Exhibit 10.1

 

TERM LOAN AGREEMENT

Dated as of May 7, 2007

among

VENOCO, INC.,

as the Borrower,

THE SEVERAL GUARANTORS PARTIES HERETO,

The Several Lenders
from Time to Time Parties Hereto,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Administrative Agent,

UBS SECURITIES LLC,

as Syndication Agent,

CREDIT SUISSE SECURITIES (USA) LLC

and

UBS SECURITIES LLC,
as Joint Lead Arrangers,

LEHMAN COMMERCIAL PAPER INC.

and

BANK OF MONTREAL,

as Co-Documentation Agents

and

LEHMAN BROTHERS INC.

and

BMO CAPITAL MARKETS CORP.,
as Co-Arrangers

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

 

1

 

 

 

1.1

 

Certain Defined Terms

 

1

1.2

 

Other Interpretive Provisions

 

37

1.3

 

Accounting Principles

 

38

 

 

 

 

 

ARTICLE II THE CREDIT

 

39

 

 

 

2.1

 

Amounts and Terms of the Loans

 

39

2.2

 

Maturity Date

 

39

2.3

 

Conversion and Continuation Elections

 

39

2.4

 

Optional Prepayments

 

40

2.5

 

Mandatory Prepayments

 

41

2.6

 

Repayment of Principal

 

42

2.7

 

Interest

 

43

2.8

 

Fees

 

43

2.9

 

Computation of Fees and Interest

 

43

2.10

 

Payments by the Borrower; Loans Pro Rata

 

44

2.11

 

Sharing of Payments, Etc

 

46

2.12

 

Incremental Facilities

 

46

 

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

48

 

 

 

3.1

 

Taxes

 

48

3.2

 

Illegality

 

49

3.3

 

Increased Costs and Reduction of Return

 

50

3.4

 

Funding Losses

 

50

3.5

 

Inability to Determine Rates

 

51

3.6

 

Certificates of Lenders

 

51

3.7

 

Substitution of Lenders

 

51

3.8

 

Survival

 

52

 

 

 

 

 

ARTICLE IV SECURITY

 

52

 

 

 

4.1

 

The Security

 

52

4.2

 

Agreement to Deliver Security Documents

 

52

4.3

 

Perfection and Protection of Security Interests and Liens

 

52

4.4

 

Offset

 

53

4.5

 

Guaranty

 

53

4.6

 

Production Proceeds

 

54

 

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT

 

55

 

 

 

5.1

 

Conditions of the Closing Date

 

55

5.2

 

Conditions Deemed Fulfilled

 

58

 

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

58

 

 

 

6.1

 

Organization, Existence and Power

 

58

 

i


--------------------------------------------------------------------------------


 

6.2

 

Authorization; No Contravention

 

59

6.3

 

Governmental Authorization

 

59

6.4

 

Binding Effect

 

59

6.5

 

Litigation

 

59

6.6

 

No Default

 

59

6.7

 

ERISA Compliance

 

60

6.8

 

Use of Proceeds; Margin Regulations

 

60

6.9

 

Title to Properties

 

60

6.10

 

Oil and Gas Reserves

 

61

6.11

 

Reserve Report

 

61

6.12

 

Gas Imbalances

 

61

6.13

 

Taxes

 

61

6.14

 

Financial Statements and Condition

 

62

6.15

 

Environmental Matters

 

62

6.16

 

Regulated Entities

 

63

6.17

 

No Burdensome Restrictions

 

63

6.18

 

Copyrights, Patents, Trademarks and Licenses, etc

 

63

6.19

 

Subsidiaries

 

63

6.20

 

Insurance

 

63

6.21

 

Full Disclosure

 

63

6.22

 

Solvency

 

64

6.23

 

Labor Matters

 

64

6.24

 

Downstream Contracts

 

64

6.25

 

Derivative Contracts

 

64

6.26

 

Ellwood Subsidiary

 

64

6.27

 

Senior Notes Indenture

 

65

6.28

 

Existing Indebtedness

 

65

6.29

 

Specified Acquisition Documents

 

65

6.30

 

Security Documents

 

65

 

 

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

 

66

 

 

 

7.1

 

Financial Statements

 

66

7.2

 

Certificates; Other Production and Reserve Information

 

67

7.3

 

Notices

 

69

7.4

 

Preservation of Company Existence, Etc

 

69

7.5

 

Maintenance of Property

 

70

7.6

 

Insurance

 

70

7.7

 

Payment of Obligations

 

70

7.8

 

Compliance with Laws

 

70

7.9

 

Compliance with ERISA

 

71

7.10

 

Inspection of Property and Books and Records

 

71

7.11

 

Environmental Laws

 

71

7.12

 

New Subsidiary Guarantors

 

71

7.13

 

Use of Proceeds

 

71

7.14

 

Further Assurances

 

72

7.15

 

Hedging Program

 

73

 

ii


--------------------------------------------------------------------------------


 

ARTICLE VIII NEGATIVE COVENANTS

 

73

 

 

 

8.1

 

Liens

 

73

8.2

 

Disposition of Assets

 

75

8.3

 

Consolidations and Mergers

 

75

8.4

 

Investments

 

76

8.5

 

Indebtedness

 

77

8.6

 

Transactions with Affiliates

 

78

8.7

 

Margin Stock

 

79

8.8

 

Contingent Obligations

 

79

8.9

 

Restricted Payments

 

80

8.10

 

Derivative Contracts

 

80

8.11

 

Sale Leasebacks

 

81

8.12

 

Change in Business

 

82

8.13

 

Accounting Changes

 

82

8.14

 

Certain Contracts; Amendments; Multiemployer ERISA Plans

 

82

8.15

 

Senior Notes and other Permitted Indebtedness

 

82

8.16

 

First Lien Credit Documents

 

83

8.17

 

Forward Sales, Production Payments, Etc

 

83

8.18

 

Subsidiaries

 

83

8.19

 

MLP and GP Activities

 

83

 

 

 

 

 

ARTICLE IX EVENTS OF DEFAULT

 

84

 

 

 

9.1

 

Event of Default

 

84

9.2

 

Remedies

 

87

9.3

 

Rights Not Exclusive

 

88

 

 

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

 

88

 

 

 

10.1

 

Appointment and Authorization; Limitation of Agency

 

88

10.2

 

Delegation of Duties

 

88

10.3

 

Liability of Administrative Agent

 

88

10.4

 

Reliance by Administrative Agent

 

89

10.5

 

Notice of Default

 

89

10.6

 

Credit Decision

 

90

10.7

 

Indemnification

 

90

10.8

 

Administrative Agent in Individual Capacity

 

91

10.9

 

Successor Administrative Agent

 

91

10.10

 

Withholding Tax

 

91

10.11

 

Arrangers; Syndication Agent and Co-Documentation Agents

 

93

10.12

 

Release of Collateral

 

93

 

 

 

 

 

ARTICLE XI MISCELLANEOUS

 

93

 

 

 

11.1

 

Amendments and Waivers

 

93

11.2

 

Notices

 

94

11.3

 

No Waiver; Cumulative Remedies

 

95

11.4

 

Costs and Expenses

 

95

11.5

 

Indemnity

 

96

 

iii


--------------------------------------------------------------------------------


 

11.6

 

Setoff; Payments Set Aside

 

96

11.7

 

Successors and Assigns

 

97

11.8

 

Assignments, Participations, etc

 

97

11.9

 

Interest

 

102

11.10

 

Indemnity and Subrogation

 

103

11.11

 

Automatic Debits of Fees

 

103

11.12

 

Notification of Addresses, Lending Offices, Etc

 

104

11.13

 

Counterparts

 

104

11.14

 

Severability

 

104

11.15

 

No Third Parties Benefited

 

104

11.16

 

Governing Law, Jurisdiction

 

104

11.17

 

Submission To Jurisdiction; Waivers

 

104

11.18

 

Entire Agreement

 

105

11.19

 

NO ORAL AGREEMENTS

 

105

11.20

 

Accounting Changes

 

105

11.21

 

WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC

 

106

11.22

 

Intercreditor Agreement; Collateral Trust Agreement

 

106

11.23

 

USA PATRIOT Act

 

106

11.24

 

Acknowledgments

 

106

11.25

 

Survival of Representations and Warranties

 

107

11.26

 

Release of Collateral and Guarantee Obligations

 

107

11.27

 

Replacement/Refinancing; Reaffirmation

 

109

 

iv


--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule 1.1(a)

Commitments and Pro Rata Shares

Schedule 6.5

Litigation

Schedule 6.12

Gas Imbalances

Schedule 6.14(a)

Material Indebtedness

Schedule 6.15

Environmental Matters

Schedule 6.17

Burdensome Restrictions

Schedule 6.19

Subsidiaries and Minority Interests

Schedule 6.24

Downstream Contracts

Schedule 6.25

Existing Derivative Contracts

Schedule 6.29

Material Specified Acquisition Documents

Schedule 6.30(a)-1

Security Agreement UCC Filing Jurisdictions

Schedule 6.30(a)-2

UCC Financing Statements to Remain on File

Schedule 6.30(b)

Mortgage Filing Jurisdictions

Schedule 8.1

Permitted Liens

Schedule 8.9

Transactions with Affiliates

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Collateral Trust Agreement

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Guaranty Agreement

Exhibit D

Form of Intercreditor Agreement

Exhibit E

Form of Note

Exhibit F

Form of Notice of Borrowing

Exhibit G

Form of Notice of Conversion/Continuation

Exhibit H

Form of Security Agreement

Exhibit I

Form of Exemption Certificate

Exhibit J

Form of Assignment and Acceptance

Exhibit K

Supplement to Schedules to Security Agreement

 

v


--------------------------------------------------------------------------------


TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT is entered into as of May 7, 2007 (this “Agreement”),
among VENOCO, INC., a Delaware corporation (the “Borrower”); each of the
Subsidiaries party hereto, as Guarantors; each of the financial institutions
which is or which may from time to time become a party to this Agreement
(including pursuant to an Assignment and Acceptance or a Joinder Agreement)
(individually, a “Lender” and collectively, the “Lenders”); CREDIT SUISSE,
CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”); UBS SECURITIES LLC, as syndication agent (in such capacity, the
“Syndication Agent”), CREDIT SUISSE SECURITIES (USA) LLC, and UBS SECURITIES
LLC, as joint lead arrangers (in such capacities, the “Arrangers”), LEHMAN
COMMERCIAL PAPER INC. and BANK OF MONTREAL, as co-documentation agents (in such
capacities, “Co-Documentation Agents”) and LEHMAN BROTHERS INC. and BMO CAPITAL
MARKETS CORP., as co-arrangers (in such capacity, the “Co-Arrangers”).

RECITALS

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders make term loans to the
Borrower in the aggregate principal amount of $500,000,000; and

WHEREAS, the Lenders are willing to make term loans to the Borrower on the terms
and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:


ARTICLE I


DEFINITIONS

1.1                                    Certain Defined Terms.  The following
terms have the following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock of a
corporation (or similar entity), which stock has ordinary voting power for the
election of the members of such entity’s board of directors or persons
exercising similar functions (other than stock having such power only by reason
of the happening of a contingency), or the acquisition of in excess of 50% of
the partnership interests or equity of any Person not a corporation which
acquisition gives the acquiring Person the power to direct or cause the
direction of the management and policies of such Person, or (c) a merger or

1


--------------------------------------------------------------------------------


consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Borrower or a Subsidiary of the Borrower
is the surviving entity.

“Acquisition Reserve Reports” means one or more reserve reports with respect to
the Oil and Gas Properties acquired on or prior to the Closing Date pursuant to
each Specified Acquisition.

“Additional Loans” has the meaning specified in Section 2.1.

“Adjusted Base Rate” shall mean, for any day and any Base Rate Loan, an interest
rate per annum equal to the greater of (a) the Federal Funds Rate for such day
plus one-half of one percent (0.5%) and (b) the Base Rate for such day; such
rate to be computed on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed (including the first day but excluding the last day)
during the period for which payable, but in no event shall such rate at any time
exceed the maximum rate of interest permitted by applicable law.

“Administrative Agent” has the meaning specified in the introductory clause
hereto.

“Administrative Agent-Related Persons” means Administrative Agent, its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

“Administrative Questionnaire” has the meaning specified in Section 11.8(a).

“Affected Lender” has the meaning specified in Section 3.7.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

“Agent-Related Persons” means with respect to each Agent, such Agent, its
Affiliates, and each of the officers, directors, employees, agents and
attorneys-in-fact of it and its Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents, the Joint Lead Arrangers and the Co-Arrangers.

“Agent’s Payment Office” means the address set forth on the signature pages
hereto in relation to the Administrative Agent, or such other address as the
Administrative Agent may from time to time specify.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) if at such time the Commitments have not been reduced to zero, the
sum of the aggregate unpaid principal amount of the Loans of such Lender and the
aggregate amount of such Lender’s Commitments at such time and (b) if at such
time the Commitments have been reduced to zero, the sum of the aggregate unpaid
principal amount of the Loans of such Lender.

2


--------------------------------------------------------------------------------


“Agreement” means this Term Loan Agreement, as such may be further amended,
supplemented, modified, replaced or refinanced from time to time pursuant to the
terms hereof and of the Intercreditor Agreement.

“Applicable Margin” means, an annualized rate, computed as of each day during
the term hereof equal to (i) with respect to any Base Rate Loan, 300 basis
points, and (ii) with respect to any LIBO Rate Loan, 400 basis points.

“Approved Counterparty” means a Qualified Counterparty or any counterparty to a
Qualifying Derivative Contract which, at the time such Qualifying Derivative
Contract was entered into, had (or had such counterparty’s obligations under
such Qualifying Derivative Contract guaranteed by a guarantor with) long-term
obligations rated BBB+ or Baa1 or better, respectively, by S&P or Moody’s.

“Arrangers” has the meaning specified in the introductory clause hereto.

“Asset Sale” means (a) any Disposition by the Borrower or any Restricted
Subsidiary (other than any Disposition specified in Sections 8.2(a), 8.2(b),
8.2(c), 8.2(d), 8.2(e) or 8.2(f)), or (b) any GP Equity Transfer.

“Assignee” has the meaning specified in Section 11.8(a).

“Assignment and Acceptance” has the meaning specified in Section 11.8(a).

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of reasonable internal
legal services and all disbursements of internal counsel.

“Audited Financial Statements” means the Borrower’s consolidated financial
statements as of and for the years ended December 31, 2006, 2005 and 2004,
together with the unqualified independent auditors’ report and opinion of
Deloitte & Touche LLP thereon, all in form and substance satisfactory to the
Administrative Agent.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Administrative Agent at its New York,
New York office as its “base rate” for Dollar loans made in the United States. 
(The “base rate” is a rate set by Administrative Agent based upon various
factors including costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.)  Any change in the base
rate announced by Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based at the Adjusted Base
Rate plus the Applicable Margin.

3


--------------------------------------------------------------------------------


“BMC” means BMC, Ltd., a California Limited Partnership, a California limited
partnership comprised of the Borrower, as the general partner, and Whittier, as
the limited partner.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close and, if the applicable Business Day relates to any LIBO Rate Loan, means
such a day on which dealings in deposits in Dollars are carried on in London
interbank Eurodollar market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Lease” means, when used with respect to any Person, any lease in
respect of which the obligations of such Person constitute Capitalized Lease
Obligations.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Lease Obligations” means, when used with respect to any Person,
without duplication, all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) Property,
or a combination thereof, which obligations shall have been or should be, in
accordance with GAAP, capitalized on the books of such Person.

“Cash Dividends” means with respect to the Borrower, at any time, the
distribution of earnings in Dollars to stockholders of the Borrower, determined
in conformity with GAAP.

“Cash Equivalents” means:  (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than 12
months from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits, or bankers’ acceptances having in each case a tenor of
not more than 12 months from the date of acquisition issued by and demand
deposits with any U.S. commercial bank or any branch or agency of a non-U.S.
commercial bank licensed to conduct business in the U.S. having combined capital
and surplus of not less than $500,000,000 whose long term securities are rated
at least A (or then equivalent grade) by S&P and A2 (or then equivalent grade)
by Moody’s at the time of acquisition; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s at the time of acquisition, and in either
case having a tenor of not more than 12 months; (d) repurchase agreements with a
term of not more than seven days for underlying securities of the types
described in clauses (a) and (b) above; and (e) money market mutual or similar
funds having assets in excess of $100,000,000.

“Change of Control” means (a) a purchase or acquisition, directly or indirectly,
by any “person” or “group” within the meaning of Section 13(d)(3) and 14(d)(2)
of the Exchange Act (a

4


--------------------------------------------------------------------------------


“Group”), other than a Permitted Holder, of “beneficial ownership” (as such term
is defined in Rule 13d-3 under the Exchange Act) of securities of the Borrower
which, together with any securities owned beneficially by any “affiliates” or
“associates” of such Group (as such terms are defined in Rule 12b-2 under the
Exchange Act), shall represent more than 30% of the combined voting power of the
Borrower’s securities which are entitled to vote generally in the election of
directors and which are outstanding on the date immediately prior to the date of
such purchase or acquisition; provided, that no such “Change of Control” under
this clause (a) shall be deemed to have occurred if, and for so long as,
Permitted Holders have “beneficial ownership” (as such term is defined in Rule
13d-3 under the Exchange Act) of more than 50% of the combined voting power of
the Borrower’s securities which are entitled to vote generally in the election
of directors and which are outstanding on the date of determination; (b) a sale
of all or substantially all of the assets of the Borrower and its Subsidiaries
taken as a whole to any Person or Group; (c) the liquidation or dissolution of
the Borrower; or (d) the first day on which a majority of the Board of Directors
of the Borrower are not Continuing Directors (as herein defined).  As herein
defined, “Continuing Directors” means any member of the Board of Directors of
the Borrower who (x) is a member of such Board of Directors as of the Initial
Closing Date or (y) was nominated for election or elected to such Board of
Directors with the affirmative vote of two-thirds of the Continuing Directors
who were members of such Board of Directors at the time of such nomination or
election.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 5.1 have been satisfied or waived.

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

“Collateral” means all Property which is subject to a Lien in favor of the
Collateral Trustee, for the benefit of the Secured Parties, or which under the
terms of any Security Document is purported to be subject to such Lien.

“Collateral Trust Agreement” means that certain Collateral Trust Agreement dated
as of the Initial Closing Date by and among the Loan Parties, the Administrative
Agent and the Collateral Trustee in the form of Exhibit A hereto, as amended,
restated, supplemented or otherwise modified from time to time pursuant to the
terms hereof and thereof.

“Collateral Trustee” has the meaning assigned to such term in the Collateral
Trust Agreement.

“Commitment” means as to each Lender, such Lender’s obligation to extend loans
under this Agreement to the Borrower (i) on the Closing Date (by making Original
Loans) in an aggregate principal amount not exceeding the amount set forth under
the heading “Commitment” opposite the name of such Lender on Schedule 1.1(a)
hereto or (ii) on an Increased Amount Date (by making New Term Loans) in an
aggregate principal amount not exceeding such lender’s New Term Loan Commitment
as established in a Joinder Agreement in accordance with Section 2.12, or if
such Lender is a party to an Assignment and Acceptance, the amount set forth on
the most recent Assignment and Acceptance of such Lender, in each case, as that
amount has been reduced or terminated pursuant to this Agreement.

5


--------------------------------------------------------------------------------


“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated EBITDA” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, the Consolidated Net Income of the Borrower and its
Restricted Subsidiaries for such period plus, without duplication and in
accordance with GAAP and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries, amortization or write-off of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation, depletion and amortization expense,
(d) accretion of abandonment liability, (e) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (f) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business) and (g) any other non-cash charges, and minus,
to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income (except to the extent deducted in
determining Consolidated Interest Expense), (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business,
in each case in accordance with GAAP) and (iii) any other non-cash income, all
as determined on a consolidated basis.

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any fiscal period, total
interest expenses (including that portion attributable to Capitalized Lease
Obligations and capitalized interest) of the Borrower and its Restricted
Subsidiaries in such fiscal period which are classified as interest expense on
the consolidated financial statements of the Borrower and its Restricted
Subsidiaries, all as determined in conformity with GAAP.

“Consolidated Net Income” means with respect to the Borrower and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Borrower and the Restricted Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income for such period of any Person that is
not a Subsidiary, or is an Unrestricted Subsidiary, a Permitted MLP or a
Permitted GP, or that is accounted for by the equity method of accounting;
provided that Consolidated Net Income of the Company shall be increased by
(i) the amount of dividends, distributions or other payments from (x) any Person
that is not a Subsidiary, (y) any Unrestricted Subsidiary or (z) any Person that
is accounted for by the equity method of accounting (in each case, other than a
Permitted MLP or any Subsidiary thereof or Permitted GP) and (ii) the amount of
any dividends, distributions or other payments from a Permitted MLP or a
Permitted GP, in each case only to the extent made out of the operating surplus
of such Permitted MLP or such Permitted GP, in each of clauses (i) and (ii)
above, that are actually paid in cash (or to the extent converted into cash upon
receipt thereof) to the Borrower or a Restricted Subsidiary thereof in respect
of such period (subject in the case of dividends, distributions or other
payments made to a Restricted Subsidiary to the limitations contained in
clause (b) below); (b) the net income (but not loss) during such period of any
Restricted Subsidiary to the extent that the declaration or payment of dividends
or

6


--------------------------------------------------------------------------------


similar distributions or transfers or loans by that Restricted Subsidiary is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Restricted Subsidiary
or is otherwise restricted or prohibited, in each case determined in accordance
with GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary non-cash gains or losses during such period;
(e) non-cash gains or losses under FAS 133 resulting from the net change in the
Borrower’s mark-to-market portfolio of commodity price risk management
activities during that period and (f) any gains or losses attributable to
writeups or writedowns of assets, including ceiling test writedowns.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Contingent Obligation” means, as to any Person without duplication, any direct
or indirect liability of that Person with or without recourse, (a) with respect
to any Indebtedness, dividend, letter of credit or other similar obligation (the
“primary obligations”) of another Person (the “primary obligor”), including any
obligation of that Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
for the payment or discharge of any such primary obligation, or to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of the primary obligor, (iii) to purchase Property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof (each, a
“Guaranty Obligation”); (b) with respect to any Surety Instrument issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings or payments; (c) to purchase any materials, supplies
or other Property from, or to obtain the services of, another Person if the
relevant contract or other related document or obligation requires that payment
for such materials, supplies or other Property, or for such services, shall be
made regardless of whether delivery of such materials, supplies or other
Property is ever made or tendered, or such services are ever performed or
tendered, or (d) in respect of any Derivative Contract.  The amount of any
Contingent Obligation shall, in the case of Guaranty Obligations, be deemed
equal to the lesser of (i) the stated maximum amount, if any, of such Contingent
Obligation and (ii) the maximum stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and in the case of other Contingent Obligations, shall be equal
to the lesser of (i) the stated maximum amount, if any, of such Contingent
Obligation and (ii) the maximum reasonably anticipated liability in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

7


--------------------------------------------------------------------------------


“Conversion/Continuation Date” means any date on which, under Section 2.3 of
this Agreement, the Borrower (a) converts Loans of one Interest Rate Type to
another Interest Rate Type, or (b) continues as Loans of the same Interest Rate
Type, but with a new Interest Period, Loans having Interest Periods expiring on
such date.

“Credit Extension” means and includes the making, conversion or continuation of
any Loan hereunder.

“Declined Proceeds” has the meaning specified in Section 2.10(e).

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Default Rate” has the meaning specified in Section 2.7(c).

“Denbury” means Denbury Resources Inc. or any of its subsidiaries.

“Denbury Asset Transfer” means any Disposition of all or any portion of the
Hastings Properties to Denbury in accordance with the terms and conditions of
the Denbury Option Agreement.

“Denbury Option Agreement” means the Option Agreement dated November 1, 2006
between the Borrower and Denbury Resources Inc., as in effect on the Closing
Date.

“Derivative Contract” means all futures contracts, forward contracts, swap, put,
cap or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.

“Dispose” (including the correlative terms “Disposed” or “Disposition”) means
any sale, assignment, transfer, lease, conveyance, gift, pledge, distribution,
hypothecation or other encumbrance or any other disposition, whether voluntary,
involuntary or by operation of law, effected directly or indirectly, in one or a
series of transactions (and including by way of merger or consolidation) and
including any issuance or sale of Capital Stock of any Restricted Subsidiary and
any MLP Asset Transfer, MLP Equity Transfer or GP Equity Transfer.

“Disqualified Stock” means, as to any Person, any Capital Stock of such Person
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or otherwise (including upon the occurrence of
an event) requires the payment of dividends (other than dividends payable solely
in Capital Stock which does not otherwise constitute Disqualified Stock) or
matures or is required to be redeemed (pursuant to any sinking fund obligation
or otherwise) or is convertible into or exchangeable for Indebtedness or is
redeemable at the option of the holder thereof, in whole or in part, at any time
on or prior to the date six (6) months after the Maturity Date of any Loans.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

8


--------------------------------------------------------------------------------


“Effective Amount” means on any date, the aggregate outstanding principal amount
of all Loans after giving effect to any prepayments or repayments of such Loans
occurring on such date.

“Ellwood” means Ellwood Pipeline, Inc., a California corporation and a Wholly
Owned Subsidiary of the Borrower.

“Engagement Letter” means that certain Engagement Letter, dated as of April 12,
2007, among the Borrower and the Agents.

“Environmental Claims” means all material claims by any Governmental Authority
or other Person alleging potential liability or responsibility for violation of
any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authorities, in each case relating to
environmental, health, and safety matters.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate (other than
pursuant to Section 4041(b) of ERISA), the treatment of a Plan amendment as a
termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

“Eurodollar Reserve Percentage” has the meaning specified in the definition of
LIBO Rate.

9


--------------------------------------------------------------------------------


“Event of Default” means any of the events or circumstances specified in
Section 9.1.

“Exchange Act” means the Securities and Exchange Act of 1934.

“Existing Derivative Contracts” means the contracts listed on Schedule 6.25
hereto.

“Existing Term Loan Agent” means Credit Suisse, Cayman Islands Branch, as
administrative agent under the Existing Term Loan Agreement.

“Existing Term Loan Agreement” means that certain Amended and Restated Term Loan
Agreement dated as of April 28, 2006, among the Borrower, the subsidiary
guarantors party thereto, the lenders party thereto and the Existing Term Loan
Agent.

“Extraordinary Distribution” means any dividend or distribution of cash or
Property made by a Permitted MLP or Permitted GP, but excluding (i) any dividend
or distribution made out of the operating surplus of such Permitted MLP or
Permitted GP or (ii) with respect to proceeds of a primary offering of Equity
Interests in a Permitted MLP received by a Permitted MLP GP the amount thereof
applied as a Permitted GP Rollover Investment contemporaneously with (and in no
event later than three Business Days after) such dividend or distribution is
received.

“fair market value” means, with respect to any asset or group of assets at any
date, the value of the consideration obtainable in a sale of such asset at such
date assuming a sale by a willing seller to a willing purchaser dealing at arm’s
length and arranged in an orderly manner over a reasonable period of time having
regard to the nature and characteristics of such asset.  For purposes of
calculating the fair market value of any assets or property transferred to any
Person, any Person and any Equity Interests in a Person with respect to any MLP
Asset Transfer, MLP Equity Transfer or GP Equity Transfer, any Indebtedness that
is owed by such Person to the Borrower or any Restricted Subsidiary shall be
disregarded and shall not be reflected in such calculation to reduce the fair
market value of such assets or property, Person or Equity Interests in such
Person, as the case may be.

“FAS 133” means Statement of Financial Accounting Standard No. 133 promulgated
by

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York, New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York, New York selected by the Administrative Agent.

“First Lien Commitments” means the aggregate “Commitments” (as defined in the
First Lien Credit Agreement).

10


--------------------------------------------------------------------------------


“First Lien Credit Agent” means the Administrative Agent (as defined in the
First Lien Credit Agreement).

“First Lien Credit Agreement” means the Second Amended and Restated Credit
Agreement among the Loan Parties, the First Lien Credit Agent, Harris Nesbitt
Corp., as lead arranger, Credit Suisse Securities (USA) LLC and Lehman Brothers
Inc., as co-arrangers, Credit Suisse, Cayman Islands Branch, and Lehman
Commercial Paper Inc., as co-syndication agents and co-documentation agents, and
the other lenders from time to time party thereto dated as of March 30, 2006, as
amended, restated, refinanced, supplemented or otherwise modified in accordance
with the terms hereof and the terms of the Intercreditor Agreement.

“First Lien Credit Documents” means the “Loan Documents” (as defined in the
First Lien Credit Agreement).

“First Lien Credit Lenders” means the “Lenders” (as defined in the First Lien
Credit Agreement).

“First Lien Loans” means the loans to be made from time to time under and in
accordance with the First Lien Credit Documents.

“First Lien Obligations” has the meaning ascribed thereto in the Intercreditor
Agreement.

“First Lien Secured Parties” means the “Secured Parties” (as defined in the
First Lien Credit Agreement).

“First Liens” has the meaning specified in Section 7.14(b).

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Governmental Requirement” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or

11


--------------------------------------------------------------------------------


determination by, or any binding interpretation or administration of any of the
foregoing by, any Government Authority, including all common law, whether now or
hereafter in effect.

“GP” means the Person that is (i) the sole MLP GP of a MLP or (ii) the sole
general partner of a MLP GP (if such MLP GP is a limited partnership).

“GP Equity Transfer” means the issuance, sale, conveyance, transfer or other
disposition of any Equity Interest in a MLP GP by the Borrower or any Guarantor
or by such MLP GP, other than to the Borrower or any Wholly Owned Subsidiary
Guarantor.

“Granting Lender” has the meaning specified in Section 11.8(d).

“Guarantor” means each of the Borrower’s Subsidiaries on the Closing Date (other
than Ellwood), together with any Subsidiary of the Borrower which is required to
execute the Guaranty under Section ‎7.12 upon the execution and delivery by such
entity of the Guaranty.

“Guaranty” means the Guaranty Agreement, dated March 30, 2006, as supplemented
by joinders thereto, dated as of March 31, 2006, of the Guarantors (other than
BMC and Whittier), substantially in the form of Exhibit C hereto executed by
each Guarantor in favor of the Administrative Agent, for the benefit of the
Lender Parties, as the same may be amended, supplemented or otherwise modified
from time to time pursuant to the terms hereof (including, in the case of any
Subsidiary required to execute the Guaranty pursuant to Section 7.12, by
execution and delivery of a joinder thereto in the form of Annex 1 thereto).

“Guaranty Obligation” has the meaning specified in the definition of Contingent
Obligation.

“Hastings Properties” means the Oil and Gas Properties included in the term
“Assets” as defined in the Denbury Option Agreement.

“Highest Lawful Rate” means, as of a particular date, the maximum nonusurious
interest rate that under applicable federal and state law may then be contracted
for, charged or received by the Lenders in connection with the Obligations.

“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests, production
payment interests relating to oil, gas or other liquid or gaseous hydrocarbons
wherever located including any reserved or residual interest of whatever nature,
covering lands in or offshore the continental United States.

“Increased Amount Date” has the meaning specified in Section 2.12.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms and not past
due for more than 90 days after the due date thereof, other than those trade
payables disputed in good faith); (c) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes,

12


--------------------------------------------------------------------------------


bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of Property, assets or businesses;
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to Property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such Property) including, without limitation, production
payments, net profit interests and other Hydrocarbon Interests subject to
repayment out of future Oil and Gas production; (f) all obligations with respect
to Capital Leases; (g) all non-contingent net obligations with respect to
Derivative Contracts; (h) gas imbalances or obligations under take-or-pay or
prepayment contracts with respect to any of the Oil and Gas Properties which
would require the Borrower or any of its Subsidiaries to deliver Oil and Gas
from any of the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor; (i) all indebtedness referred to in
clauses (a) through (g) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; and (j) all Guaranty Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (g) above.

“Indemnified Liabilities” has the meaning specified in Section 11.5.

“Indemnified Person” has the meaning specified in Section 11.5.

“Indenture Trustee” has the meaning ascribed to such term in the Intercreditor
Agreement.

“Independent Auditor” has the meaning specified in Section ‎7.1(a).

“Independent Engineer” has the meaning specified in Section 7.2(c).

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in the oil and gas exploration and
production business of nationally recognized standing that is, in the good faith
judgment of the Borrower, qualified to perform the task for which it has been
engaged and that is independent of the Borrower and its Affiliates.

“Initial Closing Date” means March 30, 2006.

“Initial Reserve Report” has the meaning specified in Section 6.11.

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.

13


--------------------------------------------------------------------------------


“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of May 7, 2007 among the Loan Parties, the First Lien Credit
Agent and the Collateral Trustee substantially in the form of Exhibit D hereto,
as amended, restated, supplemented or otherwise modified from time to time
pursuant to the terms hereof and thereof.

“Interest Coverage Ratio” means the ratio of Consolidated EBITDA for a four
fiscal quarter period to Consolidated Interest Expense for such period.

“Interest Payment Date” (a) as to any Base Rate Loan, means June 1, 2007 and the
first day of each month thereafter prior to the Termination Date and each date
on which such a Base Rate Loan is converted into another Interest Rate Type of
Loan, and (b) as to any LIBO Rate Loan, the last day of the Interest Period
applicable to such Loan; provided, if any Interest Period for an LIBO Rate Loan
exceeds three months, the date that falls three months after the beginning of
such Interest Period is also an Interest Payment Date.

“Interest Period” means, as to any LIBO Rate Loan, the period commencing on the
Closing Date or on the Conversion/Continuation Date on which such Loan is
converted into or continued as LIBO Rate Loan, and ending on the date one, two,
three or six months, or, if available to each Lender, twelve months thereafter,
in each case as selected by the Borrower in its Notice of
Conversion/Continuation; provided:  (a) if any Interest Period would otherwise
end on a day that is not a Business Day, that Interest Period shall be extended
to the following Business Day unless, in the case of an LIBO Rate Loan, the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period pertaining to an LIBO Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c) no Interest Period for any Loan shall
extend beyond the Termination Date.

“Interest Rate Type” means, with respect to any Loan, the interest rate, being
either the Base Rate or the LIBO Rate forming the basis upon which interest is
charged against such Loan hereunder.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including Guaranty
Obligations), advances or capital contributions (including by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others, but excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definitions of “Unrestricted Subsidiary,”
“Permitted MLP” and “Permitted GP” and Section 8.5, “Investments” shall include
the portion (proportionate to the Borrower’s equity interest in such Subsidiary)
of the fair market value of the net assets of a Subsidiary of the

14


--------------------------------------------------------------------------------


Borrower at the time that such Subsidiary is designated an Unrestricted
Subsidiary, Permitted MLP or Permitted GP; provided:

(a)           solely in the case of a redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in such Person pursuant to Section 8.4(m) in an
amount (if positive) equal to:  (i) the Borrower’s “Investment” in such
Subsidiary at the time of such redesignation, less (ii) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the fair
market value of the net assets of such Subsidiary at the time of such
redesignation; and

(b)           in the case of property transferred to or from an Unrestricted
Subsidiary, Permitted MLP or Permitted GP, such property being transferred shall
be valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Borrower.

“IPO” means, with respect to any Person, an initial public offering of Equity
Interests by such Person registered with the SEC under the Securities Act of
1933, as amended.

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Joinder Agreement” has the meaning specified in Section 2.12.

“Lender Parties” means (a) the Lenders, (b) the Administrative Agent and (c) the
holders from time to time of the Obligations.

“Lenders” has the meaning specified in the introductory clause hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified on the signature pages hereof, or such other office or offices as such
Lender may from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” has the meaning ascribed thereto in the First Lien Credit
Agreement.

“LIBO Rate” means, for any Interest Period, with respect to LIBO Rate Loans, the
rate of interest per annum (rounded upward to the next 1/16th of 1%) determined
by the Administrative Agent as follows:

LIBO Rate =

LIBOR

 

1.00 - Eurodollar Reserve Percentage

 

 

 where,

“Eurodollar Reserve Percentage” means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to any Lender)
under regulations issued from time to time by the FRB for determining

 

15


--------------------------------------------------------------------------------


 

 

the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”); and

 

“LIBOR” means, with respect to any LIBOR Borrowing for any Interest Period, the
rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of the relevant Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in Dollars (as set forth by
the Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBOR” shall be the interest rate
per annum determined by the Administrative Agent to be the average of the rates
per annum at which deposits in Dollars are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.

The LIBO Rate shall be adjusted automatically as to all LIBO Rate Loans then
outstanding as of the effective date of any change in the Eurodollar Reserve
Percentage.

“LIBO Rate Loan” means a Loan that bears interest based on the LIBO Rate plus
the Applicable Margin.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any Property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement and the
interest of a lessor under a Capital Lease), any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law and any
contingent or other agreement to provide any of the foregoing, but not including
(a) the interest of a lessor under a lease on Oil and Gas Properties or (b) the
interest of a lessor under an Operating Lease.

“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, any Qualifying Derivative Contracts, the Fee Letter Agreement, the
Engagement Letter and all other documents delivered to the Administrative Agent
or any Lender in connection herewith.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” has the meaning specified in Section 2.1(a).

“Mandatory Prepayment Amount” has the meaning specified in Section 2.10(e).

16


--------------------------------------------------------------------------------


“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Borrower or any Subsidiary to perform under any
material Loan Document and to avoid any Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrower or any Subsidiary of any material Loan Document.

“Maturity Date” means (i) with respect to Original Loans, September 20, 2011 if
(and only if) the Senior Notes are outstanding on September 20, 2011, and
otherwise, the seventh anniversary of the Closing Date or (ii) with respect to
New Term Loans of any Series, the related New Term Loan Maturity Date with
respect to such Series.

“Minimum Cash Consideration” means, with respect to the Permitted Initial MLP
Asset Transfer, 40%, and with respect to any other Asset Sale (including any MLP
Asset Transfer other than the Permitted Initial MLP Asset Transfer), 75%, of the
fair market value of (a) the assets and property transferred, and (b) in the
case of any MLP Asset Transfer involving a transfer of any Equity Interests of a
Person, (i) in the case of any Person other than Ellwood, such Person (it being
understood that, in the case of a transfer of less than all of the Equity
Interests of a Person, the fair market value of such Person shall be determined
at the time of the first MLP Asset Transfer in which any Equity Interests of
such Person are transferred as if all the Equity Interests in such Person had
been transferred at the time of such first MLP Asset Transfer and the Minimum
Cash Consideration requirement shall have to be satisfied on that basis in
connection with such first MLP Asset Transfer, and there shall be no Minimum
Cash Consideration required for any subsequent transfer of Equity Interests of
such Person) and (ii) in the case of a transfer of Equity Interests of Ellwood,
the fair market value of the transferred Equity Interests only, without giving
effect to any discount for minority ownership or illiquidity.

“MLP” means any master limited partnership or master limited liability company.

“MLP Asset Transfer” means the direct or indirect sale, conveyance, transfer or
other disposition of property or assets (including any Equity Interests of any
Person) by the Borrower or any Restricted Subsidiary to one or more MLPs, GPs,
or MLP Subsidiaries.

“MLP Equity Transfer” means the sale, conveyance, transfer or other disposition
by the Borrower or any Restricted Subsidiary of any Equity Interest in a MLP.

“MLP GP” means the Person that is the sole general partner of a MLP (if the MLP
is a limited partnership) or the sole managing member of a MLP (if the MLP is a
limited liability company).

“MLP Recourse Debt” means any indebtedness incurred (and any refinancings
thereof) by a Permitted MLP in connection with the consummation of its IPO for
which the holders thereof have recourse to the Permitted MLP GP that is the sole
general partner or sole managing member, as applicable, of such Permitted MLP.

17


--------------------------------------------------------------------------------


“MLP Subsidiary” means each Subsidiary of a MLP.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the Mortgages, Deeds of Trust, Security Agreements,
Assignments of Production and Financing Statements from the Borrower and each
Guarantor in favor of the Collateral Trustee, for the benefit of the Secured
Parties, covering the Oil and Gas Properties of the Borrower and the Guarantors,
as each is supplemented by the Mortgage Amendments, and all further supplements,
assignments, assumptions, amendments and restatements thereto (or any agreement
in substitution therefor) which have been or are executed and delivered to the
Administrative Agent for benefit of the Lenders pursuant to Article IV of this
Agreement.

“Mortgage Amendments” means each of the Amendment to Second Lien Mortgage, Deed
Of Trust, Assignment Of Production, Security Agreement And Financing Statement
by and from TexCal Energy South Texas L.P. to the trustee thereunder in trust
for the benefit of the Collateral Trustee dated as of May 7, 2007, the Amendment
to the Second Lien Mortgage, Deed of Trust, Assignment of Production, Security
Agreement and Financing Statement by and from the Borrower to the trustee
thereunder in trust for the benefit of the Collateral Trustee dated as of May 7,
2007 and the Amendment to the Second Lien Mortgage, Deed of Trust, Assignment of
Production, Security Agreement and Financing Statement by and from BMC to the
trustee thereunder in trust for the benefit of the Collateral Trustee dated as
of May 7, 2007.

 “Mortgaged Properties” means such Oil and Gas Properties upon which the
Borrower and the Guarantors have granted the Collateral Trustee for the benefit
of the Secured Parties a valid, second Lien pursuant to the Mortgages, subject
to Permitted Liens.

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

“Net Cash Proceeds” means:

(a)                                  with respect to any Recovery Event, the
cash proceeds thereof (including cash proceeds subsequently received (as and
when received) in respect of noncash consideration initially received), net of
selling and other expenses (including reasonable broker’s fees or commissions,
legal fees, transfer and similar taxes, Hedging Agreement termination costs and
the Borrower’s good faith estimate of income taxes actually paid or payable in
connection with such sale);

(b)                                 with respect to any issuance or incurrence
of Indebtedness or any “Equity Offering” (as defined in the Senior Notes
Indenture), the cash proceeds thereof (including cash proceeds subsequently
received (as and when received) in respect of noncash consideration initially
received), net of all taxes and customary fees, commissions, costs and other
expenses incurred in connection therewith;

18


--------------------------------------------------------------------------------


(c)                                  with respect to any Extraordinary
Distribution, the cash proceeds thereof (including cash proceeds subsequently
received (as and when received) in respect of noncash consideration initially
received); and

(d)                                 with respect to any Asset Sale or other
Disposition (including without limitation any MLP Asset Transfer, any MLP Equity
Transfer, any GP Equity Transfer or any Denbury Asset Transfer), the cash
proceeds thereof (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of (i)
selling and other expenses (including reasonable broker’s fees or commissions,
legal fees, transfer and similar taxes, Hedging Agreement termination costs and
the Borrower’s good faith estimate of income taxes actually paid or payable in
connection with such sale), (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Asset Sale or Disposition
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds), and (iii) any
amount payable in respect of any Indebtedness for borrowed money (other than the
Obligations or the First Lien Obligations) which is secured by the asset sold or
otherwise Disposed of and which is required to be repaid with such proceeds
(excluding any such Indebtedness assumed by the purchaser of such asset).

“Net Proceeds of Production” means the amounts attributable to the Borrower’s
and its Subsidiaries’ interest in the proceeds received from the sale of Oil and
Gas produced from Mortgaged Properties after deduction of (a) royalties existing
as of the effective date on which the Borrower or its Subsidiaries first
mortgaged its interests in such Mortgaged Properties in favor of the Lenders or
their predecessors; (b) third party pipeline and transportation charges;
(c) production, ad valorem and severance taxes chargeable against such
production; (d) marketing costs; (e) overriding royalties existing as of the
effective date on which the Borrower or its Subsidiaries first mortgaged its
interests in such Mortgaged Properties in favor of the Lenders or their
predecessors; (f) other interests in and measured by production burdening the
Mortgaged Properties existing as of the effective date on which the Borrower or
its Subsidiaries first mortgaged its interests in such Mortgaged Properties in
favor of the Lenders or their predecessors; and (g) the current portion of
direct operating or production costs which is allocable to such interest in such
Mortgaged Properties.

“New Term Loan” has the meaning specified in Section 2.12.

“New Term Loan Commitments” has the meaning specified in Section 2.12.

“New Term Loan Lender” has the meaning specified in Section 2.12.

 “New Term Maturity Date” shall mean the date upon which New Term Loans of a
Series are scheduled to be paid in full hereunder, as specified in the
applicable Joinder Agreement.

“Non-Consenting Lender” has the meaning specified in Section 11.8(j).

19


--------------------------------------------------------------------------------


“Note” means a promissory note, whether one or more, specified in
Section 2.1(d), substantially in the same form as Exhibit E, including any
amendments, modifications, renewals or replacements of such promissory notes.

“Notice of Borrowing” means a notice of borrowing substantially in the form of
Exhibit F hereto

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit G to this Agreement.

“NYMEX” means the New York Mercantile Exchange.

“Obligations” means the unpaid principal of and interest (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans and interest accruing at the then applicable rate provided herein after
the filing of any petition for an Insolvency Proceeding, or the commencement of
any Insolvency Proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans and all other
advances, debts, liabilities, obligations, covenants and duties arising under
any Loan Document owing by the Borrower to any Lender, the Administrative Agent,
any Qualifying Counterparty or any Indemnified Person, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel) or
otherwise.

“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.

“Oil and Gas Liens” means (a) Liens arising under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
that are customary in the oil and gas business and are entered into by the
Borrower in the ordinary course of business; provided, in all instances that
such Liens are limited to the assets that are the subject of the relevant
agreement; and (b) Liens on pipelines or pipeline facilities that arise by
operation of law.

“Oil and Gas Properties” means Hydrocarbon Interests now or hereafter owned by
the Borrower and the Guarantors and contracts executed in connection therewith
and all tenements, hereditaments, appurtenances, and properties belonging,
affixed or incidental to such Hydrocarbon Interests, including, without
limitation, any and all Property, now owned by the Borrower and the Guarantors
and situated upon or to be situated upon, and used, built for use, or useful in
connection with the operating, working or developing of such Hydrocarbon
Interests, including, without limitation, any and all petroleum or natural gas
wells, buildings, structures, field separators, liquid extractors, plant
compressors, pumps, pumping units, field gathering

20


--------------------------------------------------------------------------------


systems, tank and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, apparatus, equipment, appliances, tools, implements,
cables, wires, towers, taping, tubing and rods, surface leases, rights of way,
easements and servitudes, and all additions, substitutions, replacements for,
fixtures and attachments to any and all of the foregoing owned directly or
indirectly by the Borrower and the Guarantors.

“Operating Agreements” mean those agreements now or hereafter executed in
connection with the operation of the Oil and Gas Properties.

“Operating Lease” means an operating lease determined in accordance with GAAP.

“Originating Lender” has the meaning specified in Section 11.8(f).

“Original Loans” has the meaning specified in Section 2.1(a).

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation and for any limited
liability company means the limited liability company agreement, initial
resolution of members and all other documents filings and instruments necessary
to create and constitute such company, or for any limited partnership means the
original agreement of limited partnership as same has been amended from time to
time.

 “Other Taxes” means any present or future stamp or documentary taxes or any
other excise or Property Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

“Partially Owned Operating Company” means any Person that (i) is transferred to
a MLP or a MLP Subsidiary in connection with a Permitted MLP Equity Transfer and
(ii) holds operating assets and as to which the Borrower or any Restricted
Subsidiary continues to own Equity Interests.

“Participant” has the meaning specified in Section ‎11.8(f).

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which the
Borrower or any of its Subsidiaries sponsors, maintains, or to which it makes,
is making, or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five (5) plan years.

“Permitted GP” means, as to any Permitted MLP or Permitted MLP GP,  the GP (a) 
designated by the Borrower, as provided below, as the “Permitted GP” and the
sole business

21


--------------------------------------------------------------------------------


of which is to act as the sole general partner of such Permitted MLP (if such
Permitted MLP is a limited partnership) or the sole managing member of such
Permitted MLP (if such Permitted MLP is a limited liability company) or the sole
general partner of such Permitted MLP GP, as applicable, (b) that is a Wholly
Owned Subsidiary of the Borrower or any Guarantor until (solely if such GP is
the sole general partner of or sole managing member of such Permitted MLP) such
time as a Permitted GP Equity Transfer of Equity Interests therein is effected;
(c) that holds no other assets other than (i) Equity Interests (including any
incentive distribution rights) in such Permitted MLP or in such Permitted MLP GP
(if such Permitted MLP GP is a limited partnership), (ii) solely if such GP is
the sole general partner of such Permitted MLP or sole managing member of such
Permitted MLP, any Permitted Parent Note, (iii) assets temporarily held for
subsequent contribution to such Permitted MLP GP or such Permitted MLP permitted
herein or distribution in connection with a Permitted MLP Equity Transfer,
Permitted GP Equity Transfer, Extraordinary Distribution or other distribution
from a Permitted MLP or a Permitted MLP GP, as applicable, (iv) current assets
sufficient to satisfy its ordinary course operating expenses, and (v) reserves
as established by management for such GP, which in such management’s
determination are appropriate for the administrative and operating expenses in
the ordinary course of such GP’s business and as are prudent to maintain for the
proper conduct of such GP’s business or to provide for future Extraordinary
Distributions or other distributions; and (d) which, except as otherwise
permitted herein, is required by its partnership agreement, limited liability
company agreement or similar organizational document to distribute all cash that
it receives, from time to time, to its partners or holders of its Equity
Interests on a pro rata basis, subject to the reserves described in
clause (c)(v) above in accordance with the terms of the organizational documents
of such GP, provided that such organizational documents are in a form that is
customary for similar entities whose primary function is to serve as a general
partner or managing member, as applicable, of an entity operating as a MLP, and
in each case, including any successor Person to such GP.

The Borrower may designate any Person which is a Wholly Owned Subsidiary of the
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be a Permitted GP, provided that, at the time of such
designation:

(i)                                     none of such Person or its Subsidiaries
owns any Equity Interests in or Indebtedness of (A) the Borrower or any
Restricted Subsidiary of the Borrower (other than a Permitted Parent Note), or
(B) any Permitted MLP, Permitted GP or Partially Owned Operating Company;

(ii)                                  none of such Person or its Subsidiaries
owns or holds any Lien on any property of the Borrower or any Restricted
Subsidiary of the Borrower (other than any Subsidiary of the Person to be so
designated);

(iii)                               such Person is an entity of which shares of
the Capital Stock entitled to cast at least a majority of the votes that may be
cast by all shares or equity interests having ordinary voting power for the
election of directors or other governing body are owned, directly or indirectly,
by the Borrower,

(iv)                              such designation complies with the limitations
on Investments set forth in the last paragraph of Section 8.4,

22


--------------------------------------------------------------------------------


(v)                                 such Person and its Subsidiaries has not
created, incurred, issued, assumed, guaranteed or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the holder
of such Indebtedness has recourse to any of the assets of the Borrower or any
Restricted Subsidiary,

(vi)                              no Default or Event of Default shall have
occurred and be continuing immediately before or after such designation, and

(vii)                           immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a pro forma basis, with the covenants set forth in Sections 8.4
and 8.9 (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance).

The Borrower may not redesignate any Permitted GP as a Restricted Subsidiary.

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
any applicable Board Resolution giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing provisions.

“Permitted GP Equity Transfer” means either:

(a)                                  a GP Equity Transfer by the Borrower or any
Guarantor, provided that (a) the Permitted Transfer Conditions have been
satisfied with respect to such GP Equity Transfer, and (b) the Borrower or such
Guarantor receives Net Cash Proceeds at substantially the same time in an amount
at least equal to the fair market value of the Equity Interests subject to such
GP Equity Transfer, and in the case of a GP Equity Transfer by the Borrower or
any Guarantor in connection with an IPO of the Equity Interests subject to such
GP Equity Transfer, the Borrower or such Guarantor receives Net Cash Proceeds of
at least $50,000,000; or

(b)                                 a GP Equity Transfer by a MLP GP, provided
that (a) the Permitted Transfer Conditions have been satisfied with respect to
such GP Equity Transfer and (b) the Net Cash Proceeds received by such MLP GP
(i) shall be at least equal to the fair market value of the Equity Interests
subject to such GP Equity Transfer, and (ii) are used to pay a dividend to the
holders of Equity Interests of such MLP GP or to purchase, redeem, defease or
otherwise acquire or retire for value any Equity Interests in such MLP GP and,
except for any portion thereof used to effect a Permitted GP Rollover
Investment, the Borrower or a Guarantor shall receive at least a pro rata
portion of such dividend or at least a pro rata portion of the payment for such
purchase, redemption, defeasance, acquisition or retirement.

“Permitted GP Recourse Debt” means Obligations of a Permitted MLP GP with
respect to Indebtedness of a Permitted MLP that is a limited partnership arising
by operation of law due to such Permitted MLP GP’s position as a general partner
of such Permitted MLP (or corresponding Obligations of any Permitted GP of a
Permitted MLP GP with respect to Indebtedness of a Permitted MLP that is a
partnership arising by operation of law due to such

23


--------------------------------------------------------------------------------


Permitted GP’s position as a general partner of such Permitted MLP GP),
provided, such Obligations or Indebtedness are non-recourse to the Borrower or
any of its Restricted Subsidiaries.

“Permitted GP Maintenance Investment” means an Investment by the Borrower or a
Guarantor holding Equity Interests in a Permitted MLP GP (or in the GP of such
Permitted MLP GP) of a Permitted MLP that has effected an issuance of Equity
Interests, which issuance has resulted in the Permitted MLP GP’s Equity Interest
in the Permitted MLP falling below 2% (and in which all the proceeds of such
offering, if any, distributed to such Permitted MLP GP have been applied as a
Permitted GP Rollover Investment).  The amount of such Investment by the
Borrower or a Guarantor shall be limited to the amount necessary to enable such
Permitted MLP GP to make a concurrent contribution to the capital of such
Permitted MLP to the extent necessary to maintain such Permitted MLP GP’s Equity
Interest in the Permitted MLP at 2%.

“Permitted GP Rollover Investment” means an Investment by the Permitted MLP GP
in the Permitted MLP that has effected an issuance of Equity Interests, which
issuance has resulted in the Permitted MLP GP’s Equity Interest in the Permitted
MLP falling below 2%; provided that (i) such Investment shall be funded by the
portion of the Net Cash Proceeds of such offering that is distributed to such
Permitted MLP GP and (ii) the amount of such Investment shall be limited to the
amount necessary to enable the Permitted GP to maintain its Equity Interest in
the Permitted MLP at 2%.

“Permitted Holder” means Timothy M. Marquez and Bernadette B. Marquez,
individually or as Trustees of the Marquez Trust dated February 26, 2002 (a
trust of which Timothy M. Marquez and Bernadette B. Marquez have sole
discretionary authority), and any entity of which any such Person owns, directly
or indirectly, and exercises voting power with respect to, 80% or more of the
capital stock, partnership or membership interests or other ownership interests
entitled (without regard to the occurrence of any contingency), to vote in the
election of (a) the board of directors of such entity, if such entity is a
corporation, (b) the board of directors of its general partner, if such entity
is a limited partnership or (c) the board or committee of such entity serving a
function comparable to that to the board of directors of a corporation, if such
entity is neither a corporation nor limited partnership.

“Permitted Indebtedness” has the meaning specified in Section ‎8.5.

“Permitted Initial MLP Asset Transfer” means the initial MLP Asset Transfer to a
Permitted MLP of property or assets (including any Equity Interests) together
with all other such related transfers completed on or prior to consummation of
an IPO of Equity Interests of such MLP, provided, (a) such initial MLP Asset
Transfer or series of related MLP Asset Transfers constitutes the first MLP
Asset Transfers by any Loan Party after the Closing Date and is effected
substantially concurrently with, and in any event not prior to, seven Business
Days before, the consummation of an IPO of the Equity Interests of such MLP, (b)
the Permitted Transfer Conditions are satisfied with respect to such MLP Asset
Transfer; and (c) the aggregate fair market value (and in the case of Oil and
Gas Properties that constitute Proved Reserves, the PV 10 Value) of the Oil and
Gas Properties being transferred (or, if Equity Interests of a Person are being
transferred, the PV 10 Value of the Oil and Gas Properties held by such Person)
in such transfer or series of related transfers does not exceed an amount equal
to 20% of the aggregate

24


--------------------------------------------------------------------------------


PV 10 Value of all of the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries, as based on the Reserve Report most recently delivered
pursuant to Section 6.11 or Section 7.2(c) immediately prior to such MLP Asset
Transfer.

“Permitted Liens” means the collective reference to (a) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.1 and (b) in
the case of Collateral consisting of Pledged Stock, (i) Liens permitted by
Sections 8.1(b) and 8.1(j) and (ii) non-consensual Liens permitted by
Section ‎8.1 to the extent arising by operation of law.

“Permitted MLP” means any MLP (a) formed by the Borrower or any Guarantor for
the purpose of being a publicly traded master limited partnership or publicly
traded master limited liability company and designated by the Borrower, as
provided below, as a Permitted MLP, (b) to which the Borrower or a Guarantor
shall have made, or shall have plans to make, the Permitted Initial MLP Asset
Transfer, either directly to such MLP or indirectly to a Subsidiary of such MLP,
and (c) being obligated on no Indebtedness for which there is recourse of any
type to the Borrower or any Restricted Subsidiary or their respective assets,
including any successor Person to such MLP.

The Borrower may designate any Person which is a Wholly Owned Subsidiary of the
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be a Permitted MLP, provided that, at the time of such
designation:

(i)                                     none of such Person or its Subsidiaries
owns any Equity Interests or Indebtedness of the Borrower or any Subsidiary of
the Borrower (other than any Subsidiary of the Subsidiary to be so designated)
or any Permitted MLP, Permitted GP or Partially Owned Operating Company;

(ii)                                  none of such Person or its Subsidiaries
owns or holds any Lien on, any property of, the Borrower or any Subsidiary of
the Borrower (other than any Subsidiary of the Person to be so designated);

(iii)                               such Person is an entity of which shares of
the Capital Stock entitled to cast at least a majority of the votes that may be
cast by all shares or equity interests having ordinary voting power for the
election of directors or other governing body are owned, directly or indirectly,
by the Borrower,

(iv)                              such designation complies with the limitations
on Investments set forth in the last paragraph of Section 8.4,

(v)                                 such Person and its Subsidiaries has not
created, incurred, issued, assumed, guaranteed or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the holder
of such Indebtedness has recourse to any of the assets of the Borrower or any
Restricted Subsidiary,

(vi)                              no Default or Event of Default shall have
occurred and be continuing immediately before or after such designation, and

25


--------------------------------------------------------------------------------


(vii)                           immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a pro forma basis, with the covenants set forth in Sections 8.4
and 8.9 (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance).

The Borrower may not redesignate any Permitted MLP as a Restricted Subsidiary.

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
any applicable Board Resolution giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing provisions.

“Permitted MLP Equity Transfer” means a MLP Equity Transfer with respect to
which the Permitted Transfer Conditions are satisfied.

“Permitted MLP GP” means a MLP GP that is a Permitted GP.

“Permitted Parent Note” means one or more promissory notes issued by the
Borrower or a Guarantor in favor of a Permitted MLP GP in connection with the
IPO of the Permitted MLP for which such Permitted MLP GP is the MLP GP,
provided:

(a)                                the aggregate principal amount of all such
notes at any time outstanding does not exceed the least of (i) $100 million,
(ii) an amount equal to the minimum capitalization reasonably necessary in
connection with the transaction contemplated hereby and (iii) the aggregate
proceeds of the related MLP Recourse Debt distributed to the Borrower,

(b)                               such notes are unsecured and subordinated in
all respects to the prior payment in full in cash of all First Lien Obligations
and all Obligations, including a prohibition against enforcing any rights with
respect to such notes prior to the Permitted Date (as defined below),

(c)                                the terms of such notes do not require or
permit cash interest payments, scheduled repayment of principal, mandatory
prepayment or redemption, payment at the option of the holders of such notes, in
whole or in part, any sinking fund obligation or other cash payments prior to
the date that is at least 180 days after the later of (i) the Maturity Date of
any Loans and (ii) the date the Loans are no longer outstanding (such date the
“Permitted Date”),

(d)                                 the covenants, events of default, Subsidiary
guarantees and other terms of such notes (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive of the Borrower
and the Restricted Subsidiaries than those in this Agreement,

(e)                                the incurrence of such notes and the
application of the proceeds therefrom shall not result in a Default or an Event
of Default,

26


--------------------------------------------------------------------------------


(f)                                  such notes are payable only in the event
the holder of such notes (the Permitted MLP GP) is required to pay any MLP
Recourse Debt described in such note (or any refinancing thereof) pursuant to
its obligations thereon, and only to the extent of such payment only once the
Permitted Date has occurred, and

(g)                               such notes are not convertible into, or
putable or exchangeable for, any other security other than a security that would
satisfy the requirements of this definition of “Permitted Parent Note”.

“Permitted Senior Notes Prepayment” means any prepayment, repurchase, defeasance
or redemption of the Senior Notes made in accordance with the terms of the
Senior Notes Indenture effected with (a) the proceeds of the Permitted Initial
MLP Asset Transfer in accordance with Section 2.5, (b) the Net Cash Proceeds of
an “Equity Offering” (as defined in the Senior Notes Indenture), (c) up to
$35,000,000 in cash; provided such cash does not constitute, directly or
indirectly, proceeds of the borrowings under any other Indebtedness (other than
Permitted Senior Notes Refinancing Indebtedness or First Lien Loans) and, after
giving effect to such cash payment, the Borrower has at least $20,000,000 in the
aggregate of unused and unavailable commitments with respect to First Lien Loans
under the First Lien Credit Agreement or cash on hand, (d) the proceeds of any
New Term Loans or (e) the proceeds of any Permitted Senior Notes Refinancing
Indebtedness.

“Permitted Senior Notes Refinancing Indebtedness” means any Indebtedness issued
in exchange for, or the net proceeds of which are used to extend, refinance,
renew, replace, defease or refund (collectively, to “Refinance”) the
Indebtedness under or with respect to the Senior Notes (or previous refinancings
thereof constituting Permitted Senior Notes Refinancing Indebtedness); provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Senior Notes Refinancing Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so Refinanced
(plus unpaid accrued interest and premium thereon), (b) no Permitted Senior
Notes Refinancing Indebtedness shall have different obligors, or greater
guarantees or security, than the Indebtedness being Refinanced and (c) the
incurrence of such Permitted Senior Notes Refinancing Indebtedness is permitted
under Section 8.5(a)(viii) hereof.

“Permitted Sub Debt” means unsecured Indebtedness which is subordinated in all
respects to the prior payment in full in cash of all First Lien Obligations and
all Obligations, provided, (a) the terms of which do not require or permit cash
interest payments, scheduled repayment of principal, mandatory prepayment,
payment at the option of the holders of such Indebtedness, any sinking fund
obligation or other cash payments prior to the date that is at least 180 days
after the Maturity Date of any Loans, (b) the covenants, events of default,
Subsidiary guarantees and other terms of which (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive of the Borrower
and the Restricted Subsidiaries than those in this Agreement, (c) no Subsidiary
is an obligor thereon that is not a Loan Party, and (d) immediately prior to the
incurrence or issuance of which, no Default or Event of Default shall have
occurred and be continuing, nor would the incurrence or issuance of which and
the application of the proceeds therefrom result in any Default or an Event of
Default.

27


--------------------------------------------------------------------------------


“Permitted Transfer Conditions” means, with respect to any MLP Asset Transfer,
any MLP Equity Transfer, any GP Equity Transfer, any Denbury Asset Transfer or
other Disposition:

(a)                                the Property subject to such Disposition is
Disposed of at the fair market value thereof at the time of such Disposition
and, with respect to any Property or Equity Interests of a Person constituting a
Disposition, directly or indirectly, of in excess of 5% of the PV 10 Value of
the Borrower’s Oil and Gas Properties (other than the Permitted Initial MLP
Asset Transfer at the time of such Disposition), the Borrower shall have
delivered to the Administrative Agent a written opinion from an Independent
Financial Advisor to the effect that such Disposition is fair, from a financial
standpoint, to the Borrower and its Restricted Subsidiaries;

(b)                               substantially concurrently with such
Disposition and as a result thereof, (i) the Borrower or applicable Guarantor
shall have received an amount of Net Cash Proceeds from such Disposition (as a
result of the receipt of cash proceeds as all or a portion of the consideration
for such Disposition) at least equal to the Minimum Cash Consideration and (ii)
if such Disposition is a MLP Asset Transfer, the balance of the consideration
received by the Borrower or any Guarantor consists solely of Equity Interests in
the applicable GP or MLP;

(c)                                the Net Cash Proceeds of such Disposition are
applied as specified in Section 2.5; and

(d)                               in the case of any Disposition of Oil and Gas
Properties (other than any Specified Asset Sale, but including any Denbury Asset
Transfer), not later than the date of consummation thereof, a Responsible
Officer of the Borrower shall have delivered an officer’s certificate to the
Administrative Agent describing: (i) the Property subject to such Asset Sale,
(ii) the purchase price and other material terms of the agreement governing such
Asset Sale, and (iii) the fair market value and the PV 10 Value of, and the Oil
and Gas production attributable to, both (x) the Oil and Gas Properties subject
to such Disposition and (y) all Oil and Gas Properties previously Disposed of
(including in any Specified Asset Sales) since the first day of the then current
fiscal year of the Borrower.

“Permitted Unsecured Debt” means unsecured Indebtedness of the Borrower or any
Guarantor for borrowed money consisting of senior or subordinated notes,
provided, (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the date that is 180
days after the Maturity Date of any Loans, (b) the covenants, events of default,
subsidiary guarantees and other terms of which (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive of the Borrower
and the Restricted Subsidiaries than those in Loan Documents, (c) no Subsidiary
is an obligor thereon that is not a Loan Party and (d) immediately prior to the
incurrence or issuance of which no Default or Event of Default has occurred and
is continuing, nor would the issuance or incurrence of which and the application
of the proceeds therefrom result in a Default or an Event of Default.

28


--------------------------------------------------------------------------------


“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to ERISA, other than a Multiemployer Plan.

“Pledged Stock” means “Pledged Stock” as such term is defined in the Security
Agreement.

“Premium” has the meaning specified in Section 2.4(b).

“Principal Business” means the business of the exploration for, and development,
acquisition, production, and upstream marketing and transportation of Oil and
Gas.

“Pro Forma Basis” means for any events as described in clauses (a) and (b) below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the four
consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”).


(A)                                  FOR PURPOSES OF MAKING ANY DETERMINATION OF
INTEREST COVERAGE RATIO, ALL INDEBTEDNESS (INCLUDING INDEBTEDNESS INCURRED OR
ASSUMED AND FOR WHICH THE FINANCIAL EFFECT IS BEING CALCULATED, WHETHER INCURRED
UNDER THIS AGREEMENT OR OTHERWISE, BUT EXCLUDING NORMAL FLUCTUATIONS IN
REVOLVING INDEBTEDNESS INCURRED FOR WORKING CAPITAL PURPOSES, IN EACH CASE, NOT
TO FINANCE ANY ACQUISITION) INCURRED OR PERMANENTLY REPAID DURING THE REFERENCE
PERIOD AND THE APPLICATION OF THE PROCEEDS FROM ANY SUCH INDEBTEDNESS, SHALL BE
DEEMED TO HAVE BEEN INCURRED, REPAID OR APPLIED AT THE BEGINNING OF SUCH PERIOD;
AND


(B)                                 FOR PURPOSES OF MAKING ANY DETERMINATION OF
PROVED PV VALUE PURSUANT TO SECTION 2.12(A)(III), PRO FORMA EFFECT SHALL BE
GIVEN TO ANY DISPOSITIONS AND TO ANY ACQUISITIONS THAT OCCURRED DURING THE
REFERENCE PERIOD.


PRO FORMA CALCULATIONS MADE PURSUANT TO THIS DEFINITION SHALL BE DETERMINED IN
GOOD FAITH BY A RESPONSIBLE OFFICER OF THE BORROWER AND IN ACCORDANCE WITH THE
REQUIREMENTS WITH RESPECT TO PRO FORMA FINANCIAL STATEMENTS SET FORTH IN
REGULATION S-X PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
REGULATION OR POLICY OF THE SEC RELATED THERETO.

“ Pro Forma Balance Sheet” has the meaning specified in Section 6.14(b).

“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender’s Aggregate Exposure divided by the combined Aggregate Exposure of
all Lenders.

“Production Sales Contracts” mean those agreements now or hereafter executed in
connection with the sale of Oil and Gas attributable to the Oil and Gas
Properties.

29


--------------------------------------------------------------------------------


“Projected Oil and Gas Production” has the meaning specified in Section 7.15.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“Proved Developed Producing Reserves” means those Oil and Gas Properties
designated as proved developed producing (in accordance with the Definitions for
Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Borrower’s most recent
Reserve Report delivered pursuant to Section 6.11 or 7.2(c).

“Proved Reserves” means those Oil and Gas Properties designated as “proved” (in
accordance with the Definitions for Oil and Gas Reserves approved by the Board
of Directors of the Society of Petroleum Engineers, Inc. from time to time) in
the Borrower’s most recent Reserve Report delivered pursuant to Section 6.11 or
7.2(c).

“PV 10 Value” means, on any date, 100% of the present value of future revenues
less severance and ad valorem taxes, operating expenses and capital expenditures
of the Proved Reserves attributable to the Oil and Gas Properties, as evaluated
in the most recently delivered Reserve Report with respect to such Oil and Gas
Properties, discounted at a rate of 10% and utilizing the monthly crude oil
(WTI) and natural gas (Henry Hub) prices, in each case based upon (a) the actual
monthly price quoted on NYMEX on such date for the corresponding month through
the 60th month from such date and (b) the arithmetic monthly average for months
49 through 60 for each month after the 60th month.  The amount of the PV 10
Value then in effect shall be (i) calculated on a pro forma basis for
dispositions and acquisitions of Oil and Gas Properties consummated since the
date of the most recently delivered Reserve Report to the extent that a reserve
report reasonably acceptable to the Agent in respect of Proved Reserves
attributable to such disposition or acquisition is available and (ii) adjusted
to give effect to the Borrower’s and the Restricted Subsidiaries’ commodity
hedges then in effect.

“Qualified Investment” means expenditures incurred (a) to drill for, acquire or
repair similar assets owned (or to be owned) by the Borrower or any Guarantor of
the same type as those subject to such Reinvestment Event (including, in the
case such proceeds used to fund drilling, similarity of the category of well(s)
proposed to be drilled to the well(s) to which the Reinvestment Event related
(i.e., exploration vs. development)) or equipment or Oil and Gas Properties
owned (or to be owned) by and useful in the business of Borrower or any
Guarantor or (b) solely with respect to a Recovery Event, to reimburse the
Borrower or such Guarantor for amounts paid from the operating cash flow of such
Person in advance of the receipt of Net Cash Proceeds with respect to such
Recovery Event in order to repair or replace the assets of any Loan Party that
have been damaged, destroyed or lost as a result of any casualty event or
condemnation; provided, that the Borrower or such Guarantor shall not be
reimbursed in an amount exceeding the Net Cash Proceeds actually received in
connection with such Recovery Event.

“Qualifying Counterparty” means, with respect to a Qualifying Derivative
Contract, any Person that was a First Lien Secured Party or any agent or
Affiliate thereof at the time such Qualifying Derivative Contract was originally
entered into.

30


--------------------------------------------------------------------------------


“Qualifying Derivative Contract” means any Derivative Contract between any Loan
Party and any Qualifying Counterparty.

“Qualified VPP Agreement” means a volumetric production payment agreement
entered into with Denbury any of its subsidiaries in lieu of a cash payment from
Denbury in connection the Disposition to it of the Hasting Properties, which
agreement shall be on substantially the same terms and conditions as the
description thereof set forth in that certain option agreement with Denbury,
dated November 1, 2006, as in effect on the date hereof.

“Qualifying Net Cash Proceeds” means (i) with respect to any Reinvestment Event
that is a Recovery Event, Extraordinary Distribution or any Specified Asset Sale
(other than a Denbury Asset Transfer), 100% of the Net Cash Proceeds thereof,
and (ii) with respect to any other Reinvestment Event (including a Denbury Asset
Transfer), 50% of the Net Cash Proceeds thereof.

“Quarterly Status Report” means a status report prepared quarterly by the
Borrower in form, scope and content acceptable to the Administrative Agent for
such quarter then ended (a) detailing production from the Mortgaged Properties,
the volumes of Oil and Gas produced and saved, the volumes of Oil and Gas sold,
gross revenue, net income, related leasehold operating expenses, severance
taxes, other taxes, capital costs and any production imbalances incurred during
such period, (b) describing the Borrower’s position regarding its Derivative
Contracts including, as of the last Business Day of such quarter, a summary of
its hedging positions under its Derivative Contracts, including the type, term,
price, effective date and notional principal amount or volumes (in total and as
a percentage of the Borrower’s total anticipated production), “mark to market”
and margin calculations, the hedged price(s), interest rate(s) or exchange
rate(s), as applicable, and any collateral therefor and credit support
agreements relating thereto and the counterparty to each Derivative Contract,
(c) containing a table that demonstrates the Borrower’s compliance with the
requirements set forth in Section 8.10 and (d) containing such additional
information with respect to any of the Borrower’s Oil and Gas Properties as may
be reasonably requested by Administrative Agent.

“Real Estate Contingent Obligations” means the Contingent Obligations of the
Borrower under the Guaranty and Indemnity (Third Party-Unsecured) and the
Environmental Indemnity Agreement (Third Party-Unsecured), each dated
December 8, 2004 and made in favor of German American Capital Corporation and as
in effect on the Closing Date.

“Recovery Event” means any settlement of or payment in respect of any Property
of the Borrower or any Subsidiary arising from a casualty insurance claim or any
condemnation proceeding (or proceeding in lieu thereof) relating to any Property
of any Loan Party.

“Register” means a register for the recordation of the names and addresses of
the Lenders and the Commitments thereof, and the principal amount of the Loans
owing to such Lender from time to time.

“Regulation U” and “Regulation X” means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.

31


--------------------------------------------------------------------------------


“Reinvestment Deferred Amount” means the aggregate Qualifying Net Cash Proceeds
received by a Loan Party in connection with a Reinvestment Event that are duly
specified in a Reinvestment Notice as not being required to be initially applied
to prepay the Loans pursuant to Section 2.5(a) as a result of the delivery of
such Reinvestment Notice.

“Reinvestment Event” means any Specified Asset Sale, Denbury Asset Transfer,
Permitted GP Equity Transfer, Permitted MLP Equity Transfer, Recovery Event or
Extraordinary Distribution in respect of which Borrower has delivered a
Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by Borrower and delivered
to the Administrative Agent stating that no Default or Event of Default has
occurred and is continuing or would result therefrom and stating that the
Borrower (directly or indirectly through a Guarantor) intends and expects to use
all or a specified portion of the Qualifying Net Cash Proceeds of a Reinvestment
Event specified in such notice to make a Qualified Investment.

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less the portion, if any,
thereof expended prior to the relevant Reinvestment Prepayment Date to make a
Qualified Investment.

“Reinvestment Prepayment Date”  means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 365 days after the occurrence of such
Reinvestment Event or, provided the Borrower or any Guarantor has entered into a
definitive binding agreement with respect to a Qualified Investment prior to
such 365th day, such date as is 180 days after the date of such binding
agreement and (b) the date on which the Borrower shall have determined not to
make a Qualified Investment with all or any portion of the relevant Reinvestment
Deferred Amount.

“Related Funds” has the meaning specified in Section 11.8(a).

“Replacement Lender” has the meaning specified in Section 3.7.

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

“Required Lenders” means, at any time, subject to Section 11.1, the
Administrative Agent and the Lenders having an Aggregate Exposure equal to at
least 50% of the sum of the Aggregate Exposures of all Lenders.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

“Reserve Report” means (a) the Initial Reserve Report, (b) the Acquisition
Reserve Reports, if any, and (c) each subsequent report delivered pursuant to
Section 7.2, each of which, in the case of the reports delivered under clauses
(a), (b) or (c), shall be a report, in form, scope and content acceptable to the
Administrative Agent, covering Proved Reserves attributable to the

32


--------------------------------------------------------------------------------


Oil and Gas Properties of the Borrower and the Guarantors and setting forth with
respect thereto, (i) the total quantity of Proved Reserves (separately
classified as to producing, shut in, behind pipe, and undeveloped), (ii) the
estimated future net revenues and cumulative estimated future net revenues,
(iii) the present discounted value of future net revenues and (iv) such other
information and data with respect to the Mortgaged Properties as the
Administrative Agent may reasonably request.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer or treasurer of the Person.

“Restricted Payments” has the meaning specified in Section 8.9.

“Restricted Subsidiaries” means, at any time, any direct or indirect Subsidiary
of the Borrower that is not then (a) an Unrestricted Subsidiary; provided that
upon the occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, such Subsidiary shall be included in the definition of “Restricted
Subsidiary” or (b) a Permitted MLP, Permitted GP or a Subsidiary of a Permitted
MLP (other than a Partially Owned Operating Company that is a Subsidiary, which
shall continue to constitute a Restricted Subsidiary).

“S&P” means Standard & Poor’s Rating Services.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” has the meaning ascribed thereto in the Security Agreement.

“Security Agreement” means the Security Agreement, dated as of March 30, 2006,
as supplemented by joinders thereto dated as of March 31, 2006, of the
Guarantors (other than BMC and Whittier), substantially in the form of Exhibit H
executed by the Borrower and each Guarantor pledging to the Collateral Trustee
for benefit of the Secured Parties all of the Property of the Borrower and each
Guarantor, as security for the payment of the Sharing Obligations, as the same
may be amended, supplemented or otherwise modified from time to time pursuant to
the terms hereof (including, in the case of any Subsidiary required to execute
the Security Agreement pursuant to Section 7.12, by execution and delivery of a
joinder thereto in the form of Annex 2 thereto).

“Security Documents” means the Intercreditor Agreement, the Collateral Trust
Agreement, the Mortgages, the Security Agreement, and related financing
statements as same may be amended from time to time and any and all other
instruments now or hereafter executed in connection with or as security for the
payment of the Sharing Obligations.

“Senior Note Debt Documents” has the meaning ascribed to such term in the
Intercreditor Agreement.

“Senior Note Debt Instrument” has the meaning ascribed to such term in the
Collateral Trust Agreement.

33


--------------------------------------------------------------------------------


“Senior Note Lien Termination Time” has the meaning ascribed to such term in the
Intercreditor Agreement.

“Senior Note Subsidiary Guarantees” has the meaning ascribed to such term in the
Intercreditor Agreement.

“Senior Notes” means the 8.75% Senior Unsecured Notes due 2011 originally issued
in aggregate principal amount of $150,000,000 under the Senior Notes Indenture.

“Senior Notes Indenture” means that certain indenture dated as of December 20,
2004 among the Borrower, the Guarantors and U.S. Bank National Association, as
Trustee.

“Series” has the meaning specified in Section 2.12.

“Sharing Collateral” has the meaning ascribed to such term in the Collateral
Trust Agreement.

“Sharing Obligations” has the meaning ascribed to such term in the Collateral
Trust Agreement.

“Solvent” means, as to any Person at any time, that (a) the fair value of all of
the Property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair salable value of
all of the Property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital.

“SPC” has the meaning specified in Section 11.8(d).

“Special Damages” has the meaning specified in Section 11.21.

“Specified Acquisitions” means (i) the acquisition of oil and gas properties on
April 25, 2007 by the Borrower from Pogo Producing Company for aggregate
consideration of approximately $48,000,000 (which acquisition was financed with
drawdowns of the First Lien Loans that will be repaid on the Closing Date with
the proceeds of the Loans) and (ii) the acquisition of oil and gas properties by
the Borrower from Berry Petroleum Company for an aggregate consideration of
approximately $63,000,000.

“Specified Asset Sale” means any Disposition of Oil and Gas Properties (other
than the Permitted Initial MLP Asset Transfer or any Denbury Asset Transfer),
the fair market value of which, together with the aggregate fair market value of
all Oil and Gas Properties that have been Disposed of during the Borrower’s
current fiscal year (other than as part of the Permitted Initial MLP Asset
Transfer or any Denbury Asset Transfer), does not exceed an amount equal to 10%
of

34


--------------------------------------------------------------------------------


the PV 10 Value as of the effective date of the most recent Reserve Report
delivered pursuant to Section 6.11 or 7.2(c) at or prior to the time of such
Disposition.

“Specified Subsidiary” means any Restricted Subsidiary of the Borrower, now
existing or created, acquired or coming into existence after the Closing Date,
that is, or pursuant to Section 7.12 is required to be, a Guarantor hereunder.

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly, at the relevant time, by the Person,
or one or more of the Subsidiaries of the Person, or a combination thereof. 
Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Borrower, except that for purposes of
Article VI only, the following shall not be included as a “Subsidiary” of the
Borrower: (i) Ellwood (if and so long as Ellwood constitutes a crude oil common
carrier prohibited from guarantying an affiliate shipper’s debt), (ii) any
Permitted MLP or any of its Subsidiaries (other than a Partially Owned Operating
Company), and (iii) any Permitted GP.

“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, shipside bonds, surety bonds, performance bonds
(including plugging and abandonment bonds) and similar instruments.

“Taxes” means any and all present or future taxes, including stamp taxes,
levies, duties, imposts, deductions, charges or withholdings which arise from
any payment made hereunder, and all liabilities with respect thereto, excluding,
in the case of each Lender and the Administrative Agent, such taxes (including
income taxes or franchise taxes) as are imposed on or measured by each Lender’s
net income or capital by the jurisdiction (or any political subdivision thereof)
under the laws of which such Lender or the Administrative Agent, as the case may
be, is organized or maintains a lending office or conducts business (other than
solely by reason of the transactions evidenced hereby or taking any action
contemplated by the Loan Documents).

“Termination Date” means the earlier of (a) the final Maturity Date of all Loans
or (b) the date on which all Obligations (other than those to Qualifying
Counterparties in respect of Qualifying Derivative Contracts) have been
satisfied and all Commitments have terminated, in each case in accordance with
the provisions of this Agreement.

“Triggering Event” has the meaning ascribed thereto in the Collateral Trust
Agreement.

“Trust Estate” has the meaning ascribed thereto in the Collateral Trust
Agreement.

“UCC” means the Uniform Commercial Code as adopted and in effect in any
applicable jurisdiction.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

35


--------------------------------------------------------------------------------


“United States” and “U.S.” each means the United States of America.

“Unrestricted Subsidiary” means:

(a)                                  any Subsidiary of the Borrower that at the
time of determination is an Unrestricted Subsidiary (as designated by the
Borrower, as provided below); or

(b)                                 any Subsidiary of an Unrestricted
Subsidiary;

provided, in the case of clause (a) or (b), that no Permitted MLP, Permitted GP
or Subsidiary of a Permitted MLP or a Subsidiary of a Permitted GP will be, or
may be designated as, an “Unrestricted Subsidiary” for purposes of this
Agreement.

The Borrower may designate any Subsidiary of the Borrower (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary but
excluding any of the entities referred to in the proviso of the immediately
following paragraph) to be an Unrestricted Subsidiary provided that, at the time
of such designation:

(i)                                     none of such Person or its Subsidiaries
owns any Equity Interests or Indebtedness of (A) the Borrower or any Subsidiary
of the Borrower (other than any Subsidiary of such Person), or (B) any Permitted
MLP, any Permitted GP or any Partially Owned Operating Company;

(ii)                                  none of such Person or its Subsidiaries
owns or holds any Lien on any property of the Borrower or any Subsidiary of the
Borrower (other than any Subsidiary of the Subsidiary to be so designated);

(iii)                               such Person must be an entity of which
shares of the Capital Stock entitled to cast at least a majority of the votes
that may be cast by all shares or equity interests having ordinary voting power
for the election of directors or other governing body are owned, directly or
indirectly, by the Borrower;

(iv)                              such designation complies with the limitations
on Investments set forth in the last paragraph of Section 8.4;

(v)                                 such Person and its Subsidiaries has not
created, incurred, issued, assumed, guaranteed or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the holder
of such Indebtedness has recourse to any of the assets of the Borrower or any
Restricted Subsidiary;

(vi)                              no Default or Event of Default shall have
occurred and be continuing immediately before or after such designation;

(vii)                           immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a pro forma basis, with the covenants set forth in Sections 8.4
and 8.9 (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance);

36


--------------------------------------------------------------------------------


(viii)                        such Person is not a “Restricted Subsidiary” for
the purpose of the Senior Notes; and

(ix)                                such Person is not a primary operating
Subsidiary of the Borrower.

The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that (i) the permanent “Investment” deemed to continue
pursuant to clause (a) of the proviso to the definition of “Investments” is
permitted pursuant to Section 8.4(m) at such time, (ii), immediately after
giving effect to such designation, no Default shall have occurred and be
continuing and (iii) either: (A) the Borrower could incur at least $1.00 of
additional Indebtedness pursuant to the Section 8.7(a) or (B) the Interest
Coverage Ratio for the Borrower’s most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding such
date of determination would be greater than such ratio determined on a Pro Forma
Basis. The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute the incurrence at the time of designation of any Indebtedness
or Liens of such Subsidiary existing at such time.

Any such designation by the Borrower of any Person as an Unrestricted Subsidiary
or a Restricted Subsidiary hereunder shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
any applicable Board Resolution giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing provisions.

“VPP Net Revenue” means the aggregate revenue produced in any fiscal year from
sales by or on behalf of Borrower or any Guarantor of the Oil and Gas delivered
to Loan Party pursuant to a Qualified VPP Agreement, net of customary fees and
expenses actually paid in connection with the sale of such Oil and Gas.

“VPP Net Revenue Application Date” means the date on which the Borrower delivers
year-end financial information pursuant to Section 7.1(a) and in any event not
later than March 31st of each year (or if such day is not a Business Day, the
first Business Day immediately following such date).

“Whittier” means Whittier Pipeline Corporation, a Delaware corporation.

“Wholly Owned Subsidiary” of a Person means any corporation, association,
partnership, joint venture or other business entity of which all (except for
directors’ qualifying shares required by law) of the voting stock or other
equity interests (in the case of Persons other than corporations) is owned or
controlled directly or indirectly, at the relevant time, by the Person, or one
or more of the Wholly Owned Subsidiaries of the Person, or a combination
thereof.  Unless the context otherwise clearly requires, references herein to a
“Wholly Owned Subsidiary” refer to a Wholly Owned Subsidiary of the Borrower.

“Wholly Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Borrower.

1.2                                 Other Interpretive Provisions.  The meanings
of defined terms are equally applicable to the singular and plural forms of the
defined terms.  Unless otherwise specified or

37


--------------------------------------------------------------------------------


the context clearly requires otherwise, the words “hereof,” “herein,”
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement; and subsection, Section, Schedule and
Exhibit references are to this Agreement.  The term “documents” includes any and
all instruments, documents, agreements, certificates, indentures, notices and
other writings, however evidenced.  The term “including” is not limiting and
means “including without limitation.”  The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including.”  Unless
otherwise expressly provided herein, (a) references to agreements (including
this Agreement) and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document, and (b) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation. 
The recitals, table of contents, captions and headings of this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.  This Agreement and other Loan Documents may
use several different limitations, tests or measurements to regulate the same or
similar matters.  All such limitations, tests and measurements are cumulative
and shall each be performed in accordance with their terms.  This Agreement and
the other Loan Documents are the result of negotiations among and have been
reviewed by counsel to the Administrative Agent, the Borrower and the other
parties, and are the products of all parties.  Accordingly, they shall not be
construed against the Lenders or the Administrative Agent merely because of the
Administrative Agent’s or Lenders’ involvement in their preparation.  The terms
“Lender,” “Administrative Agent,” “First Lien Credit Agent” and “First Lien
Credit Lenders” include their respective successors.

1.3                                 Accounting Principles.


(A)                                  UNLESS THE CONTEXT OTHERWISE CLEARLY
REQUIRES, ALL ACCOUNTING TERMS NOT EXPRESSLY DEFINED HEREIN SHALL BE CONSTRUED,
AND ALL FINANCIAL COMPUTATIONS REQUIRED UNDER THIS AGREEMENT SHALL BE MADE, IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED.  REFERENCES TO “CONSOLIDATED,” WHEN
IT PRECEDES ANY ACCOUNTING TERM, MEANS SUCH TERM AS IT WOULD APPLY TO THE
BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, DETERMINED IN ACCORDANCE
WITH GAAP.


(B)                                 REFERENCES HEREIN TO “FISCAL YEAR” AND
“FISCAL QUARTER” REFER TO SUCH FISCAL PERIODS OF THE BORROWER.

38


--------------------------------------------------------------------------------



ARTICLE II


THE CREDIT

2.1                                 Amounts and Terms of the Loans.


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, EACH LENDER SEVERALLY AGREES TO MAKE TERM LOANS (THE
“ORIGINAL LOANS”; AND TOGETHER WITH ANY NEW TERM LOANS, IF ANY, “LOANS”) TO THE
BORROWER ON THE CLOSING DATE IN AN AMOUNT EQUAL TO THE LESSER OF (I) SUCH
LENDER’S COMMITMENT OR (II) SUCH LENDER’S PRO RATA SHARE OF AN AMOUNT EQUAL TO
$500,000,000.  PRINCIPAL AMOUNTS PAID ON ACCOUNT OF THE LOANS MAY NOT BE
REBORROWED.


(B)                                 UPON THE MAKING OF THE ORIGINAL LOANS ON THE
CLOSING DATE OR NEW TERM LOANS ON ANY INCREASED AMOUNT DATE, THE COMMITMENT OF
EACH LENDER WITH RESPECT THERETO SHALL PERMANENTLY REDUCE TO ZERO.


(C)                                  EACH LENDER WITH A COMMITMENT TO MAKE
ORIGINAL LOANS OR NEW TERM LOANS SHALL MAKE THE AMOUNT OF ITS LOANS AVAILABLE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BORROWER AT THE AGENT’S PAYMENT
OFFICE BY 4:00 P.M. (NEW YORK, NEW YORK TIME) ON THE CLOSING DATE OR INCREASED
AMOUNT DATE, RESPECTIVELY, IN FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT.  THE PROCEEDS OF ALL LOANS SHALL BE MADE AVAILABLE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT BY WIRE OR INTRABANK TRANSFER OF FUNDS FOR THE USES SET
FORTH IN SECTION 7.13.


(D)                                 THE BORROWER AGREES THAT UPON THE REQUEST TO
THE ADMINISTRATIVE AGENT BY ANY LENDER, THE BORROWER WILL PROMPTLY EXECUTE AND
DELIVER TO ANY LENDER A NOTE OF THE BORROWER EVIDENCING ANY LOANS OF SUCH
LENDER, WITH APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT; PROVIDED,
THAT DELIVERY OF NOTES SHALL NOT BE A CONDITION PRECEDENT TO THE OCCURRENCE OF
THE CLOSING DATE.  THE AMOUNT OF PRINCIPAL OWING ON ANY LENDER’S NOTE, IF ANY,
AT ANY GIVEN TIME SHALL BE THE AGGREGATE AMOUNT OF ALL LOANS THERETOFORE MADE BY
SUCH LENDER MINUS ALL PAYMENTS OF PRINCIPAL THERETOFORE RECEIVED BY SUCH LENDER
ON SUCH NOTE.  INTEREST ON EACH NOTE SHALL ACCRUE AND BE DUE AND PAYABLE AS
PROVIDED HEREIN AND THEREIN.

2.2                                 Maturity Date.  The Loans of each Lender
shall mature on the Maturity Date of such Loans.

2.3                                 Conversion and Continuation Elections.


(A)                                  PRIOR TO THE TERMINATION DATE, THE BORROWER
MAY, UPON IRREVOCABLE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH SECTION 2.3(B), (I) ELECT, AS OF ANY BUSINESS DAY IN THE CASE OF BASE RATE
LOANS, OR AS OF THE LAST DAY OF THE APPLICABLE INTEREST PERIOD IN THE CASE OF
LIBO RATE LOANS, TO CONVERT ANY SUCH LOANS INTO LOANS OF ANY OTHER INTEREST RATE
TYPE; OR (II) ELECT AS OF THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, TO
CONTINUE ANY LOANS HAVING INTEREST PERIODS EXPIRING ON SUCH DAY; PROVIDED, THAT
IF AT ANY TIME AN LIBO RATE LOAN IS REDUCED, BY PAYMENT, PREPAYMENT, OR
CONVERSION OF PART THEREOF TO LESS THAN $1,000,000, SUCH LIBO RATE LOAN SHALL
AUTOMATICALLY CONVERT INTO A BASE RATE LOAN.


(B)                                 (I) THE BORROWER SHALL DELIVER A NOTICE OF
CONVERSION/CONTINUATION TO BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER
THAN 12:00 P.M. (NEW YORK, NEW YORK TIME) AT LEAST THREE BUSINESS DAYS IN
ADVANCE OF THE CONVERSION/CONTINUATION DATE, IF THE

39


--------------------------------------------------------------------------------



LOANS ARE TO BE CONVERTED INTO OR CONTINUED AS LIBO RATE LOANS; AND (II) ON THE
CONVERSION/CONTINUATION DATE, IF THE LOANS ARE TO BE CONVERTED INTO BASE RATE
LOANS, SPECIFYING: (A) THE PROPOSED CONVERSION/CONTINUATION DATE; (B)  THE
AGGREGATE AMOUNT OF LOANS TO BE CONVERTED OR CONTINUED; (C) THE INTEREST RATE
TYPE OF LOANS RESULTING FROM THE PROPOSED CONVERSION OR CONTINUATION; AND
(D) OTHER THAN IN THE CASE OF CONVERSIONS INTO BASE RATE LOANS, THE DURATION OF
THE REQUESTED INTEREST PERIOD.


(C)                                  IF, UPON THE EXPIRATION OF ANY INTEREST
PERIOD APPLICABLE TO LIBO RATE LOANS, THE BORROWER HAS FAILED TO SELECT IN A
TIMELY MANNER A NEW INTEREST PERIOD TO BE APPLICABLE TO LIBO RATE LOANS, OR IF
ANY DEFAULT OR EVENT OF DEFAULT THEN EXISTS, THE BORROWER SHALL BE DEEMED TO
HAVE ELECTED TO CONVERT SUCH LIBO RATE LOANS INTO BASE RATE LOANS EFFECTIVE AS
OF THE EXPIRATION DATE OF SUCH INTEREST PERIOD.


(D)                                 THE ADMINISTRATIVE AGENT WILL PROMPTLY
NOTIFY EACH LENDER OF ITS RECEIPT OF A NOTICE OF CONVERSION/CONTINUATION, OR, IF
NO TIMELY NOTICE IS PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION.  ALL
CONVERSIONS AND CONTINUATIONS SHALL BE MADE RATABLY ACCORDING TO THE RESPECTIVE
LENDER’S PRO RATA SHARE OF OUTSTANDING PRINCIPAL AMOUNTS OF THE LOANS WITH
RESPECT TO WHICH THE NOTICE WAS GIVEN.


(E)                                  THE NUMBER OF TRANCHES OUTSTANDING OF LIBO
RATE LOANS, WHETHER UNDER A CONVERSION OR CONTINUATION, SHALL NOT EXCEED EIGHT
AT ANY ONE TIME.

2.4                                 Optional Prepayments.


(A)                                  SUBJECT TO SECTION 3.4, THE BORROWER MAY,
AT ANY TIME OR FROM TIME TO TIME WHILE THERE ARE NO AMOUNTS OUTSTANDING UNDER
THE FIRST LIEN CREDIT AGREEMENT AND ALL LETTERS OF CREDIT UNDER THE FIRST LIEN
CREDIT AGREEMENT HAVE BEEN CASH COLLATERALIZED, SUBJECT TO THE CONCURRENT
PAYMENT OF THE PREMIUM:

(I)                                     PREPAY BASE RATE LOANS UPON IRREVOCABLE
NOTICE TO THE ADMINISTRATIVE AGENT NOT LESS THAN ONE BUSINESS DAY, RATABLY AS TO
EACH LENDER, IN WHOLE OR IN PART, IN AGGREGATE MINIMUM PRINCIPAL AMOUNTS OF
$100,000 OR INTEGRAL MULTIPLES THEREOF, PLUS ALL INTEREST AND EXPENSES THEN
OUTSTANDING ON SUCH BASE RATE LOANS, AND

(II)                                  PREPAY LIBO RATE LOANS UPON IRREVOCABLE
NOTICE TO THE ADMINISTRATIVE AGENT NOT LESS THAN THREE BUSINESS DAYS, RATABLY AS
TO EACH LENDER, IN WHOLE OR IN PART, IN AGGREGATE MINIMUM PRINCIPAL AMOUNTS OF
$500,000 OR INTEGRAL MULTIPLES THEREOF PLUS ALL INTEREST AND EXPENSES THEN
OUTSTANDING ON SUCH LIBO RATE LOANS.

Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid.

The Administrative Agent will promptly notify each Lender of its receipt of any
such notice, and of such Lender’s Pro Rata Share of such prepayment.  The
payment amount specified in such notice shall be due and payable on the date
specified therein,

40


--------------------------------------------------------------------------------


together with accrued interest to each such date on the amount prepaid, the
applicable Premium, and any amounts required pursuant to Section 3.4.


(B)                                 FOR PURPOSES HEREOF, THE “PREMIUM” SHALL BE
A CASH AMOUNT EQUAL TO THE PERCENTAGES OF PRINCIPAL AMOUNT OF THE LOANS BEING
PREPAID SET FORTH BELOW:

If prepaid after the Closing Date, but prior to the first anniversary of the
Closing Date

 

2.0

%

 

 

 

 

If prepaid on or after the first anniversary of the Closing Date, but prior to
second anniversary of the Closing Date

 

1.0

%

 

 

 

 

If prepaid on or after the second anniversary of the Closing Date

 

0.0

%

 

2.5                                 Mandatory Prepayments.


(A)                                  UNLESS THE REQUIRED LENDERS AND THE
BORROWER SHALL OTHERWISE AGREE, IF (I) THE BORROWER OR ANY GUARANTOR OR OTHER
RESTRICTED SUBSIDIARY SHALL RECEIVE NET CASH PROCEEDS FROM ANY INCURRENCE OF
INDEBTEDNESS (OTHER THAN PERMITTED INDEBTEDNESS), ASSET SALE, RECOVERY EVENT OR
EXTRAORDINARY DISTRIBUTION OR (II) ANY MLP GP SHALL RECEIVE NET CASH PROCEEDS
(NET, IN THE CASE OF CLAUSE (II), OF ANY PORTION THEREOF THAT HAS BEEN
DISTRIBUTED TO THE PERMITTED GP OR LOAN PARTY THAT IS THE SOLE GENERAL PARTNER
THEREOF AND THAT HAS BEEN APPLIED AS A PERMITTED GP ROLLOVER INVESTMENT
CONTEMPORANEOUSLY WITH (AND IN NO EVENT LATER THAN THREE BUSINESS DAYS AFTER)
THE RECEIPT OF SUCH DIVIDEND OR DISTRIBUTION) FROM ANY GP EQUITY TRANSFER, THEN,
UNLESS A REINVESTMENT NOTICE SHALL HAVE BEEN DELIVERED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT IN RESPECT HEREOF, THE BORROWER SHALL APPLY AN AMOUNT EQUAL
TO SUCH NET CASH PROCEEDS AS SET FORTH IN SECTION 2.5(D) NO LATER THAN THREE
BUSINESS DAYS AFTER THE DATE OF SUCH RECEIPT.


(B)                                 UNLESS THE REQUIRED LENDERS AND THE BORROWER
SHALL OTHERWISE AGREE, IF THE BORROWER HAS PREVIOUSLY DELIVERED A REINVESTMENT
NOTICE, THE BORROWER SHALL APPLY AN AMOUNT EQUAL TO THE REINVESTMENT PREPAYMENT
AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT AS SET FORTH IN SECTION
2.5(D) ON THE APPLICABLE REINVESTMENT PREPAYMENT DATE.


(C)                                  UNLESS THE REQUIRED LENDERS AND THE
BORROWER SHALL OTHERWISE AGREE, ON THE RELEVANT VPP NET REVENUE APPLICATION
DATE, THE BORROWER SHALL APPLY 50% OF THE VPP NET REVENUE FOR SUCH PERIOD AS SET
FORTH IN SECTION 2.5(D); PROVIDED, THAT NO SUCH PREPAYMENT SHALL BE REQUIRED
UNTIL THE AMOUNT EQUAL TO VPP NET REVENUE OTHERWISE SUBJECT TO APPLICATION UNDER
THIS SECTION 2.5(C) FOR ANY FISCAL YEAR EXCEEDS $2,500,000 (PROVIDED THAT FOR
ANY FISCAL YEAR IN WHICH NO VPP NET REVENUES ARE APPLIED, THE AMOUNT OF SUCH
REVENUE FOR SUCH FISCAL YEAR SHALL BE APPLIED TO THE VPP NET REVENUE FOR THE
NEXT FISCAL YEAR).


(D)                                 WITH RESPECT TO ANY AMOUNTS SUBJECT TO
SECTION 2.5(A), (B) OR (C), THE BORROWER SHALL:

41


--------------------------------------------------------------------------------


(I)                                     FIRST, APPLY (OR OFFER TO APPLY), TO THE
EXTENT REQUIRED BY THE PROVISIONS SET FORTH IN THE FIRST LIEN CREDIT AGREEMENT
(AS IN EFFECT ON THE CLOSING DATE HEREOF) SUCH AMOUNT TO PREPAY OBLIGATIONS
THEREUNDER;

(II)                                  SECOND, APPLY SUCH PORTION OF SUCH AMOUNT
TO THE REPAYMENT OF THE LOANS UNDER THE FIRST LIEN CREDIT AGREEMENT AS SHALL BE
NECESSARY TO CAUSE THE PERCENTAGE OBTAINED BY DIVIDING (A) THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF ALL FIRST LIEN LOANS, AFTER GIVING EFFECT TO ANY
PREPAYMENTS OR REPAYMENTS OCCURRING ON SUCH DATE PLUS THE PRINCIPAL AMOUNT OF
CONTINGENT AND NON-CONTINGENT OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT OR
OTHER FORMS OF CREDIT PROVIDED UNDER THE FIRST LIEN LOAN AGREEMENT, BY (B) THE
SUM OF THE AMOUNT IN CLAUSE (A) PLUS THE AGGREGATE AMOUNT OF CREDIT WITH RESPECT
TO FIRST LIEN LOANS THEN AVAILABLE UNDER THE FIRST LIEN CREDIT AGREEMENT, TO BE
NO GREATER THAN 75%; AND

(III)                               THIRD, TO THE EXTENT OTHERWISE PERMITTED BY
THE PROVISIONS OF SECTION 8.9 OF THE FIRST LIEN CREDIT AGREEMENT (AS IN EFFECT
ON THE CLOSING DATE) PREPAY (SUBJECT TO SECTION 2.10(E)) THE LOANS IN AN AMOUNT
EQUAL TO SUCH AMOUNT, PROVIDED, THAT UNTIL SUCH TIME AS ALL SENIOR NOTES HAVE
BEEN DEFEASED OR PREPAID, REDEEMED OR REPURCHASED IN FULL, THE NET CASH PROCEEDS
RESULTING FROM THE PERMITTED INITIAL MLP ASSET TRANSFER MAY BE APPLIED TO THE
PREPAYMENT, REDEMPTION, REPURCHASE OR DEFEASANCE OF SENIOR NOTES.


(E)                                  THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO EACH REQUIRED PREPAYMENT UNDER THIS SECTION
THE CERTIFICATE AND NOTICE REQUIRED BY SECTION 2.10(F).


(F)                                    ALL MANDATORY PREPAYMENTS PROVIDED FOR IN
THIS SECTION 2.5 SHALL BE MADE TOGETHER WITH INTEREST ACCRUED ON THE PRINCIPAL
AMOUNT PREPAID AND ANY AMOUNT REQUIRED BY SECTION 3.4, BUT WITHOUT ANY PREMIUM. 
ANY AMOUNT REQUIRED TO BE PREPAID PURSUANT TO THIS SECTION 2.5 SHALL BE APPLIED
TO PREPAY THE LOANS.

2.6                                 Repayment of Principal.


(A)                                  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOANS (AND THE OUTSTANDING PRINCIPAL OF THE LOANS SHALL BE DUE
AND PAYABLE) ON THE MATURITY DATE WITH RESPECT TO SUCH LOANS OR ON SUCH DATE ON
WHICH THE LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 2.4 OR 2.5 OR
ARTICLE IX.


(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO
TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


(C)                                  THE ADMINISTRATIVE AGENT, ON BEHALF OF THE
BORROWER, SHALL MAINTAIN THE REGISTER, AND A SUBACCOUNT THEREIN FOR EACH LENDER,
IN WHICH SHALL BE RECORDED (I) THE AMOUNT AND SERIES OF EACH LOAN MADE HEREUNDER
AND, IF APPLICABLE, THE INTEREST PERIOD

42


--------------------------------------------------------------------------------



APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND
(III) BOTH THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER
FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND ANY
LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


(D)                                 THE ENTRIES MADE IN THE REGISTER AND THE
ACCOUNTS OF EACH LENDER MAINTAINED PURSUANT TO SECTION 2.6(B) SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR
THE BORROWER’S ENTITLEMENT TO CREDIT FOR ANY PAYMENT OF PRINCIPAL OR INTEREST ON
THE LOANS.

2.7                                 Interest.


(A)                                  EACH LOAN SHALL BEAR INTEREST ON THE
PRINCIPAL AMOUNT THEREOF FROM THE CLOSING DATE OR DATE OF CONVERSION OR
CONTINUATION PURSUANT TO SECTION 2.3 OF THIS AGREEMENT, AS THE CASE MAY BE, AT A
RATE PER ANNUM EQUAL TO THE LESSER OF (I) THE LIBO RATE OR THE ADJUSTED BASE
RATE, AS THE CASE MAY BE, PLUS THE APPLICABLE MARGIN AND (II) THE HIGHEST LAWFUL
RATE.


(B)                                 INTEREST ON EACH LOAN SHALL BE PAID IN
ARREARS ON EACH INTEREST PAYMENT DATE.  INTEREST SHALL ALSO BE PAID ON THE DATE
OF ANY PREPAYMENT OF LOANS UNDER SECTION 2.4 OR 2.5 FOR THE PORTION OF THE LOANS
SO PREPAID AND UPON PAYMENT (INCLUDING PREPAYMENT) IN FULL THEREOF AND, DURING
THE EXISTENCE OF ANY EVENT OF DEFAULT, INTEREST SHALL BE PAID ON DEMAND OF THE
ADMINISTRATIVE AGENT.


(C)                                  NOTWITHSTANDING PARAGRAPH (A) OF THIS
SECTION 2.7, WHILE ANY EVENT OF DEFAULT EXISTS OR AFTER ACCELERATION, THE
BORROWER SHALL PAY INTEREST (AFTER AS WELL AS BEFORE ENTRY OF JUDGMENT THEREON
TO THE EXTENT PERMITTED BY LAW) ON THE PRINCIPAL AMOUNT OF ALL OUTSTANDING
LOANS, AT A RATE PER ANNUM EQUAL TO THE LESSER OF (I) THE HIGHEST LAWFUL RATE
AND (II) THE RATE OTHERWISE APPLICABLE PLUS TWO PERCENT (“DEFAULT RATE”).

2.8                                 Fees.  The Borrower has paid or will pay (as
applicable) fees to the parties and in the amounts specified in the Fee Letter
Agreement.

2.9                                 Computation of Fees and Interest.


(A)                                  ALL COMPUTATIONS OF INTEREST FOR BASE RATE
LOANS SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY
BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND INTEREST SHALL
BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN
MORE INTEREST BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365 DAY YEAR). 
INTEREST AND FEES SHALL ACCRUE DURING EACH PERIOD DURING WHICH INTEREST OR SUCH
FEES ARE COMPUTED FROM THE FIRST DAY THEREOF TO THE LAST DAY THEREOF.

43


--------------------------------------------------------------------------------



(B)                                 EACH DETERMINATION OF AN INTEREST RATE BY
THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE AND BINDING ON THE BORROWER AND THE
LENDERS IN THE ABSENCE OF MANIFEST ERROR.

2.10                           Payments by the Borrower; Loans Pro Rata.


(A)                                  ALL PAYMENTS TO BE MADE BY THE BORROWER
SHALL BE MADE WITHOUT SET OFF, RECOUPMENT OR COUNTERCLAIM.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE BORROWER SHALL BE MADE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS AT THE AGENT’S PAYMENT
OFFICE, AND SHALL BE MADE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, NO
LATER THAN 12:00 P.M. (NEW YORK, NEW YORK TIME) ON THE DATE SPECIFIED HEREIN. 
EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) EACH PAYMENT BY
THE BORROWER OF FEES SHALL BE MADE FOR THE ACCOUNT OF THE LENDERS PRO RATA IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES, (II) EACH PAYMENT OF PRINCIPAL
OF LOANS SHALL BE MADE FOR THE ACCOUNT OF THE LENDERS PRO RATA IN ACCORDANCE
WITH THEIR RESPECTIVE OUTSTANDING PRINCIPAL AMOUNT OF SUCH LOANS, AND (III) EACH
PAYMENT OF INTEREST ON LOANS SHALL BE MADE FOR THE ACCOUNT OF THE LENDERS PRO
RATA IN ACCORDANCE WITH THEIR RESPECTIVE SHARES OF THE AGGREGATE AMOUNT OF
INTEREST DUE AND PAYABLE TO THE LENDERS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE, SUBJECT TO SECTION 2.10(E), TO EACH LENDER ITS APPLICABLE SHARE OF
SUCH PAYMENT IN LIKE FUNDS AS RECEIVED.  ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT LATER THAN 12:00 P.M. (NEW YORK, NEW YORK TIME) SHALL BE
DEEMED TO HAVE BEEN RECEIVED ON THE FOLLOWING BUSINESS DAY AND ANY APPLICABLE
INTEREST OR FEE SHALL CONTINUE TO ACCRUE.


(B)                                 SUBJECT TO THE PROVISIONS SET FORTH IN THE
DEFINITION OF “INTEREST PERIOD” HEREIN, WHENEVER ANY PAYMENT IS DUE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE FOLLOWING BUSINESS
DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF INTEREST OR FEES, AS THE CASE MAY BE.


(C)                                  UNLESS THE ADMINISTRATIVE AGENT RECEIVES
NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
LENDERS THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN
REQUIRED, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH
PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE IN IMMEDIATELY
AVAILABLE FUNDS AND THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE SO REQUIRED),
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO EACH LENDER ON SUCH DUE DATE AN
AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE EXTENT THE
BORROWER HAS NOT MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT, EACH
LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT ON DEMAND SUCH AMOUNT DISTRIBUTED
TO SUCH LENDER, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE FOR
EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE
REPAID.


(D)                                 EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY
PROVIDED HEREIN, THE LOANS HEREUNDER SHALL BE FROM THE LENDERS PRO RATA IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTIONS 2.5(A), (B) OR (C) OR ELSEWHERE IN THIS SECTION 2.10, WITH RESPECT TO
THE AMOUNT OF ANY MANDATORY PREPAYMENT DESCRIBED IN SECTIONS 2.5(A), (B) OR (C)
THAT IS ALLOCATED TO THE LOANS (SUCH AMOUNT, THE

44


--------------------------------------------------------------------------------



“MANDATORY PREPAYMENT AMOUNT”), ANY LENDER MAY ELECT, BY NOTICE TO THE
ADMINISTRATIVE AGENT AT OR PRIOR TO THE TIME AND IN THE MANNER SPECIFIED BY THE
ADMINISTRATIVE AGENT, PRIOR TO ANY PREPAYMENT OF LOANS REQUIRED TO BE MADE BY
THE BORROWER PURSUANT TO SECTIONS 2.5(A),(B), OR (C) TO DECLINE ALL (BUT NOT A
PORTION) OF ITS PRO RATA SHARE OF SUCH MANDATORY PREPAYMENT AMOUNT (SUCH
DECLINED AMOUNTS, THE “DECLINED PROCEEDS”).  ANY DECLINED PROCEEDS SHALL BE
OFFERED ONE ADDITIONAL TIME TO THE LENDERS NOT SO DECLINING SUCH PREPAYMENT
(WITH SUCH LENDERS HAVING THE RIGHT TO DECLINE ANY PREPAYMENT WITH DECLINED
PROCEEDS AT THE TIME AND IN THE MANNER SPECIFIED BY THE ADMINISTRATIVE AGENT). 
ANY REMAINING DECLINED PROCEEDS SHALL BE APPLIED AS DETERMINED BY THE BORROWER
IN ACCORDANCE WITH THIS AGREEMENT.


(F)                                    WITH RESPECT TO EACH PREPAYMENT REQUIRED
UNDER SECTIONS 2.5(A),(B) OR (C), THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT (I) NO LATER THAN THE TIME OF SUCH PREPAYMENT, A
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER SETTING FORTH IN REASONABLE DETAIL
THE CALCULATION OF THE APPLICABLE MANDATORY PREPAYMENT AMOUNT AND (II) TO THE
EXTENT PRACTICABLE, AT LEAST 15 BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF SUCH
PREPAYMENT.  EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE, THE
TYPE OF EACH LOAN BEING PREPAID (I.E., SPECIFYING BASE RATE LOANS OR LIBO RATE
LOANS) AND THE PRINCIPAL AMOUNT OF EACH LOAN (OR PORTION THEREOF) TO BE PREPAID;
PROVIDED, THAT, IF AT THE TIME OF ANY PREPAYMENT PURSUANT TO SECTIONS 2.5(A),
(B) OR (C), THERE SHALL BE LOANS OF DIFFERENT TYPES OR LIBO RATE LOANS WITH
DIFFERENT INTEREST PERIODS, AND IF SOME BUT NOT ALL LENDERS SHALL HAVE ACCEPTED
SUCH MANDATORY PREPAYMENT, THEN THE AGGREGATE AMOUNT OF SUCH MANDATORY
PREPAYMENT SHALL BE ALLOCATED RATABLY TO EACH OUTSTANDING LOAN OF THE ACCEPTING
LENDERS.


(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT
OF DEFAULT, EACH PAYMENT IN RESPECT OF PRINCIPAL OR INTEREST ON THE LOANS, EACH
PAYMENT IN RESPECT OF FEES PAYABLE HEREUNDER AND ANY PROCEEDS OF COLLATERAL, AND
ANY NET CASH PROCEEDS OF ANY DISPOSITION OF COLLATERAL RECEIVED BY THE
ADMINISTRATIVE AGENT AND NOT REQUIRED TO BE TURNED OVER TO THE FIRST LIEN CREDIT
AGENT PURSUANT TO THE INTERCREDITOR AGREEMENT SHALL BE APPLIED IN THE FOLLOWING
ORDER:

(I)                                     FIRST, TO THE PAYMENT OR REIMBURSEMENT
OF THE ADMINISTRATIVE AGENT FOR ALL COSTS, EXPENSES, DISBURSEMENTS AND LOSSES
INCURRED BY THE ADMINISTRATIVE AGENT AND WHICH THE BORROWER IS REQUIRED TO PAY
OR REIMBURSE PURSUANT TO THE LOAN DOCUMENTS;

(II)                                  SECOND, TO THE PAYMENT OR REIMBURSEMENT OF
THE LENDERS FOR ALL COSTS, EXPENSES, DISBURSEMENTS AND LOSSES INCURRED BY SUCH
PERSONS AND WHICH ANY LOAN PARTY IS REQUIRED TO PAY OR REIMBURSE PURSUANT TO THE
LOAN DOCUMENTS;

(III)                               THIRD, TO THE PAYMENT OR PREPAYMENT TO THE
LENDERS OF ALL OBLIGATIONS; AND

(IV)                              FOURTH, TO WHOMSOEVER SHALL BE LEGALLY
ENTITLED THERETO.

45


--------------------------------------------------------------------------------


If any Lender owes payments to the Administrative Agent hereunder, any amounts
otherwise distributable under this Section 2.10(g) to such Lender shall be
deemed to belong to the Administrative Agent to the extent of such unpaid
payments, and the Administrative Agent shall apply such amounts to make such
unpaid payments rather than distribute such amounts to such Lender.  All
distributions of amounts described in paragraphs second and third above shall be
made by the Administrative Agent to each Lender based on its Pro Rata Share.

2.11                           Sharing of Payments, Etc.  If any Lender shall
obtain on account of the Obligations held by it any payment (whether voluntary,
involuntary, through the exercise of any right of set off, or otherwise) or
receive any collateral in respect thereof in excess of the amount such Lender
was entitled to receive pursuant to the terms hereof (after giving effect to
Section 2.10(e) hereof), such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment according to the terms hereof;
provided, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set off, but subject to Section 11.9) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.11 and will in each case
notify the Lenders following any such purchases or repayments.


2.12                           INCREMENTAL FACILITIES


(A)                                  THE BORROWER MAY BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT ELECT TO REQUEST THE ESTABLISHMENT OF ONE OR MORE SERIES OF
NEW TERM LOAN COMMITMENTS (THE “NEW TERM LOAN COMMITMENTS”), IN AN AGGREGATE
AMOUNT NOT IN EXCESS OF $150,000,000. EACH SUCH NOTICE SHALL SPECIFY THE DATE
(EACH, AN “INCREASED AMOUNT DATE”) ON WHICH THE BORROWER PROPOSES THAT THE NEW
TERM LOAN COMMITMENTS SHALL BE EFFECTIVE, WHICH SHALL BE A DATE NOT LESS THAN 10
BUSINESS DAYS AFTER THE DATE ON WHICH SUCH NOTICE IS DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE IDENTITY OF EACH LENDER OR AFFILIATE OR RELATED
FUND OF AN LENDER OR OTHER PERSON THAT IS CONSENTED TO BY THE ADMINISTRATIVE
AGENT (EACH, A “NEW TERM LOAN LENDER”) TO WHOM THE BORROWER PROPOSES ANY PORTION
OF SUCH NEW TERM LOAN COMMITMENTS BE ALLOCATED AND THE AMOUNTS OF SUCH
ALLOCATIONS; PROVIDED THAT ANY LENDER APPROACHED TO PROVIDE ALL OR A PORTION OF
THE NEW TERM LOAN COMMITMENTS MAY ELECT OR DECLINE, IN ITS SOLE DISCRETION, TO
PROVIDE A NEW TERM LOAN COMMITMENT. SUCH NEW TERM LOAN COMMITMENTS SHALL BECOME
EFFECTIVE AS OF, AND THE NEW TERM LOANS FUNDED ON, SUCH INCREASED AMOUNT DATE;
PROVIDED:

46


--------------------------------------------------------------------------------


(I)                                     NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING ON SUCH INCREASED AMOUNT DATE BEFORE OR WOULD
RESULT FROM THE EFFECTIVENESS OR FUNDING OF SUCH NEW TERM LOAN COMMITMENTS;

(II)                                  THE MAKING OF ANY SERIES OF NEW TERM LOANS
SHALL BE CONDITIONED ON SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN
SECTION 5.1 (WITH THE EXCEPTION OF SECTION 5.1(B) (WITH ANY REFERENCE THEREON TO
“CLOSING DATE” BEING DEEMED TO REFER INSTEAD TO THE INCREASED AMOUNT DATE));
PROVIDED THAT, WITH RESPECT TO ANY FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED
THEREUNDER, SUCH FINANCIAL STATEMENTS SHALL BE OF THE MOST RECENT FISCAL QUARTER
ENDED PRIOR TO THE INCREASED AMOUNT DATE FOR SUCH NEW TERM LOAN;

(III)                               AT THE TIME SUCH NEW TERM LOAN IS MADE, THE
BORROWER’S RATIO OF PV 10 VALUE TO CONSOLIDATED TOTAL DEBT SHALL BE AT LEAST 2.0
TO 1.0, DETERMINED ON A PRO FORMA BASIS;

(IV)                              AT THE TIME SUCH NEW TERM LOAN IS MADE, THE
INTEREST COVERAGE RATIO FOR THE FOUR FISCAL QUARTERS FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 7.1 WOULD HAVE BEEN AT LEAST
2.5 TO 1.0, DETERMINED ON A PRO FORMA BASIS;

(V)                                 THE NEW TERM LOAN COMMITMENTS SHALL BE
ESTABLISHED PURSUANT TO ONE OR MORE AGREEMENTS IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (EACH SUCH AGREEMENT, A “JOINDER
AGREEMENT”) AND EXECUTED AND DELIVERED BY THE BORROWER AND THE ADMINISTRATIVE
AGENT, EACH OF WHICH SHALL BE RECORDED IN THE REGISTER AND SHALL BE SUBJECT TO
THE REQUIREMENTS SET FORTH IN SECTION 2.6(C) AND (D); AND

(VI)                              THE BORROWER SHALL DELIVER OR CAUSE TO BE
DELIVERED ANY LEGAL OPINIONS OR OTHER DOCUMENTS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH TRANSACTION.

Any New Term Loans made pursuant to a New Term Loan Commitment on an Increased
Amount Date shall be designated a separate series (any such series of New Term
Loans, together with the Original Loans, each, a “Series”) of Loans for all
purposes of this Agreement.  All Loans (including any Original Loans and any New
Term Loans) shall rank pari passu in right of payment and as to benefits of
Collateral.


(B)                                 ON ANY INCREASED AMOUNT DATE ON WHICH ANY
NEW TERM LOAN COMMITMENTS OF ANY SERIES ARE EFFECTIVE, SUBJECT TO THE
SATISFACTION OF THE FOREGOING TERMS AND CONDITIONS, (I) EACH NEW TERM LOAN
LENDER OF ANY SERIES SHALL MAKE A LOAN TO THE BORROWER (A “NEW TERM LOAN”) IN AN
AMOUNT EQUAL TO ITS NEW TERM LOAN COMMITMENT OF SUCH SERIES, AND (II) EACH NEW
TERM LOAN LENDER OF ANY SERIES SHALL BECOME A LENDER HEREUNDER WITH RESPECT TO
THE NEW TERM LOAN COMMITMENT OF SUCH SERIES AND THE NEW TERM LOANS OF SUCH
SERIES MADE PURSUANT THERETO. THE ADMINISTRATIVE AGENT SHALL NOTIFY LENDERS
PROMPTLY UPON RECEIPT OF THE BORROWER’S NOTICE OF EACH INCREASED AMOUNT DATE AND
IN RESPECT THEREOF THE SERIES OF NEW TERM LOAN COMMITMENTS AND THE NEW TERM LOAN
LENDERS OF SUCH SERIES. THE TERMS AND PROVISIONS

47


--------------------------------------------------------------------------------



OF THE NEW TERM LOANS AND NEW TERM LOAN COMMITMENTS OF ANY SERIES SHALL BE,
EXCEPT AS OTHERWISE SET FORTH HEREIN OR IN THE JOINDER AGREEMENT, IDENTICAL TO
THE LOANS. IN ANY EVENT (A) THE WEIGHTED AVERAGE LIFE TO MATURITY OF ALL NEW
TERM LOANS OF ANY SERIES SHALL BE NO SHORTER THAN THE WEIGHTED AVERAGE LIFE TO
MATURITY OF THE LOANS, (B) THE APPLICABLE NEW TERM LOAN MATURITY DATE OF EACH
SERIES SHALL BE NO EARLIER THAN THE MATURITY DATE OF THE ORIGINAL LOANS, AND (C)
THE RATE OF INTEREST APPLICABLE TO THE NEW TERM LOANS OF EACH SERIES SHALL BE
DETERMINED BY THE BORROWER AND THE APPLICABLE NEW LENDERS AND SHALL BE SET FORTH
IN EACH APPLICABLE JOINDER AGREEMENT; PROVIDED, HOWEVER THAT THE INTEREST RATE
APPLICABLE TO THE NEW TERM LOANS SHALL NOT BE GREATER THAN THE HIGHEST INTEREST
RATE THAT MAY, UNDER ANY CIRCUMSTANCES, BE PAYABLE WITH RESPECT TO LOANS PLUS
0.25% PER ANNUM UNLESS THE INTEREST RATE WITH RESPECT TO THE LOANS IS INCREASED
SO AS TO EQUAL THE INTEREST RATE APPLICABLE TO THE NEW TERM LOANS. EACH JOINDER
AGREEMENT MAY, WITHOUT THE CONSENT OF ANY OTHER LENDERS (OTHER THAN THE NEW
LENDERS PROVIDING A NEW TERM LOAN COMMITMENT PURSUANT THERETO), EFFECT SUCH
AMENDMENTS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE NECESSARY OR
APPROPRIATE, IN THE OPINION OF THE ADMINISTRATIVE AGENT, TO ESTABLISH, OR TO
EFFECT THE RELEVANT INCREASE IN, THE NEW TERM LOAN COMMITMENTS CONTEMPLATED BY
THE PROVISIONS OF THIS SECTION 2.12.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY

3.1                                 Taxes.


(A)                                  ANY AND ALL PAYMENTS BY THE BORROWER TO
EACH LENDER OR THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND ANY OTHER LOAN
DOCUMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING
FOR OR ON ACCOUNT OF, ANY TAXES.  IN ADDITION, THE BORROWER SHALL PAY ALL OTHER
TAXES.


(B)                                 SUBJECT TO SECTION 3.1(F), THE BORROWER
AGREES TO INDEMNIFY AND HOLD HARMLESS EACH LENDER AND THE ADMINISTRATIVE AGENT
FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING ANY TAXES OR OTHER TAXES
IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 3.1) PAID BY
THE LENDER OR THE ADMINISTRATIVE AGENT AND ANY LIABILITY (INCLUDING PENALTIES,
INTEREST, ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
ASSERTED.  PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS AFTER
THE DATE THE AFFECTED LENDER OR THE ADMINISTRATIVE AGENT MAKES WRITTEN DEMAND
THEREFOR.


(C)                                  IF THE BORROWER SHALL BE REQUIRED BY LAW TO
DEDUCT OR WITHHOLD ANY TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE HEREUNDER TO ANY LENDER OR THE ADMINISTRATIVE AGENT, THEN: (I) THE SUM
PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS AND WITHHOLDINGS (INCLUDING DEDUCTIONS AND WITHHOLDINGS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 3.1), SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE; (II) THE
BORROWER SHALL MAKE SUCH DEDUCTIONS AND WITHHOLDINGS; (III) THE BORROWER SHALL
PAY THE

48


--------------------------------------------------------------------------------



FULL AMOUNT DEDUCTED OR WITHHELD TO THE RELEVANT TAXING AUTHORITY OR OTHER
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW; AND (IV) THE BORROWER SHALL ALSO
PAY TO EACH AFFECTED LENDER OR THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER, AT THE TIME INTEREST IS PAID, ALL ADDITIONAL AMOUNTS WHICH SUCH LENDER
SPECIFIES AS NECESSARY TO PRESERVE THE AFTER-TAX YIELD SUCH LENDER WOULD HAVE
RECEIVED IF SUCH TAXES OR OTHER TAXES HAD NOT BEEN IMPOSED.


(D)                                 WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT
BY THE BORROWER OF TAXES OR OTHER TAXES UNDER SECTION 3.1(C) ABOVE, THE BORROWER
SHALL FURNISH THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT EVIDENCING PAYMENT THEREOF, OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO
THE ADMINISTRATIVE AGENT.  IF THE BORROWER FAILS TO PAY ANY TAXES OR OTHER TAXES
WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE
ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE, THE BORROWER SHALL INDEMNIFY THE ARRANGER, THE AGENTS AND THE LENDERS
FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE
ARRANGER, ANY AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND
THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


(E)                                  IF THE BORROWER IS REQUIRED TO PAY
ADDITIONAL AMOUNTS TO ANY LENDER OR THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 3.1(C), THEN UPON WRITTEN REQUEST OF THE BORROWER SUCH LENDER SHALL USE
REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE
THE JURISDICTION OF ITS LENDING OFFICE SO AS TO ELIMINATE ANY SUCH ADDITIONAL
PAYMENT BY THE BORROWER WHICH MAY THEREAFTER ACCRUE, IF SUCH CHANGE IN THE
JUDGMENT OF SUCH LENDER IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


(F)                                    NO LENDER THAT IS REQUIRED TO COMPLY WITH
SECTION 10.10 SHALL BE ENTITLED TO ANY INDEMNIFICATION UNDER THIS SECTION 3.1 IF
THE OBLIGATION WITH RESPECT TO WHICH INDEMNIFICATION IS SOUGHT WOULD NOT HAVE
ARISEN BUT FOR A FAILURE OF THE AFFECTED LENDER TO COMPLY WITH SUCH
SECTION 10.10.

3.2                                 Illegality.


(A)                                  IF ANY LENDER DETERMINES THAT THE
INTRODUCTION OF ANY REQUIREMENT OF LAW, OR ANY CHANGE IN ANY REQUIREMENT OF LAW,
OR IN THE INTERPRETATION OR ADMINISTRATION OF ANY REQUIREMENT OF LAW, HAS MADE
IT UNLAWFUL, OR THAT ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAS
ASSERTED THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO
MAKE LIBO RATE LOANS, THEN, ON NOTICE THEREOF BY THE LENDER TO THE BORROWER
THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF THAT LENDER TO MAKE LIBO
RATE LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE ADMINISTRATIVE
AGENT AND THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION
NO LONGER EXIST.


(B)                                 IF A LENDER DETERMINES THAT IT IS UNLAWFUL
TO MAINTAIN ANY LIBO RATE LOAN, THE BORROWER SHALL, UPON ITS RECEIPT OF NOTICE
OF SUCH FACT AND DEMAND FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), PREPAY IN FULL SUCH LIBO RATE LOANS OF THAT LENDER THEN OUTSTANDING,
TOGETHER WITH INTEREST ACCRUED THEREON AND AMOUNTS REQUIRED UNDER SECTION 3.4,
EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREOF, IF THE

49


--------------------------------------------------------------------------------



LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH LIBO RATE LOANS TO SUCH DAY, OR
IMMEDIATELY, IF THE LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH LIBO RATE
LOAN.  IF THE BORROWER IS REQUIRED TO SO PREPAY ANY LIBO RATE LOAN, THEN
CONCURRENTLY WITH SUCH PREPAYMENT, THE BORROWER SHALL BORROW FROM THE AFFECTED
LENDER, IN THE AMOUNT OF SUCH REPAYMENT, A BASE RATE LOAN.


(C)                                  IF THE OBLIGATION OF ANY LENDER TO MAKE OR
MAINTAIN LIBO RATE LOANS HAS BEEN SO TERMINATED OR SUSPENDED, ALL LOANS WHICH
WOULD OTHERWISE BE MADE BY THE LENDER AS LIBO RATE LOANS SHALL BE INSTEAD BASE
RATE LOANS.


(D)                                 BEFORE GIVING ANY NOTICE TO THE
ADMINISTRATIVE AGENT UNDER THIS SECTION 3.2, THE AFFECTED LENDER SHALL DESIGNATE
A DIFFERENT LENDING OFFICE WITH RESPECT TO ITS LIBO RATE LOANS IF SUCH
DESIGNATION WILL AVOID THE NEED FOR GIVING SUCH NOTICE OR MAKING SUCH DEMAND AND
WILL NOT, IN THE JUDGMENT OF SUCH LENDER, BE ILLEGAL OR OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.

3.3                                 Increased Costs and Reduction of Return.


(A)                                  IF ANY LENDER DETERMINES THAT, DUE TO
EITHER (I) THE INTRODUCTION OF OR ANY CHANGE (OTHER THAN ANY CHANGE BY WAY OF
IMPOSITION OF OR INCREASE IN RESERVE REQUIREMENTS INCLUDED IN THE CALCULATION OF
THE LIBO RATE) IN OR IN THE INTERPRETATION OF ANY LAW OR REGULATION OR (II) THE
COMPLIANCE BY THAT LENDER WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR
OTHER GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE
SHALL BE ANY INCREASE IN THE COST TO SUCH LENDER OF AGREEING TO MAKE OR MAKING,
FUNDING OR MAINTAINING ANY LIBO RATE LOANS, THEN THE BORROWER SHALL BE LIABLE
FOR, AND SHALL FROM TIME TO TIME, UPON DEMAND (WITH A COPY OF SUCH DEMAND TO BE
SENT TO THE ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH LENDER, ADDITIONAL AMOUNTS AS ARE SUFFICIENT TO COMPENSATE SUCH
LENDER FOR SUCH INCREASED COSTS.


(B)                                 IF ANY LENDER SHALL HAVE DETERMINED THAT
(I) THE INTRODUCTION OF ANY CAPITAL ADEQUACY REGULATION, (II) ANY CHANGE IN ANY
CAPITAL ADEQUACY REGULATION, (III) ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION OF ANY CAPITAL ADEQUACY REGULATION BY ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, OR (IV) COMPLIANCE BY SUCH LENDER (OR ITS LENDING OFFICE) OR ANY
AFFILIATE CONTROLLING SUCH LENDER WITH ANY CAPITAL ADEQUACY REGULATION, AFFECTS
OR WOULD AFFECT THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY
SUCH LENDER OR ANY AFFILIATE CONTROLLING SUCH LENDER AND (TAKING INTO
CONSIDERATION SUCH LENDER’S OR SUCH AFFILIATE’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY AND SUCH LENDER’S DESIRED RETURN ON CAPITAL) DETERMINES THAT THE AMOUNT
OF SUCH CAPITAL IS INCREASED AS A CONSEQUENCE OF ITS COMMITMENT, LOANS, OTHER
CREDIT EXTENSIONS, OR OBLIGATIONS UNDER THIS AGREEMENT, THEN, UPON DEMAND OF
SUCH LENDER TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER SHALL
PAY TO SUCH LENDER, FROM TIME TO TIME AS SPECIFIED BY SUCH LENDER, ADDITIONAL
AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH INCREASE.

3.4                                 Funding Losses.  The Borrower shall
reimburse each Lender and hold each Lender harmless from any loss or expense
which the Lender may sustain or incur as a

50


--------------------------------------------------------------------------------


consequence of (a) the failure of the Borrower to make on a timely basis any
payment of principal of any LIBO Rate Loan; (b) the failure of the Borrower to
continue a LIBO Rate Loan or to convert a Base Rate Loan to a LIBO Rate Loan
after the Borrower has given (or is deemed to have given) a Notice of
Conversion/Continuation (including by reason of the failure to satisfy any
condition precedent thereto); (c) the failure of the Borrower to make any
prepayment in accordance with any notice delivered under Sections 2.4 or 2.5;
(d) the prepayment (including pursuant to Sections 2.4 or 2.5) or other payment
(including after acceleration thereof) of a LIBO Rate Loan on a day that is not
the last day of the relevant Interest Period; or (e) the automatic conversion
under Section 2.3 of any LIBO Rate Loan to a Base Rate Loan on a day that is not
the last day of the relevant Interest Period; including any such loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
its LIBO Rate Loans or from fees payable to terminate the deposits from which
such funds were obtained.  For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 3.4 and under Section 3.3(a), each
LIBO Rate Loan made by a Lender (and each related reserve, special deposit or
similar requirement) shall be conclusively deemed to have been funded at the
LIBOR used in determining the LIBO Rate for such LIBO Rate Loan by a matching
deposit or other borrowing in the interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBO Rate Loan is in
fact so funded.

3.5                                 Inability to Determine Rates.  If the
Administrative Agent determines that for any reason adequate and reasonable
means do not exist for determining the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan, or that the LIBO Rate
applicable pursuant to Section 2.7(b) for any requested Interest Period with
respect to a proposed LIBO Rate Loan does not adequately and fairly reflect the
cost to the Lenders of funding such Loan, the Administrative Agent will promptly
so notify the Borrower and each Lender.  Thereafter, the obligation of the
Lenders to make or maintain LIBO Rate Loans hereunder shall be suspended until
the Administrative Agent upon the instruction of the Lenders revokes such notice
in writing.  Upon receipt of such notice, the Borrower may revoke any Notice of
Conversion/Continuation then submitted by it.  If the Borrower does not revoke
such notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Borrower, in the amount specified in the applicable notice submitted by
the Borrower, but such Loans shall be made, converted or continued as Base Rate
Loans instead of LIBO Rate Loans.

3.6                                 Certificates of Lenders.  Any Lender
claiming reimbursement or compensation under this ‎Article III shall deliver to
the Borrower (with a copy to the Administrative Agent) a certificate setting
forth in reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Borrower in the absence of
manifest error; provided, that such Lender shall only be entitled to collect
amounts incurred within 180 days of such notice.

3.7                                 Substitution of Lenders.  Upon the receipt
by the Borrower from any Lender of a claim for compensation under this
‎Article III and, as a result, the Borrower elects by written notice to the
Administrative Agent to replace such dissenting Lender pursuant to this
Section 3.7 (such Lender, an “Affected Lender”), the Borrower may:  (a) obtain a
replacement bank or financial institution satisfactory to the Administrative
Agent to acquire and assume all or a ratable part of all of such Affected
Lender’s Loans (a “Replacement Lender”); or (b) request one more of the other
Lenders to acquire and assume all or part of such Affected Lender’s Loans but

51


--------------------------------------------------------------------------------


none of the Lenders shall have any obligation to do so.  Any such designation of
a Replacement Lender under clause (a) shall be subject to the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld.

3.8                                 Survival.  The agreements and obligations of
the Borrower in this Article III shall survive the payment of all other
Obligations.


ARTICLE IV


SECURITY

4.1                                 The Security.  The Obligations will be
secured by the Security Documents.

4.2                                 Agreement to Deliver Security Documents. 
The Borrower shall, and shall cause its Specified Subsidiaries to, execute and
deliver to the Collateral Trustee, with an executed copy of each thereof
provided to the Administrative Agent, to further secure the Sharing Obligations,
whenever requested by the Administrative Agent in its sole and absolute
discretion, deeds of trust, mortgages, chattel mortgages, security agreements,
financing statements and other Security Documents, for the benefit of the
Secured Parties, in form and substance satisfactory to the Administrative Agent,
for the purpose of granting, confirming, and perfecting, for the benefit of the
Secured Parties, second and prior Liens or security interests in any Property
now owned or hereafter acquired by the Borrower or any Specified Subsidiaries,
as applicable, subject only to Permitted Liens.  The Borrower shall, and shall
cause the Specified Subsidiaries to, deliver, and cause the Specified
Subsidiaries, where applicable, to deliver, in each case to the Collateral
Trustee, with an executed copy of each thereof provided to the Administrative
Agent, whenever requested by the Administrative Agent, favorable title opinions
from legal counsel acceptable to the Administrative Agent, title insurance
policies, or such other evidence of title satisfactory to the Administrative
Agent with respect to the Mortgaged Properties designated by the Administrative
Agent, based upon abstract or record examinations acceptable to the
Administrative Agent and (a) stating that the Borrower or such Specified
Subsidiary, as applicable, has good and marketable title to the Mortgaged
Properties, free and clear of all Liens except Permitted Liens, (b) confirming
that such Mortgaged Properties are subject to Security Documents securing the
Sharing Obligations that constitute and create legal, valid and duly perfected
deed of trust or mortgage Liens in such Mortgaged Properties and interests, and
assignments of and security interests in the Oil and Gas attributable to such
Mortgaged Properties comprised of Oil and Gas Properties and interests and the
proceeds thereof, in each case subject only to Permitted Liens, and (c) covering
such other matters as the Administrative Agent may reasonably request.

4.3                                 Perfection and Protection of Security
Interests and Liens.  The Borrower shall, and shall cause the Specified
Subsidiaries to, from time to time deliver to the Collateral Trustee, with a
copy of each thereof to the Administrative Agent, any financing statements,
amendment, assignment and continuation statements, extension agreements and
other documents, properly completed and executed (and acknowledged when
required) by the Borrower or such Specified Subsidiary, as applicable, in form
and substance satisfactory to the Administrative Agent, which the Administrative
Agent reasonably requests for the purpose of perfecting, confirming, or

52


--------------------------------------------------------------------------------


protecting any Liens or other rights in Collateral securing any Sharing
Obligations, for the benefit of the Secured Parties.

4.4                                 Offset.  To secure the repayment of the
Sharing Obligations, the Borrower hereby grants the Administrative Agent and
each Lender a security interest, a Lien, and a right of offset, each of which
shall be in addition to all other interests, Liens, and rights of the
Administrative Agent and the Lenders at common law, under the Loan Documents, or
otherwise, and each of which shall be upon and against (a) any and all moneys,
securities or other Property (and the proceeds therefrom) of the Borrower now or
hereafter held or received by or in transit to the Administrative Agent or any
Lender from or for the account of the Borrower, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, (b) any and all deposits
(general or special, time or demand, provisional or final) of the Borrower with
the Administrative Agent or any Lender, and (c) any other credits and claims of
the Borrower at any time existing against the Administrative Agent or any
Lender, including claims under certificates of deposit. During the existence of
any Event of Default, the Administrative Agent or (either (i) if the Loans have
been accelerated or otherwise become due and payable or (ii) with the consent of
the Administrative Agent) any Lender is hereby authorized to foreclose upon,
offset, appropriate, and apply, at any time and from time to time, without
notice to the Borrower, any and all items hereinabove referred to against the
Obligations then due and payable.

4.5                                 Guaranty.


(A)                                  EACH GUARANTOR HAS EXECUTED AND DELIVERED
TO THE ADMINISTRATIVE AGENT, AND EACH SPECIFIED SUBSIDIARY SHALL, PROMPTLY UPON
REQUEST BY THE ADMINISTRATIVE AGENT, EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT, A GUARANTY (OR A JOINDER THERETO).  THE BORROWER WILL CAUSE EACH SUCH
SPECIFIED SUBSIDIARY TO DELIVER TO THE ADMINISTRATIVE AGENT, SIMULTANEOUSLY WITH
ITS DELIVERY OF SUCH A GUARANTY, WRITTEN EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL THAT SUCH SPECIFIED SUBSIDIARY HAS TAKEN
ALL CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP ACTION NECESSARY TO DULY
APPROVE AND AUTHORIZE ITS EXECUTION, DELIVERY AND PERFORMANCE OF SUCH GUARANTY
AND ANY SECURITY DOCUMENTS AND OTHER DOCUMENTS WHICH IT IS REQUIRED TO EXECUTE.


(B)                                 TO INDUCE THE LENDERS AND THE ADMINISTRATIVE
AGENT TO ENTER INTO THIS AGREEMENT, THE BORROWER AND EACH GUARANTOR REPRESENTS
AND WARRANTS TO EACH SUCH PERSON AS OF THE CLOSING DATE AND AFTER GIVING EFFECT
TO THE MAKING OF THE LOANS ON THE CLOSING DATE:

(I)                                     THE BORROWER AND EACH GUARANTOR ARE
MUTUALLY DEPENDENT ON EACH OTHER IN THE CONDUCT OF THEIR RESPECTIVE BUSINESSES,
WITH THE CREDIT NEEDED FROM TIME TO TIME BY EACH OFTEN BEING PROVIDED BY ANOTHER
OR BY MEANS OF FINANCING OBTAINED BY ONE SUCH AFFILIATE WITH THE SUPPORT OF THE
OTHER FOR THEIR MUTUAL BENEFIT AND THE ABILITY OF EACH TO OBTAIN SUCH FINANCING
IS DEPENDENT ON THE SUCCESSFUL OPERATIONS OF THE OTHER.  THE BOARD OF DIRECTORS,
MANAGER OR GENERAL PARTNER, WHERE APPLICABLE, OF EACH GUARANTOR HAS DETERMINED
THAT SUCH GUARANTOR’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT MAY
REASONABLY BE EXPECTED TO DIRECTLY OR INDIRECTLY BENEFIT SUCH GUARANTOR AND IS
IN THE BEST INTERESTS OF SUCH GUARANTOR.

53


--------------------------------------------------------------------------------


(II)                                  THE DIRECT OR INDIRECT VALUE OF THE
CONSIDERATION RECEIVED AND TO BE RECEIVED BY SUCH GUARANTOR IN CONNECTION
HEREWITH IS REASONABLY WORTH AT LEAST AS MUCH AS THE LIABILITY AND OBLIGATIONS
OF EACH GUARANTOR HEREUNDER AND ITS GUARANTY, AND THE INCURRENCE OF SUCH
LIABILITY AND OBLIGATIONS IN RETURN FOR SUCH CONSIDERATION MAY REASONABLY BE
EXPECTED TO BENEFIT SUCH GUARANTOR, DIRECTLY OR INDIRECTLY.

(III)                               NEITHER THE BORROWER NOR ANY GUARANTOR IS
“INSOLVENT” (THAT IS, THE SUM OF SUCH PERSON’S ABSOLUTE AND CONTINGENT
LIABILITIES, INCLUDING THE OBLIGATIONS, DOES NOT EXCEED THE FAIR MARKET VALUE OF
SUCH PERSON’S ASSETS, INCLUDING ANY RIGHTS OF CONTRIBUTION, REIMBURSEMENT OR
INDEMNITY).  EACH OF THE BORROWER AND EACH GUARANTOR HAS CAPITAL WHICH IS
ADEQUATE FOR THE BUSINESSES IN WHICH SUCH PERSON IS ENGAGED AND INTENDS TO BE
ENGAGED.  NONE OF THE BORROWER NOR ANY GUARANTOR HAS INCURRED (WHETHER HEREBY OR
OTHERWISE), NOR DOES THE BORROWER OR GUARANTOR INTEND TO INCUR OR BELIEVE THAT
IT WILL INCUR, LIABILITIES WHICH WILL BE BEYOND ITS ABILITY TO PAY AS SUCH
LIABILITIES MATURE.

4.6                                 Production Proceeds.  Notwithstanding that,
by the terms of the various Security Documents, the Borrower and the Specified
Subsidiaries are and will be assigning to the Collateral Trustee all of the Net
Proceeds of Production accruing to the Mortgaged Properties covered thereby, so
long as no Event of Default has occurred and is continuing, pursuant to
Section 7.03 of the Collateral Trust Agreement, the Collateral Trustee, on
behalf of the Secured Parties, has granted each of the Borrower and the
Specified Subsidiaries a revocable license to continue to receive from the
purchasers of production all such Net Proceeds of Production, subject, however,
to the Liens created under the Security Documents, which Liens are hereby
affirmed and ratified.  During the continuance of an Event of Default described
under Sections 9.1(g) or 9.1(h), pursuant to Section 7.03 of the Collateral
Trust Agreement, this license shall be automatically revoked, and during the
continuance of any other Event of Default, this license shall be revocable by
the Collateral Trustee, subject to Section 3.04(b) of the Collateral Trust
Agreement, upon the written direction of the Administrative Agent in the sole
discretion of the Administrative Agent, by notice to the Borrower, and the
Collateral Trustee may exercise all rights and remedies granted under the
Security Documents, including the right to obtain possession of all Net Proceeds
of Production then held by the Borrower and its Specified Subsidiaries or to
receive directly from the purchasers of production all other Net Proceeds of
Production.  In no case shall any failure, whether purposeful or inadvertent, by
the Collateral Trustee to collect directly any such Net Proceeds of Production
constitute in any way a waiver, remission or release of any of its rights under
the Security Documents, nor shall any release of any Net Proceeds of Production
by the Collateral Trustee to the Borrower and the Specified Subsidiaries
constitute a waiver, remission, or release of any other Net Proceeds of
Production or of any rights of the Collateral Trustee to collect other Net
Proceeds of Production thereafter.

54


--------------------------------------------------------------------------------



ARTICLE V


CONDITIONS PRECEDENT

5.1                                 Conditions of the Closing Date.  The
agreement of each Lender to the making of the Loans to be made by it hereunder
is subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:


(A)                                  CREDIT AGREEMENT AND RELATED DOCUMENTS. 
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN EACH CASE EXECUTED AND
DELIVERED BY A RESPONSIBLE OFFICER OF EACH OF THE APPLICABLE LOAN PARTIES, THIS
AGREEMENT, THE NOTES (IF ANY) AND THE MORTGAGE AMENDMENTS;


(B)                                 FIRST LIEN CREDIT AGREEMENT AMENDMENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A TRUE, CORRECT AND COMPLETE COPY,
CERTIFIED AS TO SUCH BY A RESPONSIBLE OFFICER OF THE BORROWER OF (I) AN
AMENDMENT TO THE FIRST LIEN CREDIT AGREEMENT AND (II) THE INTERCREDITOR
AGREEMENT, EACH OF WHICH SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH OF
THE PARTIES THERETO AND SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT;


(C)                                  RESOLUTIONS; INCUMBENCY; ORGANIZATION
DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A TRUE, CORRECT AND
COMPLETE COPY, CERTIFIED AS TO SUCH BY A RESPONSIBLE OFFICER OF THE APPLICABLE
LOAN PARTY, OF RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE BORROWER AND MEMBERS
OR THE BOARD OF DIRECTORS OF EACH GUARANTOR OR ITS GENERAL PARTNER, AS
APPLICABLE, AUTHORIZING THE TRANSACTIONS CONTEMPLATED HEREBY, CERTIFIED AS OF
THE CLOSING DATE BY THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH PERSON;
(II) CERTIFICATES OF THE SECRETARY OF THE BORROWER AND THE SECRETARY OF EACH
GUARANTOR CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF SUCH
PERSON AUTHORIZED TO EXECUTE, DELIVER AND PERFORM, AS APPLICABLE, THIS
AGREEMENT, THE SECURITY DOCUMENTS, THE GUARANTY, AND ALL OTHER LOAN DOCUMENTS TO
BE DELIVERED BY IT HEREUNDER; AND (III) THE ORGANIZATION DOCUMENTS OF THE
BORROWER AND OF EACH GUARANTOR AS IN EFFECT ON THE CLOSING DATE, CERTIFIED BY
THE SECRETARY OR ASSISTANT SECRETARY OF THE SUCH PERSON AS OF THE CLOSING DATE;


(D)                                 GOOD STANDING.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A GOOD STANDING CERTIFICATE FOR THE BORROWER AND EACH
GUARANTOR FROM ITS STATE OF INCORPORATION OR FORMATION, AND EVIDENCING ITS
QUALIFICATION TO DO BUSINESS IN (I) CALIFORNIA FOR THE BORROWER AND EACH
GUARANTOR (OTHER THAN TEXCAL ENERGY SOUTH TEXAS L.P. AND TEXCAL ENERGY (LP)
LLC), (II) TEXAS FOR THE BORROWER, AND (III) IN EACH OTHER JURISDICTION WHERE
ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION, IN EACH CASE AS OF A RECENT DATE;


(E)                                  PAYMENT OF FEES.  THE AGENTS AND THE
LENDERS SHALL HAVE RECEIVED ALL FEES REQUIRED TO BE PAID, AND ALL EXPENSES FOR
WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING REASONABLE FEES, DISBURSEMENTS AND
OTHER CHARGES OF COUNSEL TO THE AGENTS), ON OR BEFORE

55


--------------------------------------------------------------------------------



THE CLOSING DATE.  ALL SUCH AMOUNTS WILL BE PAID WITH PROCEEDS OF LOANS MADE ON
THE CLOSING DATE AND WILL BE REFLECTED IN THE FUNDING INSTRUCTIONS GIVEN BY THE
BORROWER TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE CLOSING DATE.


(F)                                    CERTIFICATE.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF EACH LOAN
PARTY, DATED AS OF THE CLOSING DATE, STATING THAT (I) THE REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN ARE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE,
AS THOUGH MADE ON AND AS OF SUCH DATE; (II) NO LITIGATION IS PENDING OR
THREATENED AGAINST THE BORROWER OR ANY SUBSIDIARY IN WHICH THERE IS A REASONABLE
PROBABILITY OF AN ADVERSE DECISION WHICH WOULD RESULT IN A MATERIAL ADVERSE
EFFECT; AND (III) THERE HAS OCCURRED NO EVENT OR CIRCUMSTANCE THAT HAS RESULTED
OR WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT SINCE
DECEMBER 31, 2006;


(G)                                 TITLE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE THAT THE BORROWER AND ITS SUBSIDIARIES HAVE, AND UPON THE
CONSUMMATION OF ANY SPECIFIED ACQUISITION WILL HAVE, GOOD AND MARKETABLE TITLE
ON AT LEAST 85% OF THE PV 10 VALUE OF THE LOAN PARTIES’ OIL AND GAS PROPERTIES
SUBJECT TO NO OTHER LIENS, OTHER THAN PERMITTED LIENS, EVIDENCED BY TITLE
INFORMATION SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS;


(H)                                 ENVIRONMENTAL.  THE ADMINISTRATIVE AGENT
SHALL HAVE COMPLETED A REVIEW SATISFACTORY TO THE ADMINISTRATIVE AGENT OF
CURRENT PUBLIC ENVIRONMENTAL DATA SOURCES, REGISTERS AND LISTS REGARDING THE
BORROWER, EACH GUARANTOR AND EACH RESTRICTED SUBSIDIARY AND THEIR RESPECTIVE OIL
AND GAS PROPERTIES AND THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE
SATISFIED WITH ALL ENVIRONMENTAL MATTERS;


(I)                                     INSURANCE CERTIFICATES.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INSURANCE CERTIFICATES IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, FROM THE
BORROWER’S INSURANCE CARRIERS REFLECTING THE CURRENT INSURANCE POLICIES REQUIRED
UNDER SECTION 7.6 (SUCH INSURANCE WILL BE PRIMARY AND NOT CONTRIBUTING)
INCLUDING ANY NECESSARY ENDORSEMENTS TO REFLECT THE ADMINISTRATIVE AGENT AS LOSS
PAYEE FOR THE RATABLE BENEFIT OF THE LENDERS, WITH THE RIGHT TO RECEIVE AT LEAST
30 DAYS PRIOR NOTICE OF CANCELLATION OF ANY SUCH POLICY;


(J)                                     OTHER DOCUMENTS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED SUCH OTHER APPROVALS, OPINIONS, DOCUMENTS OR MATERIALS
AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REQUEST, INCLUDING THOSE IN
CONNECTION WITH THE SPECIFIED ACQUISITIONS;


(K)                                  OPINIONS OF COUNSEL.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED THE EXECUTED LEGAL OPINION OF (I)  BRACEWELL &
GIULIANI LLP, (II) DAVIS GRAHAM & STUBBS LLP AND (III) DOWNEY BRAND LLP, IN EACH
CASE AS THE ADMINISTRATIVE AGENT MAY REQUIRE IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


(L)                                     INITIAL RESERVE REPORT AND FINANCIAL
STATEMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE INITIAL RESERVE
REPORT, THE AUDITED FINANCIAL STATEMENTS AND THE PRO FORMA BALANCE SHEET, EACH
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT;

56


--------------------------------------------------------------------------------



(M)                               LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED THE RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE JURISDICTIONS
IN WHICH UCC FINANCING STATEMENTS OR OTHER FILINGS OR RECORDATIONS SHOULD BE
MADE TO EVIDENCE OR PERFECT SECURITY INTERESTS IN ANY ASSETS OF THE BORROWER OR
ANY GUARANTOR, AND SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE PROPERTY OF
THE BORROWER OR ANY GUARANTOR, EXCEPT FOR PERMITTED LIENS;


(N)                                 MMS OPERATIONAL MATTERS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EVIDENCE THAT THE BORROWER IS QUALIFIED BY THE
MINERALS MANAGEMENT SERVICE OF THE UNITED STATES DEPARTMENT OF INTERIOR TO
OPERATE ITS HYDROCARBON INTERESTS COMPRISED OF LEASES COVERING SUBMERGED LANDS
ON THE FEDERAL OUTER CONTINENTAL SHELF;


(O)                                 FILINGS, REGISTRATIONS AND RECORDINGS.  EACH
DOCUMENT (INCLUDING, WITHOUT LIMITATION, ANY UCC FINANCING STATEMENT) REQUIRED
BY THE SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN
FAVOR OF THE COLLATERAL TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES, A
SECOND PRIORITY PERFECTED LIEN ON THE SHARING COLLATERAL DESCRIBED IN ANY
SECURITY DOCUMENT TO WHICH THE BORROWER OR ANY GUARANTOR IS (OR, UPON
CONSUMMATION OF A SPECIFIED ACQUISITION WILL BE) A PARTY, PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO PERMITTED LIENS), SHALL
HAVE BEEN FILED, REGISTERED OR RECORDED OR SHALL HAVE BEEN DELIVERED TO THE
COLLATERAL TRUSTEE IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION;


(P)                                 APPROVALS.  ALL GOVERNMENT AND THIRD PARTY
APPROVALS (INCLUDING ANY CONSENTS) NECESSARY IN CONNECTION WITH THE CONTINUING
OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT,
AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING
TAKEN OR THREATENED BY ANY COMPETENT AUTHORITY WHICH WOULD RESTRAIN, PREVENT OR
OTHERWISE IMPOSE ADVERSE CONDITIONS ON THE FINANCING CONTEMPLATED HEREBY;


(Q)                                 SOLVENCY.  A CERTIFICATE FROM A RESPONSIBLE
OFFICER OF THE BORROWER CERTIFYING THAT, ON A CONSOLIDATED BASIS, AS OF THE
CLOSING DATE, AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING THE CONSUMMATION OF THE SPECIFIED ACQUISITIONS, THE BORROWER AND ITS
SUBSIDIARIES ARE AND WILL BE SOLVENT;


(R)                                    PLEDGED STOCK; STOCK POWERS;
ACKNOWLEDGMENT AND CONSENT; PLEDGED NOTES.  THE FIRST LIEN CREDIT AGENT, ON
BEHALF OF ITSELF, FOR THE BENEFIT OF THE FIRST LIEN SECURED PARTIES, AND AS
AGENT AND BAILEE FOR THE COLLATERAL TRUSTEE, FOR THE BENEFIT OF THE SECURED
PARTIES, SHALL HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE SHARES OF
CAPITAL STOCK OF THE BORROWER’S SUBSIDIARIES PLEDGED PURSUANT TO THE SECURITY
AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE
EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF, AND
(II) EACH PROMISSORY NOTE PLEDGED BY THE BORROWER AND THE GUARANTORS PURSUANT TO
THE SECURITY AGREEMENT ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED BY
AN EXECUTED TRANSFER FORM IN BLANK SATISFACTORY TO THE FIRST LIEN CREDIT AGENT)
BY THE PLEDGOR THEREOF;

57


--------------------------------------------------------------------------------



(S)                                  NOTICE OF BORROWING.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING WITH RESPECT TO THE CREDIT
EXTENSIONS HEREUNDER CONTEMPLATED BY SECTION 2.1;


(T)                                    NO EXISTING DEFAULT.  NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST UNDER THE EXISTING TERM LOAN AGREEMENT;


(U)                                 NO EVENT OR CONDITION OF MATERIAL ADVERSE
EFFECT.  NO EVENT OR CONDITION HAVING A MATERIAL ADVERSE EFFECT SHALL HAVE
OCCURRED SINCE DECEMBER 31, 2006; AND


(V)                                 MORTGAGED PROPERTIES.  THE ADMINISTRATIVE
AGENT SHALL BE SATISFIED THAT THE LOAN PARTIES HAVE GRANTED TO THE COLLATERAL
TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES, AT SUCH TIME, FULLY PERFECTED
LIENS ON OIL AND GAS PROPERTIES THAT ARE MORTGAGED PROPERTIES, SUBJECT ONLY TO
PERMITTED LIENS, SUFFICIENT TO CAUSE THE MORTGAGED PROPERTIES TO INCLUDE 85% OF
THE PV 10 VALUE OF THE LOAN PARTIES’ OIL AND GAS PROPERTIES.

5.2                                 Conditions Deemed Fulfilled.  The Loan
Parties shall be deemed to have made a representation and warranty as of the
Closing Date that the conditions specified in Section 5.1 have been fulfilled
(provided that the Loan Parties shall be entitled to assume, as to any condition
which indicates it must be completed on terms satisfactory to the Administrative
Agent (or similar terms), that such condition has been fulfilled upon the
Additional Loans being made available to the Borrower as contemplated by Section
2.1(c)).  Additionally, each notice pursuant to Section 2.12 submitted by the
borrower hereunder shall constitute a representation and warranty by the
Borrower, as of the date of each such notice and as of the Increased Amount Date
that the conditions in Section 5.1 will have been satisfied as of the Interest
Amount Date (with any reference to “Closing Date” being deemed to refer instead
to the Increased Amount Date).


ARTICLE VI


REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower and each Guarantor represents and warrants to each such Person, on
and as of the date hereof and the Closing Date:

6.1                                 Organization, Existence and Power.  The
Borrower and each of its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation;
(b) has the power and authority and all material governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
as now conducted and as proposed to be conducted and to execute, deliver, and
perform its obligations hereunder; (c) is duly qualified as a foreign
corporation, limited partnership or limited liability company and is licensed
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of Property or the conduct of its business requires such
qualification or license, except where failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (d) is in compliance in all
material respects with all Requirements of Law.

58


--------------------------------------------------------------------------------


6.2                                 Authorization; No Contravention.  The
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are a party and the borrowing of Loans hereunder (a) have been duly
authorized by all requisite corporate and, if required, member action and
(b) will not (i) violate in any material respect (A) any provision of any
material law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
Subsidiary, (B)  any material order of any Governmental Authority or (C) any
provision of any material indenture, agreement or other instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under, any such indenture, agreement or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any Subsidiary (other than any Lien permitted by Section 8.1).

6.3                                 Governmental Authorization.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority is necessary in connection with the execution,
delivery or performance by, or enforcement against, the Borrower or any of its
Subsidiaries of this Agreement or any other Transaction Document to which it is
a party, filings necessary to obtain and maintain perfection of Liens; routine
filings related to the Borrower and the operation of its business; and such
filings as may be necessary in connection with the Lenders’ exercise of remedies
hereunder.

6.4                                 Binding Effect.  This Agreement and each
other Loan Document to which any Loan Party is a party constitute the legal,
valid and binding obligations of such Loan Party to the extent it is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

6.5                                 Litigation.  Unless specifically disclosed
in Schedule 6.5 attached hereto, there are no actions, suits, proceedings,
claims or disputes pending, or to the best knowledge of any Loan Party,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, against the Borrower or any of its Subsidiaries or any
of their respective Properties which (i) purport to affect or pertain to this
Agreement, or any of the transactions contemplated hereby; or (ii) if determined
adversely to the Borrower or any of its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect.  No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Loan Document, or
directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

6.6                                 No Default.  No Default or Event of Default
exists or would be reasonably expected to result from the incurring of any
Obligations by the Borrower.  No “Default” or “Event of Default” (as those terms
are defined in the First Lien Credit Agreement, the Existing Term Loan Agreement
or the Senior Notes Indenture) exists under the First Lien Credit Agreement, the
Existing Term Loan Agreement or the Senior Notes Indenture, respectively. 

59


--------------------------------------------------------------------------------


Neither the Borrower nor any Subsidiary is in default under or with respect to
any other Contractual Obligation in any respect which, individually or together
with all such defaults, would reasonably be expected to have a Material Adverse
Effect.

6.7                                 ERISA Compliance.  Except as specifically
disclosed in Schedule 6.7:


(A)                                  EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR
STATE LAW.  EACH PLAN THAT IS INTENDED TO BE QUALIFIED UNDER CODE
SECTION 401(A) IS EITHER (I) A PROTOTYPE PLAN ENTITLED TO RELY ON THE OPINION
LETTER ISSUED BY THE IRS AS TO THE QUALIFIED STATUS OF SUCH PLAN UNDER
SECTION 401 OF THE CODE TO THE EXTENT PROVIDED IN REVENUE PROCEDURE 2005-16, OR
(II) THE RECIPIENT OF A DETERMINATION LETTER FROM THE IRS TO THE EFFECT THAT
SUCH PLAN IS QUALIFIED, AND THE PLANS AND TRUSTS RELATED THERETO ARE EXEMPT FROM
FEDERAL INCOME TAXES UNDER SECTIONS 401(A) AND 501(A), RESPECTIVELY, OF THE
CODE.  TO THE BEST KNOWLEDGE OF THE LOAN PARTIES, NOTHING HAS OCCURRED WHICH
WOULD CAUSE THE LOSS OF SUCH QUALIFICATION.  THE BORROWER, EACH OF ITS
SUBSIDIARIES AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO
ANY PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING
WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE
CODE HAS BEEN MADE WITH RESPECT TO ANY PLAN.


(B)                                 THERE ARE NO PENDING OR, TO THE BEST
KNOWLEDGE OF THE LOAN PARTIES, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION
BY ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THERE HAS
BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY
RULES WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)                                  (I) NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION
LIABILITY; (III) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR
REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT
TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER
SECTION 4007 OF ERISA); (IV) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS
INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS
OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD
RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN; AND (V) NONE OF THE BORROWER, ANY OF ITS SUBSIDIARIES NOR
ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO
SECTION 4069 OR 4212(C) OF ERISA.

6.8                                 Use of Proceeds; Margin Regulations.  The
proceeds of the Loans are or were used (as applicable) solely for the purposes
set forth in and permitted by Section 7.13.  Neither the Borrower nor any
Subsidiary is generally engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.

6.9                                 Title to Properties.  The Borrower and each
Subsidiary have good and marketable title to the Mortgaged Properties subject
only to Permitted Liens, and, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, have good and marketable title to, or valid leasehold interests
in, all other

60


--------------------------------------------------------------------------------


Property necessary or used in the ordinary conduct of their respective
businesses.  The Mortgaged Properties of the Borrower and its Subsidiaries are
subject to no Liens, other than Permitted Liens.

6.10                           Oil and Gas Reserves.  The Borrower and each
Subsidiary is and will hereafter be, in all material respects, the owner of the
Oil and Gas that it purports to own from time to time in and under its Oil and
Gas Properties, together with the right to produce the same.  The Oil and Gas
Properties are not subject to any Lien other than Permitted Liens.  All Oil and
Gas has been and will hereafter be produced, sold and delivered by the Borrower
and its Subsidiaries in accordance in all material respects with all applicable
laws and regulations of every Governmental Authority; each of the Borrower and
its Subsidiaries has complied in all material respects and will hereafter use
commercially reasonable efforts to comply with all material terms of each oil,
gas and mineral lease comprising its Oil and Gas Properties; and all such
material oil, gas and mineral leases under which the Borrower or a Subsidiary is
a lessee or co-lessee have been and will hereafter be maintained in full force
and effect; provided, that nothing in this Section 6.10 shall prevent the
Borrower or its Subsidiaries from abandoning any well or forfeiting,
surrendering or releasing any lease in the ordinary course of business which is
not materially disadvantageous in any way to the Lenders and which, in the
opinion of the Loan Parties, is in its best interest, and following which the
Borrower and its Subsidiaries are and will hereafter be in compliance with all
obligations hereunder and the other Loan Documents.  To the best of the
knowledge of the Loan Parties, all of the Hydrocarbon Interests comprising its
Oil and Gas Properties are and will hereafter be enforceable in all material
respects in accordance with their terms, except as such may be modified by
applicable bankruptcy law or an order of a court in equity.

6.11                           Reserve Report.  The Borrower has heretofore
delivered to the Administrative Agent a true and complete copy of a report,
dated effective as of January 1, 2007, prepared by Netherland Sewell &
Associates, Inc. (the “Initial Reserve Report”) covering certain of the
Borrower’s Oil and Gas Properties located in or offshore California relating to
an evaluation of the Oil and Gas attributable to certain of the Mortgaged
Properties described therein.  To the best knowledge of the Loan Parties,
(i) the assumptions stated or used in the preparation of any Reserve Report are
reasonable, (ii) all information furnished by the Loan Parties to the
Independent Engineer for use in the preparation of any Reserve Report was
accurate in all material respects, (iii) there has been no material adverse
change in the amount of the estimated Oil and Gas reserves shown in any Reserve
Report since the date thereof, except for changes which have occurred as a
result of production in the ordinary course of business, and (iv) each Reserve
Report does not, in any case, omit any material statement or information
necessary to cause the same not to be misleading to the Lenders.

6.12                           Gas Imbalances.  Except as disclosed on Schedule
6.12, there are no gas imbalances, take or pay or other prepayments with respect
to any of the Oil and Gas Properties in excess of $400,000 in the aggregate
which would require the Borrower or its Subsidiaries to deliver Oil and Gas
produced from any of the Oil and Gas Properties at some future time without then
or thereafter receiving full payment therefor.

6.13                           Taxes.  The Borrower and its Subsidiaries have
filed all federal Tax returns and reports required to be filed, and have paid
all federal Taxes, assessments, fees and other

61


--------------------------------------------------------------------------------


governmental charges levied or imposed upon them or their Properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP.  The Borrower and its Subsidiaries have filed
all state and other non-federal Tax returns and reports required to be filed,
and have paid all state and other non-federal Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their Properties, income or
assets prior to delinquency thereof, except those which are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP.  To the Loan Parties’ knowledge, there is no
proposed Tax assessment against the Borrower or any Subsidiary that would, if
made, reasonably be expected to have a Material Adverse Effect.

6.14                           Financial Statements and Condition.


(A)                                  THE AUDITED FINANCIAL STATEMENTS AND THE
BORROWER’S AUDITED CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR
ENDED DECEMBER 31, 2006 (I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIODS COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN; (II) FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL CONDITION OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES, AS OF THE
DATES THEREOF AND RESULTS OF OPERATIONS FOR THE PERIODS COVERED THEREBY; AND
(III) EXCEPT AS SPECIFICALLY DISCLOSED THEREIN OR ON SCHEDULE 6.14(A), NEITHER
THE BORROWER NOR ITS RESTRICTED SUBSIDIARIES HAVE ANY MATERIAL INDEBTEDNESS OR
OTHER MATERIAL LIABILITIES DIRECT OR CONTINGENT, AS OF THE CLOSING DATE,
INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS OR CONTINGENT OBLIGATIONS.


(B)                                 THE UNAUDITED PRO FORMA CONSOLIDATED BALANCE
SHEET OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES AS OF DECEMBER 31, 2006
(THE “PRO FORMA BALANCE SHEET”), COPIES OF WHICH HAVE HERETOFORE BEEN FURNISHED
TO EACH LENDER, HAS BEEN PREPARED GIVING EFFECT (AS IF SUCH EVENTS HAD OCCURRED
ON SUCH DATE OR THE BEGINNING OF SUCH PERIOD) TO (I)  THE EXTENSIONS OF CREDIT
TO BE MADE UNDER THIS AGREEMENT AND (II) THE PAYMENT OF FEES AND EXPENSES IN
CONNECTION WITH THE FOREGOING.  THE PRO FORMA BALANCE SHEET HAS BEEN PREPARED
BASED ON ASSUMPTIONS THAT THE LOAN PARTIES BELIEVE ARE REASONABLE AS OF THE DATE
HEREOF AND AS OF THE CLOSING DATE, AND PRESENT FAIRLY ON A PRO FORMA BASIS THE
ESTIMATED FINANCIAL POSITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES ON A CONSOLIDATED BASIS AS AT DECEMBER 31, 2006 AND FOR
THE YEAR THEN ENDED, ASSUMING THAT THE EVENTS SPECIFIED IN THE PRECEDING
SENTENCE HAD ACTUALLY OCCURRED AT SUCH DATE OR AT THE BEGINNING OF SUCH PERIOD.


(C)                                  DURING THE PERIOD FROM DECEMBER 31, 2006 TO
AND INCLUDING THE CLOSING DATE THERE HAS BEEN NO DISPOSITION BY THE BORROWER OR
ANY SUBSIDIARIES OF ANY MATERIAL PART OF ITS BUSINESS OR PROPERTY, OTHER THAN
DISPOSITIONS PERMITTED BY SECTIONS 8.2(A), (B), (C), (D), (E) AND (F).


(D)                                 SINCE DECEMBER 31, 2006 THROUGH THE CLOSING
DATE, THERE HAS BEEN NO MATERIAL ADVERSE EFFECT.

6.15                           Environmental Matters.  Each of the Borrower and
its Subsidiaries conducts in the ordinary course of business a review of the
effect of existing Environmental Laws and existing

62


--------------------------------------------------------------------------------


Environmental Claims on its business, operations and Properties, and such
Properties which it is acquiring or planning to acquire and as a result thereof
the Loan Parties have reasonably concluded that, unless specifically disclosed
in Schedule 6.15, such Environmental Laws and Environmental Claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.16                           Regulated Entities.  None of the Borrower, any
Subsidiary, any Person controlling the Borrower or any Subsidiary, is an
“investment company” within the meaning of the Investment Company Act of 1940. 
None of the Borrower, any Subsidiary or any Person controlling the Borrower or
any Subsidiary, is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other federal or state statute or regulation
limiting its ability to incur Indebtedness.

6.17                           No Burdensome Restrictions.  Except as set forth
on Schedule 6.17, neither the Borrower nor any Subsidiary is a party to or bound
by any Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which would reasonably be expected to have
a Material Adverse Effect.

6.18                           Copyrights, Patents, Trademarks and Licenses,
etc.  The Borrower and each Subsidiary own or are licensed or otherwise have the
right to use all of the material patents, trademarks, service marks, trade
names, copyrights, contractual franchises, authorizations and other rights that
are reasonably necessary for the operation of their respective businesses,
without material conflict with the rights of any other Person.  To the best
knowledge of the Loan Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person.  Except as specifically disclosed in
Schedule 6.5, no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Loan Parties, threatened, and no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code is pending or, to the knowledge of the Loan Parties, proposed, which, in
either case, would reasonably be expected to have a Material Adverse Effect.

6.19                           Subsidiaries.  As of the date hereof and as of
the Closing Date, the Borrower has no Subsidiary other than those specifically
disclosed in part (a) of Schedule 6.19 hereto and has no material equity
investments in any other Person other than those specifically disclosed in
part (b) of Schedule 6.19.

6.20                           Insurance.  The Properties of the Borrower and
each Subsidiary are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrower or any of its Subsidiaries, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Properties
in localities where the Borrower or such Subsidiary operates.  Such insurance is
primary and not contributing.

6.21                           Full Disclosure.  None of the representations or
warranties made by the any Loan Party in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or

63


--------------------------------------------------------------------------------


certificate furnished by or on behalf of any Loan Party in connection with the
Loan Documents, taken as whole, contains any untrue statement of a material fact
known to any Loan Party or omits any material fact known to any Loan Party
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.  Each of the representations and warranties in
the Security Agreement (as supplemented by the Schedules set forth in Exhibit K
hereto), the Mortgages, the Guaranty or the Collateral Trust Agreement is true
and correct on and as of the Closing Date as though made on and as of the
Closing Date.

6.22                           Solvency.  The Borrower and its Subsidiaries,
taken as a whole are, and each Loan Party, individually, are, and after giving
effect to the Specified Acquisitions and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith, and all rights
of contribution of such Person against other Loan Parties under the Guaranty, at
law, in equity or otherwise, will be and will continue to be, Solvent.

6.23                           Labor Matters.  Except to the extent such matters
do not to constitute a Material Adverse Effect, (a) no actual or threatened
strikes, labor disputes, slowdowns, walkouts, work stoppages, or other concerted
interruptions of operations that involve any employees employed at any time in
connection with the business activities or operations at the Property of the
Borrower or any Subsidiary exist, (b) hours worked by and payment made to the
employees of the Borrower have not been in violation of the Fair Labor Standards
Act or any other applicable laws pertaining to labor matters, (c) all payments
due from the Borrower or any Subsidiary for employee health and welfare
insurance, including, without limitation, workers compensation insurance, have
been paid or accrued as a liability on its books, and (d) except as set forth in
Item 3 of Schedule 6.5, the business activities and operations of the Borrower
and each Subsidiary are in compliance with the Occupational Safety and Health
Act and other applicable health and safety laws.

6.24                           Downstream Contracts.  The Borrower’s and its
Subsidiaries’ marketing, gathering, transportation, processing and treating
facilities and equipment, together with any marketing, gathering,
transportation, processing and treating contracts in effect among, inter alia,
Company and any other Person, are, except as set forth on Schedule 6.24,
sufficient to market, gather, transport, process or treat, as applicable,
reasonably anticipated volumes of production of Oil and Gas from the Borrower’s
and its Subsidiaries’ Oil and Gas Properties.  Any such contracts with
Affiliates are disclosed on Schedule 6.24 hereto.

6.25                           Derivative Contracts.  Neither the Borrower nor
any Subsidiary is party to any Derivative Contract other than (a) as of the
Closing Date, the Existing Derivative Contracts or (b) after the Closing Date,
Derivative Contracts permitted by Sections 7.15 or 8.10.

6.26                           Ellwood Subsidiary.  Ellwood (a) has not engaged
in any business other than the ownership and operation of common carrier crude
oil pipelines and (b) as a result of Requirements of Law in effect as of the
Closing Date is prevented from duly executing and delivering to the
Administrative Agent and the Lenders a Guaranty (or a joinder thereto) or the
Security Agreement (or a joinder thereto).

64


--------------------------------------------------------------------------------


6.27                           Senior Notes Indenture.  The Obligations incurred
in connection with the Loan Documents, after giving effect to the transactions
and extensions of credit contemplated hereby, including the Specified
Acquisitions (if any), (a) constitute “Senior Debt,” as defined in the Senior
Notes Indenture and (b) constitutes Indebtedness (as defined in the Senior Notes
Indenture) that is permitted to be incurred under the Indenture pursuant to
Section 3.3(a) of the Senior Notes Indenture.  The Senior Notes and the Senior
Note Subsidiary Guarantees are secured by the Liens granted under the Security
Documents on an “equal and ratable” basis with the Liens securing the
Obligations.

6.28                           Existing Indebtedness.  Other than Permitted
Indebtedness, after giving effect to the transactions contemplated hereby,
including the Specified Acquisitions (if any), no Loan Party has any
Indebtedness or Disqualified Stock outstanding.

6.29                           Specified Acquisition Documents.  The documents
listed on Schedule 6.29 constitute all of the material agreements, instruments
and undertakings with respect to the Specified Acquisitions to which the
Borrower or any of its Subsidiaries is bound or by which such Person or any of
its property or assets is bound or affected.

6.30                           Security Documents.


(A)                                  THE SECURITY AGREEMENT IS EFFECTIVE TO
CREATE IN FAVOR OF THE COLLATERAL TRUSTEE, FOR THE BENEFIT OF THE SECURED
PARTIES, A LEGAL, VALID, BINDING AND ENFORCEABLE SECURITY INTEREST IN THE
COLLATERAL DESCRIBED THEREIN AND PROCEEDS AND PRODUCTS THEREOF, TO SECURE THE
SHARING OBLIGATIONS (INCLUDING THE OBLIGATIONS).  IN THE CASE OF THE PLEDGED
STOCK DESCRIBED IN THE SECURITY AGREEMENT, WHEN ANY STOCK CERTIFICATES
REPRESENTING SUCH PLEDGED STOCK ARE DELIVERED TO THE FIRST LIEN CREDIT AGENT, AS
AGENT AND BAILEE FOR THE COLLATERAL TRUSTEE, AND IN THE CASE OF THE OTHER
COLLATERAL DESCRIBED IN THE SECURITY AGREEMENT, WHEN FINANCING STATEMENTS IN
APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 6.30(A)-1 (WHICH
FINANCING STATEMENTS MAY BE FILED BY THE COLLATERAL TRUSTEE) AT ANY TIME AND
SUCH OTHER FILINGS AS ARE SPECIFIED ON SCHEDULE 3 TO THE SECURITY AGREEMENT HAVE
BEEN COMPLETED (ALL OF WHICH FILINGS MAY BE FILED BY THE COLLATERAL TRUSTEE) AT
ANY TIME, THE SECURITY AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH
COLLATERAL AND THE PROCEEDS AND PRODUCTS THEREOF, AS SECURITY FOR THE SHARING
OBLIGATIONS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON
(EXCEPT PERMITTED LIENS).  SCHEDULE 6.30(A)-2 LISTS EACH UCC FINANCING STATEMENT
THAT (I) NAMES ANY LOAN PARTY AS DEBTOR AND (II) REMAINS ON FILE ON THE CLOSING
DATE.


(B)                                 EACH OF THE MORTGAGES IS EFFECTIVE TO CREATE
IN FAVOR OF THE COLLATERAL TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES, A
LEGAL, VALID, BINDING AND ENFORCEABLE LIEN ON THE MORTGAGED PROPERTIES DESCRIBED
THEREIN AND PROCEEDS AND PRODUCTS THEREOF, TO SECURE THE SHARING OBLIGATIONS
(INCLUDING THE OBLIGATIONS); AND WHEN THE MORTGAGE AMENDMENTS ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 6.30(B) (IN THE CASE OF MORTGAGE AMENDMENTS TO BE
EXECUTED AND DELIVERED ON THE CLOSING DATE OR ON THE CLOSING DATE OF ANY
SPECIFIED ACQUISITION (AS APPLICABLE)) OR IN THE RECORDING OFFICE DESIGNATED BY
THE BORROWER (IN THE CASE OF ANY MORTGAGE TO BE EXECUTED AND DELIVERED PURSUANT
TO SECTION 7.14(B)), EACH MORTGAGE SHALL CONSTITUTE A FULLY PERFECTED LIEN ON,

65


--------------------------------------------------------------------------------



AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN
THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND THE PROCEEDS AND PRODUCTS
THEREOF, AS SECURITY FOR THE SHARING OBLIGATIONS, IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN PERSONS HOLDING LIENS OR OTHER
ENCUMBRANCES OR RIGHTS PERMITTED BY THE RELEVANT MORTGAGE);


(C)                                  NOTWITHSTANDING THAT THE AGGREGATE
PRINCIPAL AMOUNT OF THE LOANS HEREUNDER EXCEEDS THE AGGREGATE PRINCIPAL AMOUNT
OF “LOANS” UNDER THE EXISTING TERM LOAN AGREEMENT AND ANY OTHER CHANGES FROM THE
EXISTING TERM LOAN AGREEMENT REFLECTED HEREIN, FROM AND AFTER THE EFFECTIVE
DATE:

(I)                                     THIS AGREEMENT REPLACES OR REFINANCES
THE EXISTING TERM LOAN AGREEMENT AND CONSTITUTES THE “CREDIT AGREEMENT” (AS
DEFINED IN EACH OF THE SECURITY AGREEMENT, THE MORTGAGES AND THE GUARANTY) AND
THE “SECURED LIEN TERM LOAN AGREEMENT” (AS DEFINED IN THE COLLATERAL TRUST
AGREEMENT);

(II)                                  THE OBLIGATIONS CONSTITUTE THE “SECURED
LIEN TERM LOAN OBLIGATIONS” (AS DEFINED IN THE COLLATERAL TRUST AGREEMENT); AND

(III)                               THE ADMINISTRATIVE AGENT CONSTITUTES THE
“SECOND LIEN TERM LOAN AGENT” (AS DEFINED IN THE COLLATERAL TRUST AGREEMENT) AND
THE “ADMINISTRATIVE AGENT” (AS DEFINED IN THE SECURITY AGREEMENT AND THE
GUARANTY) AND THE “COLLATERAL TRUSTEE” (AS DEFINED IN THE MORTGAGES).


ARTICLE VII


AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as any Lender
shall have any Commitment hereunder, or any Loan or other Obligation shall
remain unpaid or unsatisfied unless the Required Lenders consent in writing,
each Loan Party shall, and shall cause each of its Restricted Subsidiaries to:

7.1                                 Financial Statements.  Maintain for itself
and the Restricted Subsidiaries, on a consolidated basis, a system of accounting
established and administered in accordance with GAAP and deliver to the
Administrative Agent who will make available to each Lender:


(A)                                  AS SOON AS AVAILABLE, NOT LATER THAN 90
DAYS AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE ANNUAL AUDITED
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES AS AT
THE END OF SUCH YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF OPERATIONS AND
RETAINED EARNINGS, COMPREHENSIVE INCOME AND CASH FLOWS FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR;
THE BORROWER’S FINANCIAL STATEMENTS SHALL BE ACCOMPANIED BY THE UNQUALIFIED
OPINION (OR, IF QUALIFIED, OF A NON-MATERIAL NATURE (E.G. FASB CHANGES OF
ACCOUNTING PRINCIPLES) OR NOTHING INDICATIVE OF GOING CONCERN OR MATERIAL
MISREPRESENTATION NATURE) AND A COPY OF THE MANAGEMENT LETTER OF DELOITTE &
TOUCHE LLP OR OTHER NATIONALLY RECOGNIZED INDEPENDENT PUBLIC ACCOUNTING FIRM
ACCEPTABLE TO THE ADMINISTRATIVE AGENT (THE

66


--------------------------------------------------------------------------------



“INDEPENDENT AUDITOR”), WHICH REPORT SHALL STATE THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL POSITION OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES AT THE END OF
SUCH PERIODS AND THE RESULTS OF THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE
PERIODS INDICATED IN CONFORMITY WITH GAAP; AND


(B)                                 AS SOON AS AVAILABLE, BUT NOT LATER THAN 60
DAYS AFTER THE CLOSE OF EACH OF THE FIRST THREE QUARTERLY PERIODS, A COPY OF THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AS OF THE END OF SUCH
QUARTER AND THE RELATED CONSOLIDATED STATEMENTS OF OPERATIONS AND RETAINED
EARNINGS, COMPREHENSIVE INCOME AND CASH FLOWS FOR THE PERIOD COMMENCING ON THE
FIRST DAY AND ENDING ON THE LAST DAY OF SUCH PERIOD, SETTING FORTH IN EACH CASE
IN COMPREHENSIVE FORM THE FIGURES FOR THE COMPARABLE PERIOD IN THE PREVIOUS
FISCAL YEAR AND CERTIFIED BY A RESPONSIBLE OFFICER AS FAIRLY PRESENTING IN ALL
MATERIAL RESPECTS, IN ACCORDANCE WITH GAAP (SUBJECT TO NORMAL AND RECURRING
YEAR-END AUDIT ADJUSTMENTS), THE CONSOLIDATED FINANCIAL POSITION OF THE BORROWER
AND THE RESTRICTED SUBSIDIARIES AT THE END OF SUCH PERIODS AND THE RESULTS OF
THEIR OPERATIONS AND THEIR CASH FLOWS.

7.2                                 Certificates; Other Production and Reserve
Information.  In the case of the Borrower, furnish to the Administrative Agent,
who will make available to each Lender:


(A)                                  AS SOON AS AVAILABLE, BUT NOT LATER THAN 60
DAYS AFTER THE CLOSE OF EACH QUARTER, A QUARTERLY STATUS REPORT IN A FORM
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS OF THE LAST DAY OF THE
IMMEDIATELY PRECEDING QUARTER;


(B)                                 CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 7.1(A) AND (B), A COMPLIANCE
CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER (I) CERTIFYING THAT NO
EVENT OF DEFAULT OR DEFAULT HAS OCCURRED OR, IF AN EVENT OF DEFAULT OR DEFAULT
HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT THEREOF AND ANY CORRECTIVE ACTION
TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING FORTH A TRUE
AND COMPLETE LIST AS OF THE LAST DAY OF THE MOST RECENTLY COMPLETED FISCAL
QUARTER OF ALL HEDGING AGREEMENTS OF THE BORROWER AND THE RESTRICTED
SUBSIDIARIES, THE MATERIAL TERMS THEREOF (INCLUDING THE TYPE, TERM, EFFECTIVE
DATE, TERMINATION DATE, NOTIONAL AMOUNTS OR VOLUMES AND THE PERCENTAGE OF THE
PROJECTED OIL AND GAS PRODUCTION SUBJECT TO SUCH HEDGING AGREEMENTS), THE NET
MARK-TO-MARKET VALUE THEREOF, ANY NEW CREDIT SUPPORT AGREEMENTS RELATING THERETO
NOT PREVIOUSLY DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT, ANY MARGIN
REQUIRED OR SUPPLIED UNDER ANY CREDIT SUPPORT AGREEMENT AND THE COUNTERPARTY TO
EACH SUCH HEDGING AGREEMENT AND (III) IN THE CASE OF A CERTIFICATE DELIVERED
WITH THE FINANCIAL STATEMENTS REQUIRED BY SECTION 7.1(A) ABOVE, SETTING FORTH
THE BORROWER’S CALCULATION OF VPP NET REVENUE;


(C)                                  ON OR BEFORE (I) APRIL 1, EFFECTIVE AS OF
JANUARY 1, OF EACH YEAR DURING THE TERM OF THIS AGREEMENT, A RESERVE REPORT
PREPARED BY RYDER SCOTT CO. L.P., NETHERLAND SEWELL & ASSOCIATES, INC., DEGOLYER
AND MACNAUGHTON OR OTHER INDEPENDENT PETROLEUM ENGINEER ACCEPTABLE TO THE
ADMINISTRATIVE AGENT (THE “INDEPENDENT ENGINEER”) AND (II) OCTOBER 1, EFFECTIVE
AS OF JULY 1, OF EACH YEAR DURING THE TERM OF THIS AGREEMENT, A RESERVE REPORT
PREPARED BY THE BORROWER IN SUBSTANTIALLY THE SAME FORM AS THE JANUARY 1

67


--------------------------------------------------------------------------------



RESERVE REPORT AND CERTIFIED BY A RESPONSIBLE OFFICER AS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS; AND (III) THE DAY THAT IS 90 DAYS AFTER THE REQUIRED LENDERS
REQUEST A RESERVE REPORT, EFFECTIVE AS OF THE DATE ON WHICH THE ADMINISTRATIVE
AGENT REQUESTS SUCH REPORT, A RESERVE REPORT PREPARED BY THE BORROWER IN
SUBSTANTIALLY THE SAME FORM AS THE JANUARY 1 RESERVE REPORT AND CERTIFIED BY A
RESPONSIBLE OFFICER AS TRUE AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;


(D)                                 PROMPTLY UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF ANY LENDER, SUCH COPIES OF ALL
GEOLOGICAL, ENGINEERING AND RELATED DATA CONTAINED IN THE BORROWER’S FILES OR
READILY ACCESSIBLE TO THE BORROWER RELATING TO ITS AND ITS SUBSIDIARIES’ OIL AND
GAS PROPERTIES AS MAY REASONABLY BE REQUESTED;


(E)                                  ON REQUEST BY THE ADMINISTRATIVE AGENT,
BASED UPON THE ADMINISTRATIVE AGENT’S OR THE REQUIRED LENDERS’ GOOD FAITH BELIEF
THAT THE BORROWER’S OR ITS SUBSIDIARIES’ TITLE TO THE MORTGAGED PROPERTIES OR
THE ADMINISTRATIVE AGENT’S LIEN THEREON IS SUBJECT TO CLAIMS OF THIRD PARTIES,
OR IF REQUIRED BY REGULATIONS TO WHICH THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS IS SUBJECT, TITLE AND MORTGAGE LIEN EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT COVERING SUCH MORTGAGED PROPERTY AS MAY BE DESIGNATED BY
THE ADMINISTRATIVE AGENT, COVERING THE BORROWER’S OR ITS SUBSIDIARIES’ TITLE
THERETO AND EVIDENCING THAT THE OBLIGATIONS ARE SECURED BY LIENS AND SECURITY
INTERESTS AS PROVIDED IN THIS AGREEMENT AND THE SECURITY DOCUMENTS;


(F)                                    PROMPTLY UPON ITS COMPLETION IN EACH
FISCAL YEAR OF THE BORROWER COMMENCING WITH THE 2008 FISCAL YEAR THROUGH AND
INCLUDING THE 2013 FISCAL YEAR, AND NOT LATER THAN THE DATE ON WHICH YEAR-END
FINANCIAL INFORMATION IS DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 7.1(A), A COPY OF THE ANNUAL BUDGET OF THE BORROWER AND ITS SUBSIDIARIES
ON A CONSOLIDATED BASIS FOR SUCH FISCAL YEAR, PROJECTING TOTAL OIL AND GAS
REVENUE, TOTAL REVENUE, TOTAL OPERATING COSTS AND EXPENSES, CONSOLIDATED NET
INCOME, CONSOLIDATED INTEREST EXPENSE, CONSOLIDATED EBITDA AND TOTAL CAPITAL
EXPENDITURES, BY FISCAL QUARTER;


(G)                                 SIMULTANEOUSLY WITH TRANSMISSION THEREOF,
SUCH NOTICES, CERTIFICATES, DOCUMENTS AND INFORMATION (OTHER THAN INTEREST RATE
ELECTIONS RELATING TO THE SELECTION OF THE LIBO RATE (AS DEFINED IN THE FIRST
LIEN CREDIT AGREEMENT) AND ROUTINE CORRESPONDENCE AND OTHER COMMUNICATIONS) AS
ANY LOAN PARTY MAY FURNISH THE INDENTURE TRUSTEE OR ANY HOLDERS OF SENIOR NOTES,
THE FIRST LIEN CREDIT AGENT OR ANY FIRST LIEN CREDIT LENDER;


(H)                                 NO LATER THAN FIVE BUSINESS DAYS PRIOR TO
THE EFFECTIVENESS THEREOF, COPIES OF SUBSTANTIALLY FINAL DRAFTS OF ANY PROPOSED
AMENDMENT, SUPPLEMENT, WAIVER OR OTHER MODIFICATION IN RESPECT OF ANY FIRST LIEN
CREDIT DOCUMENT OR SENIOR NOTE DEBT DOCUMENT, OR ANY AGREEMENTS, INSTRUMENTS OR
OTHER DOCUMENTS IN RESPECT OF THE TERMINATION, REPLACEMENT OR REFINANCING
THEREOF; AND

68


--------------------------------------------------------------------------------



(I)                                     PROMPTLY, SUCH ADDITIONAL INFORMATION
REGARDING THE BUSINESS, FINANCIAL OR CORPORATE AFFAIRS OF THE BORROWER OR ANY
SUBSIDIARY AS THE ADMINISTRATIVE AGENT, AT THE REQUEST OF ANY LENDER, MAY FROM
TIME TO TIME REASONABLY REQUEST.

7.3                                 Notices.  Promptly notify the Administrative
Agent and each Lender in writing:


(A)                                  OF THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT, AND OF THE OCCURRENCE OR EXISTENCE OF ANY EVENT OR CIRCUMSTANCE THAT
WOULD REASONABLY BE EXPECTED TO BECOME A DEFAULT OR EVENT OF DEFAULT;


(B)                                 OF ANY MATTER THAT HAS RESULTED OR MAY
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING
(I) MATERIAL BREACH OR NON PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL
OBLIGATION OF THE BORROWER OR ANY SUBSIDIARY OR ANY ALLEGATION THEREOF; (II) ANY
MATERIAL DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN
THE BORROWER OR ANY SUBSIDIARY AND ANY GOVERNMENTAL AUTHORITY; OR (III) THE
COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY MATERIAL LITIGATION OR
PROCEEDING AFFECTING THE BORROWER OR ANY SUBSIDIARY, INCLUDING PURSUANT TO ANY
APPLICABLE ENVIRONMENTAL LAWS;


(C)                                  OF ANY MATERIAL CHANGE IN ACCOUNTING
POLICIES OR FINANCIAL REPORTING PRACTICES BY THE BORROWER OR ANY OF ITS
CONSOLIDATED SUBSIDIARIES;


(D)                                 OF THE FORMATION OR ACQUISITION OF ANY
SUBSIDIARY;


(E)                                  OF ANY NEW PLUGGING BOND OR PERFORMANCE
BOND ISSUED FOR THE ACCOUNT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IF THE
UNINSURED PORTION OF THE OBLIGATION UNDERLYING SUCH BOND IS GREATER THAN OR
EQUAL TO $6,000,000; AND


(F)                                    ANY PROPOSED AMENDMENT, SUPPLEMENT,
WAIVER OR OTHER MODIFICATION TO, OR IN RESPECT OF, OR THE PROPOSED TERMINATION,
REPLACEMENT OR REFINANCING OF, ANY OF THE FIRST LIEN CREDIT DOCUMENTS OR SENIOR
NOTE DEBT DOCUMENTS.

Each notice under this Section 7.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Borrower or any affected Subsidiary
proposes to take with respect thereto and at what time.  Each notice under
Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.

7.4                                 Preservation of Company Existence, Etc.


(A)                                  PRESERVE AND MAINTAIN IN FULL FORCE AND
EFFECT ITS LEGAL EXISTENCE, AND MAINTAIN ITS GOOD STANDING UNDER THE LAWS OF ITS
STATE OR JURISDICTION OF FORMATION EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(B)                                 PRESERVE AND MAINTAIN IN FULL FORCE AND
EFFECT ALL GOVERNMENTAL RIGHTS, PRIVILEGES, QUALIFICATIONS, PERMITS, LICENSES
AND FRANCHISES NECESSARY OR DESIRABLE IN THE

69


--------------------------------------------------------------------------------



NORMAL CONDUCT OF ITS BUSINESS EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(C)                                  USE REASONABLE EFFORTS, IN THE ORDINARY
COURSE OF BUSINESS, TO PRESERVE ITS BUSINESS ORGANIZATION AND GOODWILL EXCEPT
WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND


(D)                                 PRESERVE OR RENEW ALL OF ITS REGISTERED
PATENTS, TRADEMARKS, TRADE NAMES AND SERVICE MARKS, THE NON PRESERVATION OF
WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

7.5                                 Maintenance of Property.  Maintain and
preserve all its Property which is used or useful in its business in good
working order and condition, ordinary wear and tear excepted and to use the
standard of care typical in the industry in the operation and maintenance of its
facilities except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; provided, that nothing in this Section 7.5 shall
prevent the Borrower or any of its Subsidiaries from abandoning any well or
forfeiting, surrendering or releasing any lease in the ordinary course of
business which is not materially disadvantageous in any way to the Lenders and
which, in its opinion, is in the best interest of the Borrower, and following
which the Borrower and each of its Subsidiaries is and will hereafter be in
compliance with all obligations hereunder and the other Loan Documents.

7.6                                 Insurance.  Maintain, with financially sound
and reputable independent insurers, insurance with respect to its Properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.  Such insurance will be primary and not
contributing.

7.7                                 Payment of Obligations.  Unless being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary,
pay and discharge prior to delinquency, all their respective obligations and
liabilities, including:  (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its Properties or assets; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its Property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness; except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

7.8                                 Compliance with Laws.  Comply in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act), including with respect to the transactions contemplated by any
Specified Acquisition, except (a) such as may be contested in good faith or as
to which a bona fide dispute may exist or (b) where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

70


--------------------------------------------------------------------------------


7.9                                 Compliance with ERISA.  (a) Maintain each
Plan in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state law; (b) cause each Plan which is
qualified under Section 401(a) of the Code to maintain such qualification; and
(c) make all required contributions to any Plan subject to Section 412 of the
Code.

7.10                           Inspection of Property and Books and Records. 
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and such Subsidiaries.  The Borrower and each Guarantor shall, and
shall cause each of its respective Subsidiaries to, permit representatives and
independent contractors of the Administrative Agent or any Lender to visit and
inspect any of their respective Properties, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective managers, directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, when an Event of Default
exists the Administrative Agent or any Lender may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

7.11                           Environmental Laws.  Conduct its respective
operations and keep and maintain their respective Properties in compliance with
all Environmental Laws, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

7.12                           New Subsidiary Guarantors.  (a) Cause each
Restricted Subsidiary with total assets with a book value or fair market value
of $100,000 or more (other than a Partially Owned Operating Company and Ellwood
(if and so long as Ellwood constitutes a crude oil common carrier prohibited
from guarantying an affiliate shipper’s debt)) to execute and deliver the
Guaranty (or a joinder thereto) to the Administrative Agent and the Security
Agreement to the Collateral Trustee on the date such Restricted Subsidiary is
acquired or formed or first has assets of at least such amount or otherwise
first is so obligated to execute and deliver the Guaranty, (b) pledge to the
Collateral Trustee for the benefit of the Secured Parties all of the outstanding
Capital Stock thereof pursuant to a Security Document satisfactory to the
Administrative Agent, to be held by the First Lien Credit Agent on behalf of
itself, for the benefit of the First Lien Secured Parties, and the Collateral
Trustee, for the benefit of the Secured Parties, and (c) cause such Restricted
Subsidiary to execute and deliver such Security Documents as may be required
pursuant to Sections 4.2, 4.5(a) or 7.14(b).  Upon the execution and delivery by
any Restricted Subsidiary of a Guaranty, Restricted Subsidiary shall
automatically and immediately, and without any further action on the part of any
Person, (i) become a Guarantor for all purposes of this Agreement and (ii) be
deemed to have made the representations and warranties, as applied to and
including such new Restricted Subsidiary from and after such time, set forth in
this Agreement.

7.13                           Use of Proceeds.  Use, or cause to be used, the
proceeds of the Loans only for the following purposes: (i) to repay the loans
outstanding under the Existing Term Loan Agreement; (ii) to repay First Lien
Obligations; (iii) to the extent that a Specified Acquisition has not been
consummated prior to the Closing Date, to pay the purchase price for such
Specified Acquisition

71


--------------------------------------------------------------------------------


(not to exceed $115,000,000 in the aggregate for both Specified Acquisitions);
(iv) to pay the fees and expenses incurred in connection with the transactions
contemplated hereunder and in connection with consummation of the Specified
Acquisitions (not to exceed $10,000,000 in the aggregate); and (v)  for working
capital and other general corporate purposes.


7.14                           FURTHER ASSURANCES.


(A)                                  CAUSE EACH OF THE RESTRICTED SUBSIDIARIES
TO, PROMPTLY (AND IN NO EVENT LATER THAN 20 DAYS AFTER BECOMING AWARE OF THE
NEED THEREFOR) CURE ANY DEFECTS IN THE CREATION AND ISSUANCE OF THE NOTES AND
THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE SECURITY DOCUMENTS OR ANY
OTHER INSTRUMENTS REFERRED TO OR MENTIONED HEREIN OR THEREIN; AND AT THE
BORROWER’S EXPENSE, PROMPTLY (AND IN NO EVENT LATER THAN 20 DAYS AFTER BECOMING
AWARE OF THE NEED THEREFOR) DO ALL ACTS AND THINGS, AND WILL EXECUTE AND FILE OR
RECORD, ALL INSTRUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, TO
ESTABLISH, PERFECT, MAINTAIN AND CONTINUE THE PERFECTED SECURITY INTEREST OF THE
LENDERS IN OR THE LIEN OF THE LENDERS ON THE MORTGAGED PROPERTIES.


(B)                                 (I) PROMPTLY (AND IN NO EVENT LATER THAN 10
BUSINESS DAYS AFTER THE NEED ARISES) EXECUTE AND CAUSE EACH RESTRICTED
SUBSIDIARY TO EXECUTE SUCH ADDITIONAL SECURITY DOCUMENTS IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT, GRANTING TO THE COLLATERAL TRUSTEE, FOR
THE BENEFIT OF THE SECURED PARTIES, FULLY PERFECTED LIENS ON OIL AND GAS
PROPERTIES THAT ARE NOT THEN PART OF THE MORTGAGED PROPERTIES, SUBJECT ONLY TO
THE LIENS SECURING THE COLLATERAL IN RESPECT OF THE FIRST LIEN CREDIT DOCUMENTS
(THE “FIRST LIENS”) AND OTHER PERMITTED LIENS, SUFFICIENT TO CAUSE THE MORTGAGED
PROPERTIES TO INCLUDE AT ALL TIMES 85% OF THE PV 10 VALUE OF THE LOAN PARTIES’
OIL AND GAS PROPERTIES, IN EACH CASE AS SET FORTH IN THE MOST RECENT RESERVE
REPORT; (II) FURNISH TO THE ADMINISTRATIVE AGENT TITLE DUE DILIGENCE IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND WILL FURNISH ALL OTHER
DOCUMENTS AND INFORMATION RELATING TO SUCH MORTGAGED PROPERTIES AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST; (III) PAY THE COSTS AND EXPENSES OF
ALL FILINGS AND RECORDINGS AND ALL SEARCHES DEEMED NECESSARY BY THE
ADMINISTRATIVE AGENT TO ESTABLISH AND DETERMINE THE VALIDITY AND THE PRIORITY OF
THE LIENS CREATED OR INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS; AND
(IV) SATISFY ALL OTHER CLAIMS AND CHARGES WHICH IN THE REASONABLE OPINION OF THE
ADMINISTRATIVE AGENT MIGHT PREJUDICE, IMPAIR OR OTHERWISE AFFECT ANY OF THE
MORTGAGED PROPERTIES OR THE LIEN THEREON OF THE COLLATERAL TRUSTEE, FOR THE
BENEFIT OF THE SECURED PARTIES.


(C)                                  WITH RESPECT TO ANY PROPERTY ACQUIRED AFTER
THE CLOSING DATE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AS TO WHICH THE
COLLATERAL TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES, DOES NOT OTHERWISE
HAVE FULLY PERFECTED LIENS SUBJECT ONLY TO THE FIRST LIENS, PROMPTLY (AND IN NO
EVENT LATER THAN 20 DAYS AFTER BECOMING AWARE OF THE NEED THEREFOR) TAKE ALL
ACTIONS NECESSARY OR ADVISABLE TO GRANT TO THE COLLATERAL TRUSTEE, FOR THE
BENEFIT OF THE SECURED PARTIES, FULLY PERFECTED SECURITY INTEREST SUBJECT ONLY
TO THE FIRST LIENS AND OTHER PERMITTED LIENS IN SUCH PROPERTY, INCLUDING WITHOUT
LIMITATION, THE FILING OF UCC FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY
BE REQUIRED BY THE SECURITY DOCUMENTS OR BY LAW OR AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT.

72


--------------------------------------------------------------------------------


7.15                           Hedging Program.  Enter into and maintain at all
times after the Closing Date during the relevant period, Derivative Contracts
for the purpose of hedging prices on the Oil and Gas thereafter expected to be
produced by the Borrower or any of its Restricted Subsidiaries, which contracts
shall (a) at all times through the third anniversary of the Closing Date cover
not less than 70% of the Borrower’s and its Subsidiaries’ aggregate Projected
Oil and Gas Production anticipated to be sold in the ordinary course of such
Persons’ business during such three-year period, (b) thereafter, roll forward on
a annual basis in order to cover not less than 50% of the Borrower’s and its
Subsidiaries’ aggregated Projected Oil and Gas Production anticipated to be sold
in the ordinary course of such Person’s business during the ensuing four fiscal
quarters and (c) otherwise be in form and substance reasonably acceptable to the
Administrative Agent.  As used in this Agreement, the term “Projected Oil and
Gas Production” means the projected production of oil or gas (measured by volume
unit or BTU equivalent, not sales price) for the term of the contracts from Oil
and Gas Properties and interests owned by the Borrower and its Subsidiaries
which have attributable to them Proved Developed Producing Reserves, as such
production is projected in the most recent Reserve Report delivered pursuant to
Section 7.2(c), after deducting projected production from any Oil and Gas
Properties sold or under contract for sale that had been included in such report
and after adding projected production from any Oil and Gas Properties or
Hydrocarbon Interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports prepared on the same basis as
the reports delivered pursuant to Section 7.2(c) above and otherwise are
satisfactory to the Administrative Agent.


ARTICLE VIII


NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied:

8.1                                 Liens.  The Borrower and each Guarantor
shall not, and shall not permit any of the Restricted Subsidiaries to, directly
or indirectly, make, create, incur, assume or suffer to exist any Lien upon or
with respect to any part of its Property, whether now owned or hereafter
acquired, other than the following:


(A)                                  (I) ANY LIEN EXISTING ON PROPERTY OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY AS OF THE CLOSING DATE AS SET FORTH IN
SCHEDULE 8.1 SECURING INDEBTEDNESS (OTHER THAN THE FIRST LIEN OBLIGATIONS AND
THE SENIOR NOTES) OUTSTANDING ON THE CLOSING DATE (AND ANY REFINANCINGS THEREOF
PERMITTED UNDER SECTION 8.5);


(B)                                 ANY LIEN CREATED UNDER ANY LOAN DOCUMENT;


(C)                                  LIENS FOR TAXES, FEES, ASSESSMENTS OR OTHER
GOVERNMENTAL CHARGES WHICH ARE NOT DELINQUENT OR REMAIN PAYABLE WITHOUT PENALTY,
OR TO THE EXTENT THAT NON PAYMENT THEREOF IS PERMITTED BY SECTION 7.7;

73


--------------------------------------------------------------------------------



(D)                                 CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
LANDLORDS’, MATERIALMEN’S, REPAIRMEN’S OR OTHER SIMILAR LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS (WHETHER BY LAW OR BY CONTRACT) WHICH ARE NOT
DELINQUENT OR REMAIN PAYABLE WITHOUT PENALTY OR WHICH ARE BEING CONTESTED IN
GOOD FAITH AND BY APPROPRIATE PROCEEDINGS, WHICH PROCEEDINGS HAVE THE EFFECT OF
PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY SUBJECT THERETO;


(E)                                  LIENS CONSISTING OF PLEDGES OR DEPOSITS
REQUIRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’
COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;


(F)                                    EASEMENTS, RIGHTS OF WAY, RESTRICTIONS,
DEFECTS OR OTHER EXCEPTIONS TO TITLE AND OTHER SIMILAR ENCUMBRANCES INCURRED IN
THE ORDINARY COURSE OF BUSINESS WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN
AMOUNT, ARE NOT INCURRED TO SECURE INDEBTEDNESS, AND WHICH DO NOT IN ANY CASE
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR INTERFERE
WITH THE ORDINARY CONDUCT OF THE BUSINESSES OF THE BORROWER, THE GUARANTORS AND
THEIR RESPECTIVE RESTRICTED SUBSIDIARIES;


(G)                                 LIENS ON THE PROPERTY OF THE BORROWER, ANY
GUARANTOR OR ANY RESTRICTED SUBSIDIARY OF SUCH PERSON SECURING (I) THE
NON-DELINQUENT PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN FOR BORROWED
MONEY) OR STATUTORY OBLIGATIONS, (II) CONTINGENT OBLIGATIONS ON SURETY AND
APPEAL BONDS, AND (III) OTHER NON-DELINQUENT OBLIGATIONS OF A LIKE NATURE; IN
EACH CASE, INCURRED IN THE ORDINARY COURSE OF BUSINESS;


(H)                                 LIENS ARISING SOLELY BY VIRTUE OF ANY
STATUTORY OR COMMON LAW PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF
OR SIMILAR RIGHTS AND REMEDIES AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED
WITH A CREDITOR DEPOSITORY INSTITUTION OR UNDER ANY DEPOSIT ACCOUNT AGREEMENT
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS; PROVIDED, THAT (I) SUCH DEPOSIT
ACCOUNT IS NOT A DEDICATED CASH COLLATERAL ACCOUNT AND IS NOT SUBJECT TO
RESTRICTIONS AGAINST ACCESS BY THE BORROWER, (II) THE BORROWER (OR APPLICABLE
RESTRICTED SUBSIDIARY) MAINTAINS (SUBJECT TO SUCH RIGHT OF SET OFF) DOMINION AND
CONTROL OVER SUCH ACCOUNT(S), AND (III) SUCH DEPOSIT ACCOUNT IS NOT INTENDED BY
THE BORROWER, ANY GUARANTOR OR ANY RESTRICTED SUBSIDIARY TO PROVIDE CASH
COLLATERAL TO THE DEPOSITORY INSTITUTION;


(I)                                     OIL AND GAS LIENS TO SECURE OBLIGATIONS
WHICH ARE NOT DELINQUENT AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM
THE VALUE OF THE OIL AND GAS PROPERTY SUBJECT THERETO;


(J)                                     LIENS ON THE COLLATERAL SECURING THE
FIRST LIEN OBLIGATIONS; PROVIDED, THAT SUCH LIENS ARE SUBJECT TO THE
INTERCREDITOR AGREEMENT;


(K)                                  LIENS ARISING OUT OF JUDGMENTS OR AWARDS
THAT DO NOT CONSTITUTE AN EVENT OF DEFAULT UNDER CLAUSE (I) OF ARTICLE IX;


(L)                                     LIENS NOT OTHERWISE PERMITTED PURSUANT
TO THIS SECTION 8.1 SECURING PERMITTED INDEBTEDNESS TO THE EXTENT THAT THE
AGGREGATE PRINCIPAL AMOUNT OF THE OBLIGATIONS OF THE LOAN PARTIES SECURED
THEREBY DOES NOT EXCEED $5,000,000 AT ANY ONE TIME OUTSTANDING; AND

74


--------------------------------------------------------------------------------



(M)                               LIENS ON THE HASTINGS PROPERTIES TO SECURE THE
BORROWER’S OBLIGATIONS UNDER THE DENBURY OPTION AGREEMENT.

8.2                                 Disposition of Assets.  The Borrower and
each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, Dispose of any Property (including
accounts and notes receivable, with or without recourse) or permit any GP to
effect any GP Equity Transfer or enter into any agreement to do any of the
foregoing, except:


(A)                                  THE SALE OF INVENTORY (INCLUDING OIL AND
GAS SOLD AS PRODUCED) WHICH IS SOLD IN THE ORDINARY COURSE OF BUSINESS ON
ORDINARY TRADE TERMS; PROVIDED THAT NO CONTRACT FOR THE SALE OF OIL AND GAS
SHALL OBLIGATE THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES TO DELIVER OIL
AND GAS AT A FUTURE DATE WITHOUT RECEIVING FULL PAYMENT THEREFOR WITHIN 90 DAYS
AFTER DELIVERY;


(B)                                 THE SALE OR ISSUANCE OF ANY RESTRICTED
SUBSIDIARY’S PROPERTY OR CAPITAL STOCK TO BORROWER OR ANY OTHER WHOLLY OWNED
SUBSIDIARY THAT IS A GUARANTOR;


(C)                                  DISPOSITIONS OF CLAIMS AGAINST CUSTOMERS,
WORKING INTEREST OWNERS, OTHER INDUSTRY PARTNERS OR ANY OTHER PERSON IN
CONNECTION WITH WORKOUTS OR BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR PROCEEDINGS
WITH RESPECT THERETO;


(D)                                 DISPOSITIONS OF FUNDS COLLECTED FOR THE
BENEFICIAL INTEREST OF, OR OF THE INTERESTS OWNED BY, ROYALTY, OVERRIDING
ROYALTY OR WORKING INTEREST OWNERS;


(E)                                  DISPOSITIONS OF OBSOLETE, WORN OUT OR
SURPLUS EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS;


(F)                                    DISPOSITIONS OF ACCOUNTS AND NOTES
RECEIVABLE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES;


(G)                                 THE PERMITTED INITIAL MLP ASSET TRANSFER,
ANY PERMITTED MLP EQUITY TRANSFER OR ANY PERMITTED GP EQUITY TRANSFER; AND


(H)                                 ANY DISPOSITION OF INTERESTS IN OIL AND GAS
PROPERTIES, OR OF ANY EQUITY INTERESTS IN ANY PERSON HOLDING OIL AND GAS
PROPERTIES (INCLUDING WITHOUT LIMITATION, (I) ANY MLP ASSET TRANSFER OTHER THAN
THE PERMITTED INITIAL MLP ASSET TRANSFER AND (II) ANY DENBURY ASSET TRANSFER,
BUT EXCLUDING THE PERMITTED INITIAL MLP ASSET TRANSFER, ANY MLP EQUITY TRANSFER
AND ANY GP EQUITY TRANSFER) WITH RESPECT TO WHICH THE PERMITTED TRANSFER
CONDITIONS ARE SATISFIED.

8.3                                 Consolidations and Mergers.  The Borrower
and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, merge, consolidate with or into, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except:

75


--------------------------------------------------------------------------------



(A)                                  ANY GUARANTOR MAY MERGE WITH THE BORROWER
OR ANY WHOLLY OWNED SUBSIDIARY THAT IS A GUARANTOR; PROVIDED, THAT THE BORROWER
SHALL BE THE CONTINUING OR SURVIVING CORPORATION IN THE CASE OF A MERGER
INVOLVING THE BORROWER;


(B)                                 ANY RESTRICTED SUBSIDIARY THAT IS NOT A
SPECIFIED SUBSIDIARY MAY MERGE WITH THE BORROWER OR A WHOLLY OWNED SUBSIDIARY
THAT IS A RESTRICTED SUBSIDIARY; PROVIDED, THAT IN THE CASE OF A MERGER
INVOLVING THE BORROWER OR A GUARANTOR, THE BORROWER OR SUCH GUARANTOR SHALL BE
THE CONTINUING OR SURVIVING CORPORATION;


(C)                                  ANY GUARANTOR OR OTHER RESTRICTED
SUBSIDIARY MAY MAKE DISPOSITIONS TO THE BORROWER OR ANOTHER WHOLLY OWNED
SUBSIDIARY THAT IS A GUARANTOR AND ANY RESTRICTED SUBSIDIARY THAT IS NOT A
SPECIFIED SUBSIDIARY MAY MAKE DISPOSITIONS TO ANY OTHER RESTRICTED SUBSIDIARY
THAT IS A WHOLLY OWNED SUBSIDIARY; AND


(D)                                 ANY MERGER, CONSOLIDATION OR OTHER
DISPOSITION OF A RESTRICTED SUBSIDIARY THE PURPOSE AND EFFECT OF WHICH IS TO
CONSUMMATE A DISPOSITION PERMITTED UNDER SECTION 8.2 THAT DOES NOT INVOLVE A
MERGER, CONSOLIDATION OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF
THE BORROWER,

so long as, in each case, immediately before and after giving effect to such
merger,  consolidation, or other Disposition, no Default or Event of Default has
occurred or is continuing or would result therefrom.

8.4                                 Investments.  The Borrower and each
Guarantor shall not, and shall not permit any of the Restricted Subsidiaries to,
directly or indirectly, make or commit to make any Investment, except for:


(A)                                  INVESTMENTS IN CASH EQUIVALENTS;


(B)                                 EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE SALE OR LEASE OF GOODS
OR SERVICES (OTHER THAN TO ANY UNRESTRICTED SUBSIDIARY, PERMITTED MLP OR
PERMITTED GP) IN THE ORDINARY COURSE OF BUSINESS;


(C)                                  INVESTMENTS IN ANY RESTRICTED SUBSIDIARY
THAT IS A WHOLLY OWNED SUBSIDIARY AND A GUARANTOR;


(D)                                 INVESTMENTS IN DERIVATIVE CONTRACTS
PERMITTED UNDER SECTION 8.10;


(E)                                  INVESTMENTS RESULTING FROM TRANSACTIONS
SPECIFICALLY PERMITTED UNDER SECTION 8.3;


(F)                                    INVESTMENTS WITH THIRD PARTIES (OTHER
THAN WITH ANY UNRESTRICTED SUBSIDIARY, PERMITTED MLP OR PERMITTED GP) THAT ARE
(I) CUSTOMARY IN THE OIL AND GAS BUSINESS, (II) MADE IN THE ORDINARY COURSE OF
THE BORROWER’S BUSINESS, AND (III) MADE IN THE FORM OF OR PURSUANT TO OPERATING
AGREEMENTS, PROCESSING AGREEMENTS, FARM-IN AGREEMENTS, FARM-OUT AGREEMENTS,
JOINT VENTURE AGREEMENTS, DEVELOPMENT AGREEMENTS, UNITIZATION AGREEMENTS,
POOLING AGREEMENTS, JOINT BIDDING AGREEMENTS, SERVICE CONTRACTS

76


--------------------------------------------------------------------------------



AND OTHER SIMILAR AGREEMENTS THAT DO NOT, IN ANY CASE, (X) CONSTITUTE AN
INVESTMENT IN ANY STATE LAW PARTNERSHIP OR OTHER PERSON OR (Y) INVOLVE THE
DISPOSITION OF ANY MORTGAGED PROPERTY COVERING PROVED RESERVES;


(G)                                 ADVANCES BY THE BORROWER TO ANY OF ITS
FULL-TIME EMPLOYEES FOR HOUSING LOANS AND FOR THE PAYMENT OF RELOCATION EXPENSES
WHICH DO NOT EXCEED $2,000,000 AT ANY TIME OUTSTANDING IN THE AGGREGATE TO ALL
SUCH EMPLOYEES;


(H)                                 ACQUISITIONS OF HYDROCARBON INTERESTS
CONSISTING OF PROVED RESERVES AND RELATED ASSETS;


(I)                                     PROVIDED THAT THERE SHALL NOT HAVE
OCCURRED AND BE CONTINUING A DEFAULT HEREUNDER, NOR WOULD ANY DEFAULT OR EVENT
OF DEFAULT RESULT THEREFROM, INVESTMENTS IN ELLWOOD NOT TO EXCEED AN AGGREGATE
AMOUNT OF $2,000,000 IN ANY FISCAL YEAR;


(J)                                     THE SPECIFIED ACQUISITIONS;


(K)                                  SOLELY TO THE EXTENT RESULTING FROM THE
PERMITTED INITIAL MLP ASSET TRANSFER, A PERMITTED GP EQUITY TRANSFER OR A MLP
ASSET TRANSFER PERMITTED UNDER SECTION 8.2(H), INVESTMENTS IN ANY PERMITTED MLP,
PERMITTED GP OR SUBSIDIARY OF A PERMITTED MLP;


(L)                                     PERMITTED GP MAINTENANCE INVESTMENTS;
AND


(M)                               IN ADDITION TO INVESTMENTS OTHERWISE EXPRESSLY
PERMITTED BY THIS SECTION 8.4, PROVIDED THAT THERE SHALL NOT HAVE OCCURRED AND
BE CONTINUING A DEFAULT OR EVENT OF DEFAULT, NOR WOULD ANY DEFAULT OF EVENT OF
DEFAULT RESULT THEREFROM, OTHER INVESTMENTS OF THE LOAN PARTIES NOT TO EXCEED
$10,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING.

For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, Permitted MLP or Permitted GP, all outstanding Investments by the
Borrower and the Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Investments in an amount
determined as set forth in the last sentence of the definition of
“Investments”.  The Borrower shall not make any such designation unless (i) an
Investment in such amount would be permitted at such time, whether pursuant to
clauses (k) and (m) hereof or otherwise pursuant to this Section 8.4, and
(ii) such Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary, Permitted MLP or Permitted GP, as applicable.

8.5                                 Indebtedness.


(A)                                  THE BORROWER AND EACH GUARANTOR SHALL NOT,
AND SHALL NOT PERMIT ANY OF THE RESTRICTED SUBSIDIARIES TO, DIRECTLY OR
INDIRECTLY, CREATE, INCUR, ASSUME, SUFFER TO EXIST, OR OTHERWISE BECOME OR
REMAIN LIABLE WITH RESPECT TO, ANY INDEBTEDNESS, EXCEPT (COLLECTIVELY,
“PERMITTED INDEBTEDNESS”):

(I)                                     INDEBTEDNESS INCURRED PURSUANT TO THIS
AGREEMENT (INCLUDING AS NEW TERM LOANS);

77


--------------------------------------------------------------------------------


(II)                                  INDEBTEDNESS INCURRED PURSUANT TO THE
FIRST LIEN CREDIT AGREEMENT;

(III)                               INDEBTEDNESS CONSISTING OF CONTINGENT
OBLIGATIONS PERMITTED PURSUANT TO SECTION 8.8;

(IV)                              PERMITTED SUB DEBT;

(V)                                 INDEBTEDNESS REPRESENTED BY THE SENIOR NOTES
AND THE SENIOR NOTES INDENTURE, INCLUDING ANY PERMITTED SENIOR NOTES REFINANCING
INDEBTEDNESS, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $150,000,000;

(VI)                              INDEBTEDNESS REPRESENTED BY A PERMITTED PARENT
NOTE;

(VII)                           INDEBTEDNESS NOT TO EXCEED AT ANY TIME
OUTSTANDING $5,000,000 IN AGGREGATE PRINCIPAL AMOUNT; AND

(VIII)                        IN ADDITION TO THE INDEBTEDNESS OTHERWISE
PERMITTED UNDER THIS SECTION 8.5(A), PERMITTED UNSECURED DEBT, PROVIDED THE
INTEREST COVERAGE RATIO FOR THE FOUR FISCAL QUARTERS FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 7.1 WOULD HAVE BEEN AT LEAST
2.5 TO 1.0, DETERMINED ON A PRO FORMA BASIS.


(B)                                 THE BORROWER AND EACH GUARANTOR SHALL NOT
PERMIT ANY MLP GP OR GENERAL PARTNER OF A MLP GP TO, DIRECTLY OR INDIRECTLY,
CREATE, INCUR, ASSUME, SUFFER TO EXIST, OR OTHERWISE BECOME OR REMAIN LIABLE
WITH RESPECT TO, ANY INDEBTEDNESS OTHER THAN PERMITTED GP RECOURSE DEBT.

8.6                                 Transactions with Affiliates.  The Borrower
and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of any Loan Party, except in the ordinary course of
business and upon fair and reasonable terms no less favorable to the Borrower or
such Restricted Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower or such Restricted
Subsidiary.  The foregoing notwithstanding, Section 8.6 shall not apply to:


(A)                                  ANY MLP ASSET TRANSFER, PERMITTED MLP
EQUITY TRANSFER OR PERMITTED GP EQUITY TRANSFER PERMITTED PURSUANT TO SECTION
8.2;


(B)                                 ANY SERVICES AGREEMENT, OPERATING AGREEMENT,
OMNIBUS AGREEMENT OR SIMILAR AGREEMENT ENTERED INTO WITH ANY PERMITTED MLP OR
PERMITTED GP FOR THE PURPOSE OF PROVIDING ROUTINE SERVICES TO SUCH PERMITTED MLP
OR PERMITTED GP; PROVIDED ANY SUCH AGREEMENT (I) IS OF A TYPE AND IN A FORM
CUSTOMARILY ENTERED INTO BY MLPS AND (II) IS UPON FAIR AND REASONABLE TERMS NO
LESS FAVORABLE TO THE BORROWER OR SUCH RESTRICTED SUBSIDIARY THAN WOULD BE
OBTAINED BY A MLP IN A COMPARABLE TRANSACTION WITH AN AFFILIATE;

78


--------------------------------------------------------------------------------



(C)                                  TRANSACTIONS BETWEEN OR AMONG LOAN PARTIES
NOT INVOLVING ANY OTHER AFFILIATE;


(D)                                 PAYMENTS BY THE BORROWER AND THE RESTRICTED
SUBSIDIARIES TO EACH OTHER PURSUANT TO ANY TAX SHARING AGREEMENTS AMONG THE
BORROWER AND THE RESTRICTED SUBSIDIARIES ON CUSTOMARY TERMS TO THE EXTENT
ATTRIBUTABLE TO THE OWNERSHIP OR OPERATION OF THE BORROWER AND THE RESTRICTED
SUBSIDIARIES; AND


(E)                                  THE PAYMENT OF REASONABLE AND CUSTOMARY
FEES PAID TO, AND INDEMNITIES PROVIDED ON BEHALF OF, OFFICERS, DIRECTORS,
MANAGERS, EMPLOYEES OR CONSULTANTS OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY.

8.7                                 Margin Stock.  The Borrower and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly, suffer or permit any Subsidiary to, use any portion of
the proceeds of the Loans (i) to purchase or carry Margin Stock, (ii) to repay
or otherwise refinance Indebtedness of the Borrower or others incurred to
purchase or carry Margin Stock, (iii) to extend credit for the purpose of
purchasing or carrying any Margin Stock, or (iv) to acquire any security in any
transaction that is subject to Section 13 or 15(d) of the Exchange Act.

8.8                                 Contingent Obligations.  The Borrower and
each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Contingent Obligations except:


(A)                                  ENDORSEMENTS FOR COLLECTION OR DEPOSIT IN
THE ORDINARY COURSE OF BUSINESS;


(B)                                 DERIVATIVE CONTRACTS PERMITTED UNDER
SECTION 8.10 HEREOF;


(C)                                  OBLIGATIONS UNDER PLUGGING BONDS,
PERFORMANCE BONDS AND FIDELITY BONDS ISSUED FOR THE ACCOUNT OF THE BORROWER OR
ITS SUBSIDIARIES, OBLIGATIONS TO INDEMNIFY OR MAKE WHOLE ANY SURETY AND SIMILAR
AGREEMENTS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND OBLIGATIONS OF THE
BORROWER UNDER THE PURCHASE AND SALE AGREEMENT DATED NOVEMBER 4, 1998, AS
AMENDED BY THE FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT DATED JANUARY 13,
1999, AMONG THE BORROWER, ELLWOOD, CHEVRON U.S.A., INC. AND CHEVRON PIPELINE
COMPANY;


(D)                                 THIS AGREEMENT AND EACH GUARANTY;


(E)                                  THE REAL ESTATE CONTINGENT OBLIGATIONS;


(F)                                    GUARANTY OBLIGATIONS OF THE GUARANTORS IN
RESPECT OF (I) THE FIRST LIEN OBLIGATIONS, (II) THE OBLIGATIONS, (III) THE
SENIOR NOTE DEBT DOCUMENTS AND (IV) ANY PERMITTED INDEBTEDNESS INCURRED PURSUANT
TO CLAUSES (D), (F) OR (G) THEREOF;


(G)                                 INDEMNITY OBLIGATIONS OF THE BORROWER UNDER
THE PURCHASE AND SALE AGREEMENT DATED AS OF DECEMBER 3, 2004 AMONG THE BORROWER
AND THE MEMBERS OF MARQUEZ ENERGY, LLC; AND

79


--------------------------------------------------------------------------------



(H)                                 OBLIGATIONS OF THE BORROWER’S SUBSIDIARIES
IN RESPECT OF “ASSUMED LIABILITIES” AS SUCH TERM IS DEFINED IN THE PURCHASE AND
SALE AGREEMENT DATED AS OF AUGUST 20, 2004 AMONG TRI-UNION DEVELOPMENT
CORPORATION AND TRI-UNION OPERATING COMPANY, AS SELLERS AND TEXCAL ENERGY, AS
PURCHASER.

8.9                                 Restricted Payments.


(A)                                  EXCEPT AS PROVIDED IN SECTION 8.9(B), THE
BORROWER AND EACH GUARANTOR SHALL NOT, AND SHALL NOT PERMIT ANY OF THE
RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, (I) PURCHASE, REDEEM OR
OTHERWISE ACQUIRE FOR VALUE ANY OF ITS CAPITAL STOCK, NOW OR HEREAFTER
OUTSTANDING FROM THE HOLDERS THEREOF (OTHER THAN FROM SUCH HOLDERS THAT ARE LOAN
PARTIES); (II) DECLARE OR PAY ANY DISTRIBUTION, DIVIDEND OR RETURN CAPITAL TO
ITS MEMBERS, PARTNERS OR STOCKHOLDERS OR HOLDERS OF WARRANTS, RIGHTS OR OPTIONS
TO ACQUIRE ITS MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS OR SHARES (OTHER THAN
TO SUCH PERSONS THAT ARE LOAN PARTIES), OR MAKE ANY DISTRIBUTION OF ASSETS IN
CASH OR IN KIND TO ITS MEMBERS, PARTNERS, STOCKHOLDERS OR HOLDERS OF WARRANTS,
RIGHTS OR OPTIONS TO ACQUIRE ITS MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS OR
SHARES (OTHER THAN TO SUCH PERSONS THAT ARE LOAN PARTIES); OR (III) MAKE ANY
PAYMENT OR PREPAYMENT OF PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON, OR
REDEMPTION, PURCHASE, RETIREMENT, DEFEASANCE (INCLUDING IN-SUBSTANCE OR LEGAL
DEFEASANCE), SINKING FUND OR SIMILAR PAYMENT WITH RESPECT TO, ANY INDEBTEDNESS
(COLLECTIVELY “RESTRICTED PAYMENTS”).


(B)                                 THE FOREGOING SECTION 8.9(A)
NOTWITHSTANDING, THE BORROWER MAY:

(I)                                     MAKE REGULARLY SCHEDULED PAYMENTS OF
INTEREST IN RESPECT OF PERMITTED UNSECURED DEBT;

(II)                                  MAKE REGULARLY SCHEDULED PAYMENTS OF
INTEREST OR OPTIONAL OR, SUBJECT TO SECTION 2.5(D), MANDATORY PREPAYMENTS IN
RESPECT OF INDEBTEDNESS UNDER THE FIRST LIEN CREDIT DOCUMENTS;

(III)                               MAKE REGULARLY SCHEDULED PAYMENTS OF
INTEREST, MAKE OPTIONAL OR MANDATORY PREPAYMENTS IN RESPECT OF, OR REPURCHASE,
REDEEM OR DEFEASE THE SENIOR NOTES; PROVIDED, (A) SUCH PAYMENTS ARE MADE IN
ACCORDANCE WITH THE TERMS OF THE SENIOR NOTES INDENTURE AND THE INTERCREDITOR
AGREEMENT, (B) IN THE CASE OF ANY MANDATORY PREPAYMENT, SUCH PAYMENT IS MADE
ONLY TO THE EXTENT REQUIRED BY THE SENIOR NOTES INDENTURE AND (C) IN THE CASE OF
ANY OPTIONAL PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE, SUCH PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE CONSTITUTES A PERMITTED SENIOR NOTES
PREPAYMENT;

PROVIDED, THAT IN EACH CASE, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING NOR WOULD ANY DEFAULT OR EVENT OF DEFAULT RESULT THEREFROM.

8.10                           Derivative Contracts.  The Borrower and each
Guarantor shall not, and shall not permit any of the Restricted Subsidiaries to,
directly or indirectly, enter into or in any manner be liable on any Derivative
Contract except:

80


--------------------------------------------------------------------------------



(A)                                  (I)                                    
DERIVATIVE CONTRACTS ENTERED INTO WITH THE PURPOSE AND EFFECT OF FIXING PRICES
ON OIL OR GAS EXPECTED TO BE PRODUCED BY SUCH PERSON; PROVIDED, THAT AT ALL
TIMES (A) NO SUCH CONTRACT SHALL BE FOR SPECULATIVE PURPOSES; (B) AS OF ANY DATE
(THE “CALCULATION DATE”) NO SUCH CONTRACT, WHEN AGGREGATED WITH ALL DERIVATIVE
CONTRACTS PERMITTED UNDER THIS SECTION (A)(I), SHALL COVER A NOTIONAL VOLUME IN
EXCESS OF 80% OF THE TOTAL PROJECTED OIL AND GAS PRODUCTION TO BE PRODUCED IN
ANY MONTH; (C) EACH SUCH CONTRACT (EXCLUDING DERIVATIVE CONTRACTS OFFERED BY
NATIONAL COMMODITY EXCHANGE) SHALL BE WITH AN APPROVED COUNTERPARTY; AND (D) NO
SUCH CONTRACT REQUIRES THE BORROWER TO PUT UP MONEY, ASSETS, LETTERS OF CREDIT
OR OTHER SECURITY AGAINST THE EVENT OF ITS NON-PERFORMANCE PRIOR TO ACTUAL
DEFAULT BY THE BORROWER IN PERFORMING ITS OBLIGATIONS THEREUNDER, EXCEPT LIENS
IN FAVOR OF THE COLLATERAL TRUSTEE FOR THE BENEFIT OF THE SECURED PARTIES UNDER
THE SECURITY DOCUMENTS OR THE FIRST LIENS.

(II)                                  THE EXISTING DERIVATIVE CONTRACTS;
PROVIDED, NO EXISTING DERIVATIVE CONTRACT MAY BE AMENDED, RESTATED, SUPPLEMENTED
OR OTHERWISE MODIFIED OR EXTENDED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT; OR

(III)                               DERIVATIVE CONTRACTS ENTERED INTO WITH THE
PURPOSE AND EFFECT OF FIXING INTEREST RATES ON A PRINCIPAL AMOUNT OF
INDEBTEDNESS OF THE BORROWER THAT IS ACCRUING INTEREST AT A VARIABLE RATE;
PROVIDED, (A) NO SUCH CONTRACT SHALL BE FOR SPECULATIVE PURPOSES; (B) THE
FLOATING RATE INDEX OF EACH SUCH CONTRACT GENERALLY MATCHES THE INDEX USED TO
DETERMINE THE FLOATING RATES OF INTEREST ON THE CORRESPONDING INDEBTEDNESS OF
THE BORROWER TO BE HEDGED BY SUCH CONTRACT, (C) NO SUCH CONTRACT REQUIRES THE
BORROWER TO PUT UP MONEY, ASSETS, LETTERS OF CREDIT, OR OTHER SECURITY AGAINST
THE EVENT OF ITS NON-PERFORMANCE PRIOR TO ACTUAL DEFAULT BY THE BORROWER IN
PERFORMING ITS OBLIGATIONS THEREUNDER, AND (D) EACH SUCH CONTRACT SHALL BE WITH
AN APPROVED COUNTERPARTY.


(B)                                 IN THE EVENT THE BORROWER ENTERS INTO A
DERIVATIVE CONTRACT WITH ANY LENDER, THE CONTINGENT OBLIGATION EVIDENCED UNDER
SUCH DERIVATIVE CONTRACT SHALL NOT BE APPLIED AGAINST SUCH LENDER’S COMMITMENT
NOR AGAINST THE EFFECTIVE AMOUNT.  THE BENEFITS OF THE SECURITY DOCUMENTS AND OF
THE PROVISIONS OF THE LOAN DOCUMENTS RELATING TO THE COLLATERAL SHALL ALSO
EXTEND TO AND BE AVAILABLE ON A PRO RATA BASIS TO EACH QUALIFYING COUNTERPARTY
IN RESPECT TO ALL OBLIGATIONS WITH RESPECT TO THE RELATED QUALIFYING DERIVATIVE
CONTRACT.

8.11                           Sale Leasebacks.  The Borrower and each Guarantor
shall not, and shall not permit any of the Restricted Subsidiaries to, directly
or indirectly, become liable, directly or by way of any Guaranty Obligation,
with respect to any lease of any Property (whether real, personal or mixed)
whether now owned or hereafter acquired, (a) which the Borrower or such
Subsidiary has sold or transferred (excluding transfers effected by means of
dividends of Property or Capital Stock permitted hereunder) or is to sell or
transfer to any other Person or (b) which the Borrower or such Subsidiary of the
Borrower intends to use for substantially the same purposes as any other
Property which has been or is to be sold or transferred (excluding transfers
effected by means of dividends of Property or Capital Stock permitted hereunder)
by the Borrower or such Subsidiary to any other Person in connection with such
lease.

81


--------------------------------------------------------------------------------


8.12                           Change in Business.  The Borrower and each
Guarantor shall not, and shall not permit any of the Restricted Subsidiaries to,
directly or indirectly, engage in any business or activity other than the
Principal Business.  The Borrower and each Guarantor shall not permit Ellwood
to, directly or indirectly, engage in any business other than the ownership and
operation of common carrier crude oil pipelines.

8.13                           Accounting Changes.  The Borrower and each
Guarantor shall not, and shall not permit any of the Restricted Subsidiaries to,
directly or indirectly, (a) make any significant change in accounting treatment
or reporting practices, except as required by GAAP and except for the Borrower’s
anticipated discontinuance of hedge accounting under FAS 133 for its commodity
hedges, or (b) or change the fiscal year of the Borrower or of any Subsidiary.

8.14                           Certain Contracts; Amendments; Multiemployer
ERISA Plans.  Except for the restrictions expressly set forth in the Loan
Documents, the First Lien Credit Documents and the Senior Notes Indenture, the
Borrower and each Guarantor shall not, and shall not permit any of the
Restricted Subsidiaries to, directly or indirectly, enter into, create, or
otherwise allow to exist any contract or other consensual restriction on the
ability of any Restricted Subsidiary of the Borrower to: (a) pay dividends or
make other distributions to the Borrower, (b) redeem equity interests held in it
by the Borrower, (c) repay loans and other Indebtedness owing by it to the
Borrower, or (d) transfer any of its assets to the Borrower.  The Borrower and
each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any “take-or-pay” contract
or other contract or arrangement for the purchase of goods or services which
obligates it to pay for such goods or service regardless of whether they are
delivered or furnished to it.  The Borrower and each Guarantor shall not, and
shall not permit any of the Restricted Subsidiaries to, directly or indirectly,
amend or permit any amendment to any other contract or lease which releases,
qualifies, limits, makes contingent or otherwise detrimentally affects the
rights and benefits of the Administrative Agent or any Lender under or acquired
pursuant to any Security Documents.  The Borrower and each Guarantor shall not,
and shall not permit any ERISA Affiliate to, incur any obligation to contribute
to any Multiemployer Plan.

8.15                           Senior Notes and other Permitted Indebtedness. 
The Borrower and each Guarantor shall not, and shall not permit any of the
Restricted Subsidiaries to, directly or indirectly:


(A)                                  AMEND OR MODIFY ANY OF THE TERMS OR
PROVISIONS OF THE SENIOR NOTES INDENTURE, THE SENIOR NOTES, PERMITTED UNSECURED
INDEBTEDNESS OR PERMITTED SUB DEBT IF SUCH AMENDMENT OR MODIFICATION WOULD HAVE
THE EFFECT OF (I) ACCELERATING THE MATURITY DATE OF THE PRINCIPAL AMOUNT
THEREOF, OR ANY SCHEDULED INTEREST PAYMENT THEREON; (II) INCREASING THE
PRINCIPAL AMOUNT THEREOF OR INTEREST RATE THEREON; (III) CAUSING, OR PURPORTING
TO CAUSE, IN THE CASE OF THE SENIOR NOTES, THE LIENS SECURING THE OBLIGATIONS TO
CEASE TO BE PERMITTED UNDER THE SENIOR NOTES INDENTURE, (IV) CAUSING, OR
PURPORTING TO CAUSE, THE SENIOR NOTES AND THE SENIOR NOTE SUBSIDIARY GUARANTEES
TO BE SECURED (X) AT ANY TIME PRIOR TO THE SENIOR NOTE LIEN TERMINATION TIME,
OTHER THAN ON AN “EQUAL AND RATABLE” BASIS WITH THE LIENS SECURING THE
OBLIGATIONS, OR (Y) THEREAFTER OTHER THAN AS (AND ONLY TO THE EXTENT) REQUIRED
UNDER SECTION 3.5 OF THE SENIOR NOTE INDENTURE AS IN EFFECT ON THE CLOSING DATE;
OR (V) REQUIRING THE BORROWER TO GRANT ANY LIEN FOR THE BENEFIT OF THE

82


--------------------------------------------------------------------------------



HOLDERS THEREOF, OTHER THAN AS (AND ONLY TO THE EXTENT) REQUIRED UNDER
SECTION 3.5 OF THE SENIOR NOTE INDENTURE AS IN EFFECT ON THE CLOSING DATE (IT
BEING UNDERSTOOD IN ALL EVENTS THAT NO LIEN WHICH WOULD CAUSE THE BORROWER TO BE
REQUIRED TO GRANT ANY SUCH LIEN MAY BE GRANTED IF PROHIBITED BY ANY TERM OF THIS
AGREEMENT);


(B)                                 AMEND OR MODIFY ANY OTHER TERM OR PROVISION
OF THE SENIOR NOTES INDENTURE, THE SENIOR NOTES, ANY PERMITTED UNSECURED
INDEBTEDNESS OR ANY PERMITTED SUB DEBT IF SUCH AMENDMENT OR MODIFICATION WOULD
BE MATERIALLY ADVERSE TO THE LENDERS; OR


(C)                                  PREPAY, REDEEM, PURCHASE OR DEFEASE ANY
SENIOR NOTES (EXCEPT AS CONTEMPLATED BY, AND SUBJECT TO COMPLIANCE WITH,
SECTIONS 8.9 AND 2.5 HEREOF).

8.16                           First Lien Credit Documents.  The Borrower and
each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, materially amend, waive or modify any term or provision of any
First Lien Credit Document unless such amendment or modification is permitted by
Section 5.3(a) of the Intercreditor Agreement without the prior written consent
of the Required Lenders or the Administrative Agent and the Trustee under the
Indenture (unless such amendment, waiver or modification would not adversely
affect the Lenders).

8.17                           Forward Sales, Production Payments, Etc.  The
Borrower and each Guarantor shall not, and shall not permit any of the
Restricted Subsidiaries to, directly or indirectly:


(A)                                  ENTER INTO ANY FORWARD SALES TRANSACTION OR
AGREEMENT WITH RESPECT TO PHYSICAL DELIVERIES OF OIL AND GAS OUTSIDE THE
ORDINARY COURSE OF BUSINESS AS CONDUCTED PRIOR TO THE CLOSING DATE; OR


(B)                                 SELL OR CONVEY ANY PRODUCTION PAYMENT, TERM
OVERRIDING INTEREST, NET PROFITS INTEREST OR ANY SIMILAR INTEREST (EXCEPT FOR
OVERRIDING ROYALTY OR NET PROFITS INTERESTS GRANTED TO EMPLOYEES OR CONSULTANTS
OF THE BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH THE GENERATION OF PROSPECTS OR THE DEVELOPMENT OF OIL AND GAS
PROPERTIES).

8.18                           Subsidiaries.  The Borrower and each Guarantor
shall not, and shall not permit any of the Restricted Subsidiaries to, directly
or indirectly, permit (a) any Restricted Subsidiary not to be a Wholly Owned
Subsidiary, except (i) any Partially Owned Operating Company that is a result of
a MLP Asset Transfer permitted under Section 8.2, (ii) as a result of any
Permitted MLP Equity Transfer or Permitted GP Equity Transfer or (iii) any
Subsidiary resulting from an Investment permitted under Section 8.4(m), (b) any
Subsidiary Guarantor to issue Equity Interests to any Person other than a Loan
Party or (c) any Restricted Subsidiary that is not a Loan Party to issue Equity
Interests to any Person other than the Borrower or a Restricted Subsidiary.

8.19                           MLP and GP Activities.  The Borrower and each
Guarantor shall not, and shall not permit any of the Restricted Subsidiaries to,
directly or indirectly:


(A)                                  CAUSE OR PERMIT ANY MLP ASSET TRANSFER, MLP
EQUITY TRANSFER OR GP EQUITY TRANSFER TO RESULT IN THE RELATED GP, MLP OR ANY
MLP SUBSIDIARY BEING REQUIRED TO ASSUME THE OBLIGATIONS OF THE BORROWER OR SUCH
GUARANTOR UNDER THE TERMS OF ANY INDEBTEDNESS OF THE BORROWER OR ANY GUARANTOR;

83


--------------------------------------------------------------------------------



(B)                                 CAUSE OR PERMIT ANY EQUITY INTEREST IN A MLP
OR A GP RECEIVED BY THE BORROWER OR ANY GUARANTOR AS A RESULT OF ANY MLP ASSET
TRANSFER TO BE BENEFICIALLY OWNED OR HELD OF RECORD BY ANY PERSON OTHER THAN THE
BORROWER OR A GUARANTOR AT ANY TIME PRIOR TO SUCH TIME AS ANY SUCH EQUITY
INTEREST IS DISPOSED OF IN COMPLIANCE WITH SECTION 8.2;


(C)                                  CAUSE OR PERMIT ANY OIL AND GAS PROPERTIES
THAT ARE TRANSFERRED TO A PERMITTED GP NOT TO BE PROMPTLY, BUT IN ANY EVENT BY
THE CLOSE OF BUSINESS ON SUCH DATE OF SUCH TRANSFER TO SUCH PERMITTED GP,
TRANSFERRED TO THE CORRESPONDING PERMITTED MLP OR A SUBSIDIARY THEREOF;


(D)                                 CAUSE OR PERMIT ANY PERMITTED GP, PERMITTED
MLP OR UNRESTRICTED SUBSIDIARY OR ANY SUBSIDIARY OF ANY THEREOF TO CREATE,
INCUR, ISSUE, ASSUME, GUARANTEE OR OTHERWISE BECOME OR BE DIRECTLY OR INDIRECTLY
LIABLE WITH RESPECT TO ANY INDEBTEDNESS PURSUANT TO WHICH THE HOLDER OF SUCH
INDEBTEDNESS HAS RECOURSE TO ANY OF THE ASSETS OF THE BORROWER OR ANY RESTRICTED
SUBSIDIARY (EXCLUDING, FOR AVOIDANCE OF DOUBT, ANY PERMITTED PARENT NOTE); AND


(E)                                  CAUSE OR PERMIT ANY PERMITTED GP TO HOLD
ANY ASSETS OTHER THAN THOSE SPECIFIED IN CLAUSES (I) THROUGH (V) OF THE
DEFINITION OF “PERMITTED GP” OR TO FAIL HAVE ORGANIZATIONAL DOCUMENTS SATISFYING
CLAUSE (D) OF THE DEFINITION OF “PERMITTED GP” OR NOT TO COMPLY WITH THE
PROVISIONS OF SUCH DOCUMENTS IN RESPECT OF DISTRIBUTIONS.


ARTICLE IX


EVENTS OF DEFAULT

9.1                                 Event of Default.  Any of the following
shall constitute an “Event of Default”:


(A)                                  PRINCIPAL NON PAYMENT.  THE BORROWER FAILS
TO PAY, WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF SCHEDULED
PRINCIPAL PAYMENT OF ANY LOAN, INCLUDING ANY MANDATORY PREPAYMENT UNDER
SECTION 2.5 OF THIS AGREEMENT;


(B)                                 INTEREST AND EXPENSE NON-PAYMENT.  ANY LOAN
PARTY FAILS TO PAY, WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY INTEREST DUE ON
ANY INTEREST PAYMENT DATE, ANY OTHER PAYMENTS FOR FEES, EXPENSES, OR OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHIN THREE BUSINESS
DAYS AFTER THE SAME BECOMES DUE AND PAYABLE;


(C)                                  REPRESENTATION OR WARRANTY.  ANY WRITTEN
REPRESENTATION OR WARRANTY BY ANY LOAN PARTY MADE OR DEEMED MADE HEREIN, IN ANY
OTHER LOAN DOCUMENT, OR WHICH IS CONTAINED IN ANY CERTIFICATE, DOCUMENT OR
FINANCIAL OR OTHER STATEMENT BY ANY LOAN PARTY, OR ANY RESPONSIBLE OFFICER,
FURNISHED AT ANY TIME UNDER THIS AGREEMENT, OR IN OR UNDER ANY OTHER LOAN
DOCUMENT, IS INCORRECT IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR
DEEMED MADE;


(D)                                 SPECIFIC DEFAULTS.  ANY LOAN PARTY FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTIONS 7.3(A),
7.6, 7.12 OR 7.13 OR IN ARTICLE VIII;

84


--------------------------------------------------------------------------------



(E)                                  OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO
PERFORM OR OBSERVE ANY OTHER TERM OR COVENANT CONTAINED IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (INCLUDING WITHOUT LIMITATION THE ENGAGEMENT LETTER), AND
SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER
OF (X) THE DATE UPON WHICH A RESPONSIBLE OFFICER KNEW OR REASONABLY SHOULD HAVE
KNOWN OF SUCH DEFAULT OR (Y) THE DATE UPON WHICH WRITTEN NOTICE THEREOF IS GIVEN
TO THE BORROWER BY THE ADMINISTRATIVE AGENT OR ANY LENDER;


(F)                                    CROSS DEFAULT.  (I) ANY LOAN PARTY OR ANY
RESTRICTED SUBSIDIARY (X) FAILS TO MAKE ANY PAYMENT OF MORE THAN $5,000,000 IN
RESPECT OF ANY INDEBTEDNESS OR CONTINGENT OBLIGATION (OTHER THAN IN RESPECT OF
THE FIRST LIEN CREDIT AGREEMENT) WHEN DUE (WHETHER BY SCHEDULED MATURITY,
REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) AND SUCH FAILURE
CONTINUES AFTER THE APPLICABLE GRACE OR NOTICE PERIOD, IF ANY, SPECIFIED IN THE
RELEVANT DOCUMENT ON THE DATE OF SUCH FAILURE; OR (Y) FAILS AFTER THE APPLICABLE
GRACE OR NOTICE PERIOD, IF ANY, SPECIFIED IN THE RELEVANT DOCUMENT ON THE DATE
OF SUCH FAILURE TO PERFORM OR OBSERVE ANY OTHER CONDITION OR COVENANT, OR ANY
OTHER EVENT SHALL OCCUR OR CONDITION EXIST, UNDER ANY AGREEMENT OR INSTRUMENT
RELATING TO ANY SUCH INDEBTEDNESS OR CONTINGENT OBLIGATION HAVING AN AGGREGATE
PRINCIPAL AMOUNT OF MORE THAN $5,000,000 (OTHER THAN IN RESPECT OF THE FIRST
LIEN CREDIT AGREEMENT) IF THE EFFECT OF SUCH FAILURE, EVENT OR CONDITION IS TO
CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR BENEFICIARY OR
BENEFICIARIES OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH
HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE SUCH INDEBTEDNESS TO
BE DECLARED TO BE DUE AND PAYABLE PRIOR TO ITS STATED MATURITY, OR SUCH
CONTINGENT OBLIGATION TO BECOME PAYABLE OR CASH COLLATERAL IN RESPECT THEREOF TO
BE DEMANDED; OR (II) ANY INDEBTEDNESS OR CONTINGENT OBLIGATION OF ANY LOAN PARTY
OR ANY RESTRICTED SUBSIDIARY IN EXCESS OF $5,000,000 SHALL BE DECLARED DUE AND
PAYABLE PRIOR TO ITS STATED MATURITY OR CASH COLLATERAL IS DEMANDED IN RESPECT
OF SUCH CONTINGENT OBLIGATION; OR (III) AN “EVENT OF DEFAULT” (AS DEFINED IN THE
SENIOR NOTES INDENTURE AS IN EFFECT ON THE CLOSING DATE), OR ANY OTHER OR
ADDITIONAL “EVENT OF DEFAULT” WHICH MAY BE ADDED TO OR OTHERWISE BE INCLUDED OR
EXIST AFTER THE CLOSING DATE IN THE SENIOR NOTES INDENTURE, SHALL OCCUR AND BE
CONTINUING; OR (IV) A TRIGGERING EVENT SHALL OCCUR; OR (V) (X) AN “EVENT OF
DEFAULT” (AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT), SHALL HAVE OCCURRED
AND BE CONTINUING AND (Y) (A) SUCH “EVENT OF DEFAULT” SHALL CONTINUE UNREMEDIED
FOR A PERIOD OF 45 DAYS AFTER THE EARLIER OF (1) THE DATE UPON WHICH A
RESPONSIBLE OFFICER KNEW OR REASONABLY SHOULD HAVE KNOWN OF SUCH “EVENT OF
DEFAULT” OR (2) THE DATE UPON WHICH NOTICE OF SUCH “EVENT OF DEFAULT” IS GIVEN
BY THE FIRST LIEN CREDIT AGENT OR A FIRST LIEN CREDIT LENDER TO THE BORROWER, OR
BY THE BORROWER TO THE FIRST LIEN CREDIT AGENT OR A FIRST LIEN CREDIT LENDER OR
(B) THE ACCELERATION OF THE MATURITY OF ANY OF THE FIRST LIEN LOANS SHALL HAVE
OCCURRED AS A RESULT OF SUCH “EVENT OF DEFAULT” OR (C) ANY OF THE FIRST LIEN
COMMITMENTS SHALL HAVE BEEN TERMINATED AS A RESULT OF SUCH “EVENT OF DEFAULT”;


(G)                                 INSOLVENCY; VOLUNTARY PROCEEDINGS.  ANY LOAN
PARTY OR ANY RESTRICTED SUBSIDIARY (I) GENERALLY FAILS TO PAY, OR ADMITS IN
WRITING ITS INABILITY TO PAY, ITS DEBTS AS THEY BECOME DUE, SUBJECT TO
APPLICABLE GRACE PERIODS, IF ANY, WHETHER AT STATED MATURITY OR OTHERWISE;
(II) COMMENCES ANY INSOLVENCY PROCEEDING WITH RESPECT TO ITSELF; OR (III) TAKES
ANY ACTION TO EFFECTUATE OR AUTHORIZE ANY OF THE FOREGOING;

85


--------------------------------------------------------------------------------



(H)                                 INVOLUNTARY PROCEEDINGS.  (I) ANY
INVOLUNTARY INSOLVENCY PROCEEDING IS COMMENCED OR FILED AGAINST ANY LOAN PARTY
OR ANY RESTRICTED SUBSIDIARY, OR ANY WRIT, JUDGMENT, WARRANT OF ATTACHMENT,
EXECUTION OR SIMILAR PROCESS, IS ISSUED OR LEVIED AGAINST ALL OR A SUBSTANTIAL
PART OF ANY LOAN PARTY’S OR ANY RESTRICTED SUBSIDIARY’S PROPERTIES, AND ANY SUCH
PROCEEDING OR PETITION SHALL NOT BE DISMISSED, OR SUCH WRIT, JUDGMENT, WARRANT
OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS SHALL NOT BE RELEASED, VACATED OR
FULLY BONDED WITHIN 60 DAYS AFTER COMMENCEMENT, FILING OR LEVY; (II) ANY LOAN
PARTY OR ANY RESTRICTED SUBSIDIARY ADMITS THE MATERIAL ALLEGATIONS OF A PETITION
AGAINST IT IN ANY INSOLVENCY PROCEEDING, OR AN ORDER FOR RELIEF (OR SIMILAR
ORDER UNDER NON-U.S. LAW) IS ORDERED IN ANY INSOLVENCY PROCEEDING; OR (III) ANY
LOAN PARTY OR ANY RESTRICTED SUBSIDIARY ACQUIESCES IN THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, MORTGAGEE IN POSSESSION
(OR AGENT THEREFOR), OR OTHER SIMILAR PERSON FOR ITSELF OR A SUBSTANTIAL PORTION
OF ITS PROPERTY OR BUSINESS;


(I)                                     MONETARY JUDGMENTS.  ONE OR MORE
NON-INTERLOCUTORY JUDGMENTS, NON-INTERLOCUTORY ORDERS, DECREES OR ARBITRATION
AWARDS IS ENTERED AGAINST ANY LOAN PARTY OR ANY RESTRICTED SUBSIDIARY INVOLVING
IN THE AGGREGATE A LIABILITY (TO THE EXTENT NOT COVERED BY INDEPENDENT
THIRD-PARTY INSURANCE AS TO WHICH THE INSURER DOES NOT DISPUTE COVERAGE) AS TO
ANY SINGLE OR RELATED SERIES OF TRANSACTIONS, INCIDENTS OR CONDITIONS, OF
$5,000,000 OR MORE, AND THE SAME SHALL REMAIN UNSATISFIED, UNVACATED AND
UNSTAYED PENDING APPEAL FOR A PERIOD OF 30 DAYS AFTER THE ENTRY THEREOF;


(J)                                     CHANGE OF CONTROL.  THERE OCCURS ANY
CHANGE OF CONTROL;


(K)                                  LOSS OF PERMIT.  ANY GOVERNMENTAL AUTHORITY
REVOKES OR FAILS TO RENEW ANY MATERIAL LICENSE, PERMIT OR FRANCHISE OF ANY LOAN
PARTY OR ANY RESTRICTED SUBSIDIARY, OR ANY LOAN PARTY OR RESTRICTED SUBSIDIARY
FOR ANY REASON LOSES ANY MATERIAL LICENSE, PERMIT OR FRANCHISE, OR ANY LOAN
PARTY OR RESTRICTED SUBSIDIARY SUFFERS THE IMPOSITION OF ANY RESTRAINING ORDER,
ESCROW, SUSPENSION OR IMPOUND OF FUNDS IN CONNECTION WITH ANY PROCEEDING
(JUDICIAL OR ADMINISTRATIVE) WITH RESPECT TO ANY MATERIAL LICENSE, PERMIT OR
FRANCHISE AND, IN EACH CASE, SUCH REVOCATION, FAILURE OR LOSS COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND SUCH DEFAULT REMAINS
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER OF (I) THE DATE UPON WHICH
A RESPONSIBLE OFFICER KNEW OR REASONABLY SHOULD HAVE KNOWN OF SUCH DEFAULT OR
(II) THE DATE UPON WHICH WRITTEN NOTICE THEREOF IS GIVEN TO THE BORROWER BY THE
ADMINISTRATIVE AGENT;


(L)                                     ADVERSE CHANGE.  THERE OCCURS A MATERIAL
ADVERSE EFFECT;


(M)                               GUARANTY DEFAULT.  A GUARANTY IS FOR ANY
REASON PARTIALLY (INCLUDING WITH RESPECT TO FUTURE ADVANCES) OR WHOLLY REVOKED
OR INVALIDATED, OR OTHERWISE CEASES TO BE IN FULL FORCE AND EFFECT, OR SUCH
GUARANTOR OR ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR
ENFORCEABILITY THEREOF OR DENIES THAT IT HAS ANY FURTHER LIABILITY OR OBLIGATION
THEREUNDER;


(N)                                 ENFORCEABILITY OR PERFECTION OF LOAN
DOCUMENTS.  (I) ANY LOAN DOCUMENT SHALL, AT ANY TIME AFTER ITS EXECUTION AND
DELIVERY AND FOR ANY REASON, CEASE TO BE IN FULL FORCE AND EFFECT OR SHALL BE
DECLARED TO BE NULL AND VOID, THE VALIDITY OR ENFORCEABILITY

86


--------------------------------------------------------------------------------



THEREOF SHALL BE CONTESTED BY ANY PERSON PARTY THERETO (OTHER THAN THE
ADMINISTRATIVE AGENT OR ANY LENDER) OR ANY SUCH PERSON PARTY THERETO (OTHER THAN
THE ADMINISTRATIVE AGENT OR ANY LENDER) SHALL DENY THAT IT HAS ANY OR FURTHER
LIABILITY OR OBLIGATION THEREUNDER, OR THE OBLIGATIONS SHALL BE SUBORDINATED FOR
ANY REASON (OTHER THAN BY THE CONSENT OF THE LENDERS); OR (II) ANY LIEN CREATED
UNDER ANY LOAN DOCUMENT SHALL FAIL TO CONSTITUTE A FULLY PERFECTED LIEN IN A
MATERIAL PORTION OF THE COLLATERAL, SUBJECT ONLY TO PERMITTED LIENS, AND SUCH
FAILURE SHALL CONTINUE FOR AT LEAST 30 DAYS AFTER THE EARLIER OF (A) THE DATE
UPON WHICH A RESPONSIBLE OFFICER KNEW OR REASONABLY SHOULD HAVE KNOWN OF SUCH
DEFAULT OR (B) THE DATE UPON WHICH WRITTEN NOTICE THEREOF IS GIVEN TO THE
BORROWER BY THE ADMINISTRATIVE AGENT;


(O)                                 MATERIAL AGREEMENTS.  ANY LOAN PARTY FAILS
TO DULY OBSERVE, PERFORM OR COMPLY WITH ANY AGREEMENT WITH ANY PERSON OR ANY
TERM OR CONDITION OF ANY INSTRUMENT, IF SUCH FAILURE IS NOT REMEDIED WITHIN THE
APPLICABLE PERIOD OF GRACE (IF ANY) PROVIDED IN SUCH AGREEMENT OR INSTRUMENT AND
THE TERMINATION OF THE INSTRUMENT OR AGREEMENT WOULD HAVE A MATERIAL ADVERSE
EFFECT; OR


(P)                                 ERISA.  EITHER (I) ANY “ACCUMULATED FUNDING
DEFICIENCY” (AS DEFINED IN SECTION 412(A) OF THE CODE) IN EXCESS OF $100,000
EXISTS WITH RESPECT TO ANY ERISA PLAN, WHETHER OR NOT WAIVED BY THE SECRETARY OF
THE TREASURY OR HIS DELEGATE, OR (II) THE BORROWER OR ANY ERISA AFFILIATE
INSTITUTES STEPS TO TERMINATE ANY ERISA PLAN AND THE THEN CURRENT VALUE OF SUCH
ERISA PLAN’S BENEFIT LIABILITIES EXCEEDS THE THEN CURRENT VALUE OF SUCH ERISA
PLAN’S ASSETS AVAILABLE FOR THE PAYMENT OF SUCH BENEFIT LIABILITIES BY MORE THAN
$100,000.

9.2                                 Remedies.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders:


(A)                                  DECLARE THE COMMITMENT, IF ANY, OF EACH
LENDER TO MAKE LOANS TO BE TERMINATED, OR DECLARE ALL OR ANY PART OF THE UNPAID
PRINCIPAL OF THE LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON AND ALL OTHER
AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS TO BE IMMEDIATELY DUE AND PAYABLE,
WHEREUPON THE SAME SHALL, WITHOUT PRESENTMENT, DEMAND, PROTEST, NOTICE OF
INTENTION TO ACCELERATE, NOTICE OF ACCELERATION, OR ANY OTHER NOTICE OF ANY
KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER AND EACH
GUARANTOR;


(B)                                 GIVE NOTICE THEREOF TO THE COLLATERAL
TRUSTEE AND ISSUE DIRECTIONS TO THE COLLATERAL TRUSTEE TO COMMENCE EXERCISE OF
ANY OF THE COLLATERAL TRUSTEE’S RIGHTS AND REMEDIES UNDER THE COLLATERAL TRUST
AGREEMENT AND THE OTHER SECURITY DOCUMENTS AND OTHERWISE DIRECT THE TIME, METHOD
AND PLACE OF CONDUCTING ANY PROCEEDING FOR THE EXERCISE OF ANY RIGHT OR REMEDY
AVAILABLE TO THE COLLATERAL TRUSTEE WITH RESPECT TO THE COLLATERAL, OR OF
EXERCISING ANY TRUST OR POWER CONFERRED ON THE COLLATERAL TRUSTEE, OR FOR THE
TAKING OF ANY OTHER ACTION AUTHORIZED BY THE INSTRUMENTS COMPRISING THE TRUST
ESTATE (INCLUDING THE MAKING OF ANY DETERMINATIONS TO BE MADE BY THE COLLATERAL
TRUSTEE THEREUNDER);

87


--------------------------------------------------------------------------------



(C)                                  EXERCISE ON BEHALF OF ITSELF AND THE
LENDERS ALL RIGHTS AND REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN
DOCUMENTS OR APPLICABLE LAW;


PROVIDED, THAT UPON THE OCCURRENCE OF ANY EVENT SPECIFIED IN SECTION 9.1(G)  OR
9.1(H) WITH RESPECT TO THE BORROWER (IN THE CASE OF CLAUSE (I) OF SECTION 9.1(H)
UPON THE EXPIRATION OF THE 60-DAY PERIOD MENTIONED THEREIN), THE OBLIGATION OF
EACH LENDER TO MAKE LOANS SHALL AUTOMATICALLY TERMINATE AND THE UNPAID PRINCIPAL
AMOUNT OF ALL OUTSTANDING LOANS AND ALL INTEREST AND OTHER AMOUNTS AS AFORESAID
SHALL AUTOMATICALLY BECOME DUE AND PAYABLE WITHOUT FURTHER ACT OF THE
ADMINISTRATIVE AGENT, OR ANY LENDER AND WITHOUT PRESENTMENT, DEMAND, PROTEST,
NOTICE OF INTENTION TO ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER NOTICE OF
ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER AND EACH
GUARANTOR.

9.3                                 Rights Not Exclusive.  The rights provided
for in this Agreement and the other Loan Documents are cumulative and are not
exclusive of any other rights, powers, privileges or remedies provided by law or
in equity, or under any other instrument, document or agreement now existing or
hereafter arising.


ARTICLE X


THE ADMINISTRATIVE AGENT

10.1                           Appointment and Authorization; Limitation of
Agency.  Each Lender hereby irrevocably (subject to Section 10.9) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  The duties of the Administrative
Agent shall be administrative and mechanical in nature; notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Administrative Agent shall not have any duty or
responsibility, except those expressly set forth herein, nor shall the
Administrative Agent, under any circumstances, have or be deemed to have any
fiduciary relationship with any Person, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

10.2                           Delegation of Duties.  The Administrative Agent
may execute any of its duties under this Agreement or any other Loan Document by
or through agents, employees or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney in fact that it selects with reasonable care.

10.3                           Liability of Administrative Agent.  None of the
Administrative Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by the

88


--------------------------------------------------------------------------------


Borrower, any Guarantor or any Subsidiary or Affiliate of the Borrower, or any
officer thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness (other
than such Administrative Agent-Related Person’s own due execution and delivery),
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower, any Guarantor or any other party
to any Loan Document to perform its obligations hereunder or thereunder.  No
Administrative Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Properties, books or records of the Borrower or any
of the Borrower’s Subsidiaries or Affiliates.

10.4                           Reliance by Administrative Agent.


(A)                                  THE ADMINISTRATIVE AGENT SHALL BE ENTITLED
TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING, RESOLUTION,
NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR
TELEPHONE MESSAGE, STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO
BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL, INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE LENDERS AS IT DEEMS APPROPRIATE AND,
IF IT SO REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE
LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY
REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  THE ADMINISTRATIVE
AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM
ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ACCORDANCE WITH A
REQUEST OR CONSENT OF THE LENDERS AND SUCH REQUEST AND ANY ACTION TAKEN OR
FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL OF THE LENDERS.


(B)                                 FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THE CONDITIONS SPECIFIED IN SECTIONS 5.1 AND 5.2, EACH LENDER THAT HAS MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE OF THE INITIAL CREDIT
EXTENSION OR SUBSEQUENT CREDIT EXTENSION, AS THE CASE MAY BE, SHALL BE DEEMED TO
HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH DOCUMENT
OR OTHER MATTER EITHER SENT BY THE ADMINISTRATIVE AGENT TO SUCH LENDER FOR
CONSENT, APPROVAL, ACCEPTANCE OR SATISFACTION, OR REQUIRED THEREUNDER TO BE
CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO THE LENDER AS A
CONDITION PRECEDENT TO SUCH INITIAL CREDIT EXTENSION OR SUBSEQUENT CREDIT
EXTENSION, AS APPLICABLE.

10.5                           Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to Defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.”  The Administrative Agent will notify the Lenders of its
receipt of any such notice.  Subject to

89


--------------------------------------------------------------------------------


Section 10.4(a), the Administrative Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Lenders in
accordance with Article IX; provided, that unless and until the Administrative
Agent has received any such request, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.

10.6                           Credit Decision.  Each Lender acknowledges that
no Administrative Agent-Related Person has made any representation or warranty
to it, and that no act by any Administrative Agent-Related Person hereafter
taken, including any review of the affairs of the Borrower, any Guarantor or
their respective Subsidiaries, shall be deemed to constitute any representation
or warranty by any Administrative Agent-Related Person to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon any Administrative Agent-Related Person and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, Property,
financial and other condition and creditworthiness of the Borrower, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrower hereunder.  Each Lender also represents that it will,
independently and without reliance upon any Administrative Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, Property, financial and other condition and
creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of the Borrower which may come into the possession
of any of the Administrative Agent-Related Persons.

10.7                           Indemnification.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), pro rata according to each respective Lender’s Pro Rata Share, each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR BE CAUSED BY
THE NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE OR OTHERWISE OF SUCH
ADMINISTRATIVE AGENT-RELATED PERSONS; provided, that no Lender shall be liable
for the payment to any Administrative Agent-Related Persons of any portion of
such Indemnified Liabilities to the extent the same arise from (i) the gross
negligence or willful misconduct of any Administrative Agent-Related Person or
(ii) a claim or action asserted by one or more other Administrative
Agent-Related Persons.  Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out of pocket expenses (including reasonable attorneys’ fees and
expenses) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this

90


--------------------------------------------------------------------------------


Agreement, any other Transaction Document or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section 10.7 shall survive the payment of all Obligations hereunder and
the resignation or replacement of the Administrative Agent.

10.8                           Administrative Agent in Individual Capacity. 
Credit Suisse, Cayman Islands Branch, and its Affiliates may make loans to,
accept deposits from, acquire or underwrite equity or debt securities of and
generally engage in any kind of banking, investment banking, trust, financial
advisory, underwriting or other business with the Borrower and its Affiliates as
though Credit Suisse, Cayman Islands Branch, was not the Administrative Agent
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, Credit Suisse, Cayman Islands
Branch, or its Affiliates may receive information regarding the Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliate) and acknowledge that the
Administrative Agent-Related Persons shall be under no obligation to provide
such information to them.  With respect to Obligations held by it, Credit
Suisse, Cayman Islands Branch, shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent.

10.9                           Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
the Lenders.  If the Administrative Agent resigns under this Agreement, the
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders.  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
administrative agent from among the Lenders.  Upon the acceptance of its
appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article X and Sections 11.4 and
11.5 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Lenders appoint a successor
administrative agent as provided for above.

10.10                     Withholding Tax.


(A)                                  EACH LENDER (OR ASSIGNEE OR PARTICIPANT)
THAT IS NOT A CITIZEN OR RESIDENT OF THE UNITED STATES OF AMERICA, A
CORPORATION, PARTNERSHIP OR OTHER ENTITY CREATED OR ORGANIZED IN OR UNDER THE
LAWS OF THE UNITED STATES OF AMERICA (OR ANY JURISDICTION THEREOF), OR ANY
ESTATE OR TRUST THAT IS SUBJECT TO FEDERAL INCOME TAXATION REGARDLESS OF THE
SOURCE OF ITS INCOME (A “NON U.S. LENDER”) SHALL DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE LENDER FROM WHICH
THE

91


--------------------------------------------------------------------------------



RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO COPIES OF EITHER U.S.
INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR, IN THE CASE OF A NON
U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX UNDER SECTION
871(H) OR 881(C) OF THE CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST” A
STATEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT I TO THE EFFECT THAT SUCH LENDER
IS ELIGIBLE FOR A COMPLETE EXEMPTION FROM WITHHOLDING OF U.S. TAXES UNDER
SECTION 871(H) OR 881(C) OF THE CODE AND A FORM W-8BEN, OR ANY SUBSEQUENT
VERSIONS THEREOF OR SUCCESSORS THERETO PROPERLY COMPLETED AND DULY EXECUTED BY
SUCH NON U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF,
U.S. FEDERAL WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH
NON U.S. LENDER ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (AND
IN THE CASE OF ANY PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES
THE RELATED PARTICIPATION).  IN ADDITION, EACH NON U.S. LENDER SHALL DELIVER
SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY
DELIVERED BY SUCH NON U.S. LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY
THE BORROWER AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO
PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM
OF CERTIFICATION ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A NON U.S. LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON
U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER.


(B)                                 A LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE,
PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER
SUCH DOCUMENTATION AND IN SUCH LENDER’S REASONABLE JUDGMENT SUCH COMPLETION,
EXECUTION OR SUBMISSION WOULD NOT MATERIALLY PREJUDICE THE LEGAL POSITION OF
SUCH LENDER.


(C)                                  IF ANY LENDER CLAIMING EXEMPTION FROM
UNITED STATES WITHHOLDING TAX BY FILING IRS FORM 4224 WITH THE ADMINISTRATIVE
AGENT SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR OTHERWISE TRANSFERS ALL OR
PART OF THE OBLIGATIONS HELD BY SUCH LENDER, SUCH LENDER AGREES TO UNDERTAKE
SOLE RESPONSIBILITY FOR COMPLYING WITH THE WITHHOLDING TAX REQUIREMENTS IMPOSED
BY SECTIONS 1441 AND 1442 OF THE CODE.


(D)                                 IF ANY LENDER IS ENTITLED TO A REDUCTION IN
THE APPLICABLE WITHHOLDING TAX, THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY
INTEREST PAYMENT TO SUCH LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE
WITHHOLDING TAX AFTER TAKING INTO ACCOUNT SUCH REDUCTION.  IF THE FORMS OR OTHER
DOCUMENTATION REQUIRED BY SECTION A) OF THIS SECTION ARE NOT DELIVERED TO THE
ADMINISTRATIVE AGENT, THEN THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY
INTEREST PAYMENT TO SUCH LENDER NOT PROVIDING SUCH FORMS OR OTHER DOCUMENTATION
AN AMOUNT EQUIVALENT TO THE APPLICABLE WITHHOLDING TAX.

92


--------------------------------------------------------------------------------



(E)                                  IF THE IRS OR ANY OTHER GOVERNMENTAL
AUTHORITY OF THE UNITED STATES OR OTHER JURISDICTION ASSERTS A CLAIM THAT THE
ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR
THE ACCOUNT OF ANY LENDER (BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS
NOT PROPERLY EXECUTED, OR BECAUSE SUCH LENDER FAILED TO NOTIFY THE
ADMINISTRATIVE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED THE EXEMPTION
FROM, OR REDUCTION OF, WITHHOLDING TAX INEFFECTIVE, OR FOR ANY OTHER REASON)
SUCH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT FULLY FOR ALL AMOUNTS PAID,
DIRECTLY OR INDIRECTLY, BY THE ADMINISTRATIVE AGENT AS TAX OR OTHERWISE,
INCLUDING PENALTIES AND INTEREST, AND INCLUDING ANY TAXES IMPOSED BY ANY
JURISDICTION ON THE AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS
SECTION (E), TOGETHER WITH ALL COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS). 
THE OBLIGATION OF THE LENDERS UNDER THIS SECTION 10.10(E) SHALL SURVIVE THE
PAYMENT OF ALL OBLIGATIONS AND THE RESIGNATION OR REPLACEMENT OF THE
ADMINISTRATIVE AGENT.

10.11                     Arrangers; Syndication Agent and Co-Documentation
Agents.  Each of the Arrangers, the Syndication Agent and the Co-Documentation
Agents, in their respective capacities as such, shall have no duties or
responsibilities, and shall incur no liability, under this Agreement or the
other Loan Documents.

10.12                     Release of Collateral.  The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to instruct the Collateral
Trustee to effect any release of Liens or guarantee obligations contemplated by
Section 11.26.


ARTICLE XI


MISCELLANEOUS

11.1                           Amendments and Waivers.  No amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by the
Borrower, any Guarantor or any applicable Subsidiary therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Administrative Agent at the written request of the Required Lenders)
and the Borrower and acknowledged by the Administrative Agent, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given; provided, that no such waiver,
amendment, modification, termination or consent shall do any of the following:


(A)                                  INCREASE OR EXTEND THE COMMITMENT OF ANY
LENDER, WITHOUT THE SIGNED WRITTEN CONSENT OF SUCH LENDER;


(B)                                 POSTPONE THE FINAL MATURITY DATE OF ANY
LOAN, POSTPONE OR DELAY ANY OTHER DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO
ANY LENDER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (OTHER THAN ANY MANDATORY
PREPAYMENT PROVISION (AND THE DATES AND AMOUNTS THEREOF, INCLUDING INTEREST AND
ANY RELATED COSTS)), WITHOUT THE SIGNED WRITTEN CONSENT OF SUCH LENDER;

93


--------------------------------------------------------------------------------



(C)                                  REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON ANY LOAN, OR (SUBJECT TO CLAUSE (II) BELOW) ANY
FEES OR OTHER AMOUNTS PAYABLE HEREUNDER TO ANY LENDER OR UNDER ANY OTHER LOAN
DOCUMENT, WITHOUT THE SIGNED WRITTEN CONSENT OF SUCH LENDER;


(D)                                 CHANGE THE PRO RATA SHARES OR CHANGE IN ANY
MANNER THE DEFINITION OF “REQUIRED LENDERS” OR THE LENDERS REQUIRED TO RESCIND
OR ANNUL AN ACCELERATION, WITHOUT THE SIGNED WRITTEN CONSENT OF ALL LENDERS;


(E)                                  AMEND THIS SECTION 11.1 OR SECTION 9.1, OR
ANY PROVISION OF THIS AGREEMENT WHICH, BY ITS TERMS, EXPRESSLY REQUIRES THE
APPROVAL OR CONCURRENCE OF ALL LENDERS, WITHOUT THE SIGNED WRITTEN CONSENT OF
ALL LENDERS;


(F)                                    RELEASE ALL, SUBSTANTIALLY ALL, OR ANY
MATERIAL PORTION OF THE COLLATERAL (EXCEPT FOR RELEASES IN CONNECTION WITH ANY
DISPOSITION OR ANY RESTRICTED SUBSIDIARY CEASING TO BE SUCH IN ANY DESIGNATION
OR OTHER TRANSACTION WHICH IS PERMITTED HEREUNDER OR UNDER ANY LOAN DOCUMENT)
WITHOUT THE SIGNED WRITTEN CONSENT OF ALL LENDERS;


(G)                                 RELEASE ANY GUARANTOR FROM ANY GUARANTY
(EXCEPT FOR RELEASES IN CONNECTION WITH ANY DISPOSITION OR ANY RESTRICTED
SUBSIDIARY CEASING TO BE SUCH IN ANY DESIGNATION OR OTHER TRANSACTION WHICH IS
PERMITTED HEREUNDER OR UNDER ANY LOAN DOCUMENT), WITHOUT THE SIGNED WRITTEN
CONSENT OF ALL LENDERS;


(H)                                 MODIFY THE PROTECTIONS AFFORDED TO ANY SPC
PURSUANT TO THE PROVISIONS OF SECTION 11.8(D) WITHOUT THE WRITTEN CONSENT OF
SUCH SPC; OR


(I)                                     CHANGE THE PROVISIONS OF ANY LOAN
DOCUMENT IN A MANNER THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT
OF PAYMENTS DUE TO, OR COLLATERAL PLEDGED FOR THE BENEFIT OF, LENDERS HOLDING
LOANS OF A SERIES DIFFERENTLY FROM THE RIGHTS OF LENDERS HOLDING LOANS OF ANY
OTHER SERIES WITHOUT THE PRIOR WRITTEN CONSENT OF LENDERS HAVING AN AGGREGATE
EXPOSURE EQUAL TO AT LEAST 50% OF THE SUM OF THE AGGREGATE EXPOSURES OF ALL
LENDER HOLDING LOANS OF THE SERIES ADVERSELY AFFECTED.

provided further, however, that (i) any amendment, modification, termination or
waiver of any of the provisions contained in Article V shall be effective only
if evidenced by a writing signed by or on behalf of the Administrative Agent and
the Required Lenders, (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders or each Lender directly adversely affected thereby,
as the case may be, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document and (iii) notwithstanding
anything in this Section 11.1 to the contrary, any amendment to this Agreement
or any other Loan Document may be effected in accordance with the last sentence
of Section 2.12(b).

11.2                           Notices.


(A)                                  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS SHALL BE IN WRITING AND MAILED, FAXED OR DELIVERED, TO THE
ADDRESS OR FACSIMILE NUMBER SPECIFIED FOR NOTICES ON THE SIGNATURE PAGES HEREOF;
OR, AS DIRECTED TO THE BORROWER OR THE ADMINISTRATIVE AGENT, TO

94


--------------------------------------------------------------------------------



SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO
THE OTHER PARTIES, AND AS DIRECTED TO ANY OTHER PARTY, AT SUCH OTHER ADDRESS AS
SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT.


(B)                                 ALL SUCH NOTICES, REQUESTS AND
COMMUNICATIONS SHALL, WHEN TRANSMITTED BY OVERNIGHT DELIVERY, OR FAXED, BE
EFFECTIVE WHEN DELIVERED FOR OVERNIGHT (NEXT-DAY) DELIVERY, OR TRANSMITTED IN
LEGIBLE FORM BY FACSIMILE MACHINE, RESPECTIVELY, OR IF MAILED, UPON THE THIRD
BUSINESS DAY AFTER THE DATE DEPOSITED INTO THE U.S. MAIL, OR IF DELIVERED, UPON
DELIVERY; EXCEPT THAT NOTICES PURSUANT TO ARTICLE II OR ARTICLE IX SHALL NOT BE
EFFECTIVE UNTIL ACTUALLY RECEIVED BY THE ADMINISTRATIVE AGENT.


(C)                                  ANY AGREEMENT OF THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREIN TO RECEIVE CERTAIN NOTICES BY TELEPHONE OR FACSIMILE IS
SOLELY FOR THE CONVENIENCE AND AT THE REQUEST OF THE BORROWER.  THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY ON THE AUTHORITY
OF ANY PERSON PURPORTING TO BE A PERSON AUTHORIZED BY THE BORROWER TO GIVE SUCH
NOTICE AND THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL NOT HAVE ANY LIABILITY
TO THE BORROWER OR OTHER PERSON ON ACCOUNT OF ANY ACTION TAKEN OR NOT TAKEN BY
THE ADMINISTRATIVE AGENT OR THE LENDERS IN RELIANCE UPON SUCH TELEPHONIC OR
FACSIMILE NOTICE.  THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS SHALL NOT
BE AFFECTED IN ANY WAY OR TO ANY EXTENT BY ANY FAILURE BY THE ADMINISTRATIVE
AGENT AND THE LENDERS TO RECEIVE WRITTEN CONFIRMATION OF ANY TELEPHONIC OR
FACSIMILE NOTICE OR THE RECEIPT BY THE ADMINISTRATIVE AGENT AND THE LENDERS OF A
CONFIRMATION WHICH IS AT VARIANCE WITH THE TERMS UNDERSTOOD BY THE
ADMINISTRATIVE AGENT AND THE LENDERS TO BE CONTAINED IN THE TELEPHONIC OR
FACSIMILE NOTICE.

11.3                           No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof;  nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights and
remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights and
remedies than they would have otherwise have.

11.4                           Costs and Expenses.  The Borrower shall:


(A)                                  WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, PAY OR REIMBURSE THE ADMINISTRATIVE AGENT
WITHIN FIVE BUSINESS DAYS AFTER DEMAND FOR ALL REASONABLE COSTS AND EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT, THE LENDERS OR ANY OF
THEIR AFFILIATES IN CONNECTION WITH THE SYNDICATIONS OF THE EXTENSIONS OF CREDIT
HEREUNDER (OTHER THAN FEES PAYABLE TO SYNDICATE MEMBERS) AND THE DEVELOPMENT,
PREPARATION, DELIVERY, ADMINISTRATION AND EXECUTION OF, AND ANY AMENDMENT,
SUPPLEMENT, WAIVER OR MODIFICATION TO (IN EACH CASE, WHETHER OR NOT
CONSUMMATED), THIS AGREEMENT, ANY LOAN DOCUMENT AND ANY OTHER DOCUMENTS PREPARED
IN CONNECTION HEREWITH OR THEREWITH, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND THE SYNDICATION OF THE CREDIT FACILITIES
PROVIDED HEREIN, INCLUDING ATTORNEY COSTS INCURRED BY THE ANY SUCH PERSON WITH
RESPECT THERETO EXCEPT SUCH COSTS AND

95


--------------------------------------------------------------------------------



EXPENSES AS MAY BE INCURRED BY THE ASSIGNOR LENDERS OR ASSIGNEE UNDER
SECTION 11.8(A); AND


(B)                                 PAY OR REIMBURSE THE ADMINISTRATIVE AGENT,
ANY OTHER AGENT AND EACH LENDER WITHIN FIVE BUSINESS DAYS AFTER DEMAND FOR ALL
COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED BY EACH OF THEM IN
CONNECTION WITH THE ENFORCEMENT, ATTEMPTED ENFORCEMENT, OR PRESERVATION OF ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT DURING THE
EXISTENCE OF AN EVENT OF DEFAULT OR AFTER ACCELERATION OF THE LOANS (INCLUDING
IN CONNECTION WITH ANY “WORKOUT” OR RESTRUCTURING REGARDING THE LOANS, AND
INCLUDING IN ANY INSOLVENCY PROCEEDING OR APPELLATE PROCEEDING).

11.5                           Indemnity.  Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold each
Agent-Related Person and each Lender and each of their respective Affiliates,
successors and assignors and its and their respective officers, directors,
employees, counsel, agents, advisors, controlling Persons, members and attorneys
in fact (each, an “Indemnified Person”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including Attorney Costs) of any
kind or nature whatsoever which may at any time (including at any time following
repayment of the Loans, and the termination, resignation or replacement of the
Administrative Agent or replacement of any Lender) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, including any
of the Transaction Documents, or the transactions contemplated hereby, including
the Specified Acquisitions, or any action taken or omitted by any such Person
under or in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement, any
Transaction Document, the Loans or the use of the proceeds thereof, whether or
not any Indemnified Person is a party thereto (all the foregoing, collectively,
the “Indemnified Liabilities”), WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES
ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED PARTY’S NEGLIGENCE IN WHOLE OR IN
PART, INCLUDING, WITHOUT LIMITATION, THOSE CLAIMS WHICH RESULT FROM THE SOLE,
JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED PARTY, OR ANY ONE
OR MORE OF THEM; provided, that the Borrower shall have no obligation hereunder
to any Indemnified Person with respect to Indemnified Liabilities (including
without limitation under Section 3.1(d)) to the extent same arise from the gross
negligence or willful misconduct of any Indemnified Person.  No Indemnified
Person shall be liable for any damages arising from the use by unauthorized
Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons or for any special, indirect, consequential or
punitive damages in connection with this Agreement.  All amounts due under this
Section 11.5 shall be payable not later than thirty (30) days after written
demand therefor.  The agreements in Sections 11.4 and 11.5 shall survive payment
of all other Obligations.

11.6                           Setoff; Payments Set Aside.


(A)                                  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, AND (I) IF THE LOANS HAVE BEEN ACCELERATED OR OTHERWISE
BECOME DUE AND PAYABLE OR (II) WITH THE

96


--------------------------------------------------------------------------------



CONSENT OF THE ADMINISTRATIVE AGENT, EACH LENDER IS HEREBY AUTHORIZED AT ANY
TIME AND FROM TIME TO TIME, EXCEPT TO THE EXTENT PROHIBITED BY LAW, TO SET OFF
AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL
OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH
LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER OR ANY GUARANTOR
AGAINST ANY OF AND ALL THE OBLIGATIONS HELD BY SUCH LENDER, IRRESPECTIVE OF
WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR
SUCH OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE
RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.


(B)                                 TO THE EXTENT THAT THE BORROWER MAKES A
PAYMENT TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OR THE ADMINISTRATIVE AGENT
OR THE LENDERS EXERCISE THEIR RIGHT OF SET-OFF, AND SUCH PAYMENT OR THE PROCEEDS
OF SUCH SET-OFF OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY
SETTLEMENT ENTERED INTO BY THE ADMINISTRATIVE AGENT OR SUCH LENDER IN ITS
DISCRETION) TO BE REPAID TO A TRUSTEE, DEBTOR-IN-POSSESSION, RECEIVER OR ANY
OTHER PERSON, IN CONNECTION WITH ANY INSOLVENCY PROCEEDING OR OTHERWISE, THEN
(A) TO THE EXTENT OF SUCH RECOVERY THE OBLIGATION OR PART THEREOF ORIGINALLY
INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT
AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SET-OFF HAD NOT OCCURRED, AND
(B) EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT OR SUCH
LENDER UPON DEMAND ITS PRO RATA SHARE OF ANY AMOUNT SO RECOVERED FROM OR REPAID
BY THE ADMINISTRATIVE AGENT OR SUCH LENDER.

11.7                           Successors and Assigns.  This Agreement shall
become effective on the Closing Date after it shall have been executed by the
Borrower, each Guarantor and the Administrative Agent and after the
Administrative Agent shall have been notified by each Lender that such Lender
has executed it and thereafter this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and each Lender.

11.8                           Assignments, Participations, etc.


(A)                                  EACH LENDER MAY ASSIGN TO ONE OR MORE
ASSIGNEES (EACH, AN “ASSIGNEE”) ALL OR A PORTION OF ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED,
THAT (I) THE AMOUNT OF THE COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT
TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE
SUBSTANTIALLY IN THE FORM OF EXHIBIT J (THE “ASSIGNMENT AND ACCEPTANCE”) WITH
RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT AND
DETERMINED ON AN AGGREGATE BASIS IN THE EVENT OF CONCURRENT ASSIGNMENTS TO
RELATED FUNDS (AS DEFINED BELOW)) SHALL NOT, UNLESS CONSENTED TO BY THE
ADMINISTRATIVE AGENT, BE LESS THAN $1,000,000 (OR, IF LESS, THE ENTIRE REMAINING
AMOUNT OF SUCH LENDER’S COMMITMENT OR LOANS), (II) THE PARTIES TO EACH SUCH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT
AND ACCEPTANCE VIA AN ELECTRONIC SETTLEMENT SYSTEM ACCEPTABLE TO THE
ADMINISTRATIVE AGENT (OR, IF PREVIOUSLY AGREED WITH THE ADMINISTRATIVE

97


--------------------------------------------------------------------------------



AGENT, MANUALLY) AND SHALL PAY TO THE ADMINISTRATIVE AGENT A PROCESSING AND
RECORDATION FEE IN THE AMOUNT OF $3,500.00 (WHICH FEE MAY BE WAIVED OR REDUCED
IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT), PROVIDED, THAT ONLY ONE
SUCH FEE SHALL BE PAYABLE IN THE CASE OF CONCURRENT ASSIGNMENTS TO PERSONS THAT,
AFTER GIVING EFFECT TO SUCH ASSIGNMENTS, WILL BE RELATED FUNDS AND (III) THE
ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT
AN ADMINISTRATIVE QUESTIONNAIRE IN SUCH FORM AS SUPPLIED FROM TIME TO TIME BY
THE ADMINISTRATIVE AGENT (AN “ADMINISTRATIVE QUESTIONNAIRE”) AND ALL APPLICABLE
TAX FORMS.  UPON ACCEPTANCE AND RECORDING PURSUANT TO SECTION (C), FROM AND
AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, (A) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A
LENDER UNDER THIS AGREEMENT AND (B) THE ASSIGNING LENDER THEREUNDER SHALL, TO
THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE
RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN
ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
ARTICLE III AND SECTION 11.5, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT
PRIOR TO THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE AND NOT
YET PAID).  THE TERM “RELATED FUNDS” SHALL MEAN WITH RESPECT TO ANY LENDER THAT
IS A FUND OR COMBINED INVESTMENT VEHICLE THAT INVESTS IN BANK LOANS, ANY OTHER
FUND THAT INVESTS IN BANK LOANS AND IS MANAGED OR ADVISED BY THE SAME INVESTMENT
ADVISOR AS SUCH LENDER OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR.


(B)                                 BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ACCEPTANCE, THE ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER
SHALL BE DEEMED TO CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES
HERETO AS FOLLOWS:  (I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND
BENEFICIAL OWNER OF THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY
ADVERSE CLAIM AND THAT ITS COMMITMENT, AND THE OUTSTANDING BALANCES OF ITS
LOANS, IN EACH CASE WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT
BECOME EFFECTIVE, ARE AS SET FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE,
(II) EXCEPT AS SET FORTH IN (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT, OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO, OR THE FINANCIAL CONDITION OF
THE BORROWER OR ANY SUBSIDIARY OR THE PERFORMANCE OR OBSERVANCE BY THE BORROWER
OR ANY SUBSIDIARY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO;
(III) SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO
ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE CONFIRMS THAT IT
HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.1 OR DELIVERED PURSUANT TO
SECTION 7.1, THE INTERCREDITOR AGREEMENT, THE COLLATERAL TRUST AGREEMENT AND
SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS

98


--------------------------------------------------------------------------------



OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE;
(V) SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE ADMINISTRATIVE
AGENT AND THE COLLATERAL TRUSTEE TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND
TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND THE COLLATERAL TRUST AGREEMENT,
RESPECTIVELY, AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL
TRUSTEE, RESPECTIVELY, BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT
IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS WHICH BY THE
TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER AND WILL
BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT OR THE COLLATERAL TRUST AGREEMENT.  THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RELY, WITHOUT ANY INDEPENDENT INVESTIGATION, ON THE
REPRESENTATIONS AND WARRANTIES AND OTHER STATEMENTS DEEMED TO BE MADE BY THE
ASSIGNING LENDER AND THE ASSIGNEE PURSUANT TO THIS SECTION 11.8(B) AND SHALL NOT
INCUR ANY LIABILITY FOR RELYING THEREON.


(C)                                  THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE
CITY OF NEW YORK A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT.  UPON
ITS RECEIPT OF, AND CONSENT TO, A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, AN ADMINISTRATIVE QUESTIONNAIRE
COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE ASSIGNEE SHALL ALREADY BE A
LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN SECTION (B)
ABOVE, IF APPLICABLE, AND THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT TO
SUCH ASSIGNMENT AND ANY APPLICABLE TAX FORMS, THE ADMINISTRATIVE AGENT SHALL
(I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND (II) RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE UNLESS IT
HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN SECTION (C).  THE REGISTER
SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY LENDER (WITH RESPECT TO
ANY ENTRY RELATING TO SUCH LENDER’S LOANS) AT ANY REASONABLE TIME AND FROM TIME
TO TIME UPON REASONABLE PRIOR NOTICE.


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE (AN “SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO
TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWER, THE
OPTION TO PROVIDE TO THE BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING
LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE TO THE BORROWER ON THE CLOSING DATE
PURSUANT TO THIS AGREEMENT; PROVIDED, THAT (I) NOTHING HEREIN SHALL CONSTITUTE A
COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND (II) IF AN SPC ELECTS NOT TO EXERCISE
SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF SUCH LOAN, THE
GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS
HEREOF.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT
OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY
SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL
LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING LENDER).  IN FURTHERANCE OF
THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND
ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT,

99


--------------------------------------------------------------------------------



INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF.  IN ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS SECTION 11.8, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR
WRITTEN CONSENT OF, THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING
ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY
LOANS TO THE GRANTING LENDER OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY
THE ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR
THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


(E)                                  WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT
OF NOTICE BY THE ADMINISTRATIVE AGENT THAT IT HAS RECEIVED AN EXECUTED
ASSIGNMENT AND ACCEPTANCE AND PAYMENT OF THE PROCESSING FEE, IF A NOTE WAS
ISSUED IN RESPECT OF THE ASSIGNED INTERESTS, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT BY THE ASSIGNEE, THE BORROWER SHALL EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT A NEW NOTE EVIDENCING SUCH ASSIGNEE’S ASSIGNED LOANS
AND, IF THE ASSIGNOR LENDER HAS RETAINED A PORTION OF ITS LOANS AND ITS
COMMITMENT, A REPLACEMENT NOTE, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT BY
THE ASSIGNOR LENDER, IN THE PRINCIPAL AMOUNT EQUAL TO THE LOANS AND COMMITMENTS,
IF ANY, RETAINED BY THE ASSIGNOR LENDER (SUCH NOTE TO BE IN EXCHANGE FOR, BUT
NOT IN PAYMENT OF, THE NOTE HELD BY SUCH LENDER).


(F)                                    ANY LENDER MAY AT ANY TIME SELL TO ONE OR
MORE COMMERCIAL BANKS OR OTHER PERSONS NOT AFFILIATES OF THE BORROWER (A
“PARTICIPANT”) PARTICIPATING INTERESTS IN ANY LOANS, THE COMMITMENT OF THAT
LENDER, IF ANY, AND THE OTHER INTERESTS OF THAT LENDER (THE “ORIGINATING
LENDER”) HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS; PROVIDED, THAT (I) THE
ORIGINATING LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
THE ORIGINATING LENDER SHALL REMAIN A LENDER FOR ALL PURPOSES HEREOF AND THE
OTHER LOAN DOCUMENTS TO WHICH SUCH ORIGINATING LENDER IS A PARTY, AND THE
PARTICIPANT MAY NOT BECOME A LENDER FOR PURPOSES HEREOF OR FOR ANY OTHER OF THE
LOAN DOCUMENTS, (II) THE ORIGINATING LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE BORROWER AND THE ADMINISTRATIVE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ORIGINATING LENDER IN
CONNECTION WITH THE ORIGINATING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (IV) NO LENDER SHALL TRANSFER OR
GRANT ANY PARTICIPATING INTEREST UNDER WHICH THE PARTICIPANT HAS RIGHTS TO
APPROVE ANY AMENDMENT TO, OR ANY CONSENT OR WAIVER WITH RESPECT TO, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT TO THE EXTENT SUCH AMENDMENT,
CONSENT OR WAIVER WOULD REQUIRE UNANIMOUS CONSENT OF THE LENDERS.  IN THE CASE
OF ANY SUCH PARTICIPATION, THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS UNDER THIS
AGREEMENT, OR ANY OF THE OTHER LOAN DOCUMENTS (THE PARTICIPANT’S RIGHTS AGAINST
THE ORIGINATING LENDER IN RESPECT OF SUCH PARTICIPATION BEING THOSE SET FORTH IN
THE AGREEMENT CREATING OR EVIDENCING SUCH PARTICIPATION WITH SUCH LENDER), AND
ALL AMOUNTS PAYABLE BY THE BORROWER HEREUNDER SHALL BE DETERMINED AS IF SUCH
LENDER HAD NOT SOLD SUCH PARTICIPATION; EXCEPT THAT, IF AMOUNTS OUTSTANDING
UNDER THIS AGREEMENT ARE DUE AND UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL
HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH
PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SET OFF IN RESPECT OF ITS
PARTICIPATING

100


--------------------------------------------------------------------------------



INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF THE
AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER
THIS AGREEMENT.


(G)                                 EACH LENDER AGREES TO TAKE NORMAL AND
REASONABLE PRECAUTIONS AND EXERCISE DUE CARE TO MAINTAIN THE CONFIDENTIALITY OF
ALL INFORMATION IDENTIFIED AS “CONFIDENTIAL” OR “SECRET”  BY THE BORROWER AND
PROVIDED TO IT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR BY THE
ADMINISTRATIVE AGENT ON SUCH COMPANY’S OR SUBSIDIARY’S BEHALF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NEITHER IT NOR
ANY OF ITS AFFILIATES SHALL USE ANY SUCH INFORMATION OTHER THAN IN CONNECTION
WITH OR IN ENFORCEMENT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, EXCEPT TO
THE EXTENT SUCH INFORMATION (I) WAS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN AS A RESULT OF DISCLOSURE BY SUCH LENDER, OR (II) WAS OR BECOMES
AVAILABLE ON A NON CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER,
PROVIDED,  HOWEVER, THAT SUCH SOURCE IS NOT BOUND BY A CONFIDENTIALITY AGREEMENT
WITH THE BORROWER KNOWN TO THE LENDER; PROVIDED FURTHER, HOWEVER, THAT ANY
LENDER MAY DISCLOSE SUCH INFORMATION (A) AT THE REQUEST OR PURSUANT TO ANY
REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY TO WHICH SUCH LENDER IS SUBJECT OR IN
CONNECTION WITH AN EXAMINATION OF SUCH LENDER BY ANY SUCH AUTHORITY;
(B) PURSUANT TO SUBPOENA OR OTHER COURT PROCESS; (C) WHEN REQUIRED TO DO SO IN
ACCORDANCE WITH THE PROVISIONS OF ANY APPLICABLE REQUIREMENT OF LAW; (D) TO THE
EXTENT REASONABLY REQUIRED IN CONNECTION WITH ANY LITIGATION OR PROCEEDING TO
WHICH THE ADMINISTRATIVE AGENT, ANY LENDER OR THEIR RESPECTIVE AFFILIATES MAY BE
PARTY; (E) TO THE EXTENT REASONABLY REQUIRED IN CONNECTION WITH THE EXERCISE OF
ANY REMEDY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; (F) TO SUCH LENDER’S
INDEPENDENT AUDITORS AND OTHER PROFESSIONAL ADVISORS; (G) TO ANY AFFILIATE OF
SUCH LENDER, OR TO ANY PARTICIPANT OR ASSIGNEE, ACTUAL OR POTENTIAL, PROVIDED
THAT SUCH AFFILIATE, PARTICIPANT OR ASSIGNEE AGREES TO KEEP SUCH INFORMATION
CONFIDENTIAL TO THE SAME EXTENT REQUIRED OF THE LENDERS HEREUNDER, AND (H) AS TO
ANY LENDER, AS EXPRESSLY PERMITTED UNDER THE TERMS OF ANY OTHER DOCUMENT OR
AGREEMENT REGARDING CONFIDENTIALITY TO WHICH THE BORROWER IS PARTY OR IS DEEMED
PARTY WITH SUCH LENDER.


(H)                                 NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, ANY LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE,
ALL OR ANY PORTION OF ITS RIGHTS UNDER AND INTEREST IN THIS AGREEMENT AND THE
NOTES HELD BY IT IN FAVOR OF ANY FEDERAL RESERVE LENDER IN ACCORDANCE WITH
REGULATION A OF THE FRB OR U.S. TREASURY REGULATION 31 CFR §203.14, AND SUCH
FEDERAL RESERVE LENDER MAY ENFORCE SUCH PLEDGE OR SECURITY INTEREST IN ANY
MANNER PERMITTED UNDER APPLICABLE LAW.  ANY LENDER MAY AT ANY TIME ASSIGN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE EXTENSIONS OF CREDIT TO
SUCH LENDER OR IN SUPPORT OF OBLIGATIONS OWED BY SUCH LENDER; PROVIDED, THAT NO
SUCH ASSIGNMENT SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(I)                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN SECTION 11.8(G) OR ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, ANY PARTY HERETO OR THERETO (AND EACH EMPLOYEE, REPRESENTATIVE, OR
OTHER AGENT OF SUCH PARTY) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREIN AND ALL MATERIALS OF ANY KIND IN EACH CASE
WITHIN THE MEANING OF UNITED STATES TREASURY REGULATION SECTION 1.6011-4
(INCLUDING

101


--------------------------------------------------------------------------------



OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO SUCH PARTY RELATING TO SUCH
TAX TREATMENT AND TAX STRUCTURE; PROVIDED, THAT WITH RESPECT TO ANY DOCUMENT OR
SIMILAR ITEM THAT IN EITHER CASE CONTAINS INFORMATION CONCERNING TAX TREATMENT
OR TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS WELL AS
OTHER INFORMATION, THIS SECTION 11.8(I) SHALL ONLY APPLY TO SUCH PORTIONS OF THE
DOCUMENT OR SIMILAR ITEM THAT RELATE TO SUCH TAX TREATMENT OR TAX STRUCTURE.


(J)                                     IF ANY LENDER (SUCH LENDER, A
“NON-CONSENTING LENDER”) HAS FAILED TO CONSENT TO A PROPOSED AMENDMENT,
MODIFICATION, TERMINATION, WAIVER, OR DEPARTURE FROM ANY PROVISION, WHICH
PURSUANT TO THE TERMS OF SECTION 11.1 THE CONSENT OF SUCH LENDER IS REQUIRED,
WITH RESPECT TO WHICH THE REQUIRED LENDERS SHALL HAVE GRANTED THEIR CONSENT AND
WHICH WILL BECOME EFFECTIVE IF THE BORROWER IS ABLE TO TAKE THE ACTIONS REFERRED
TO IN THIS PARAGRAPH (J), THEN PROVIDED NO EVENT OF DEFAULT THEN EXISTS, THE
BORROWER SHALL HAVE THE RIGHT (UNLESS SUCH NON-CONSENTING LENDER GRANTS SUCH
CONSENT) TO REPLACE SUCH NON-CONSENTING LENDER BY REQUIRING SUCH NON-CONSENTING
LENDER TO ASSIGN ITS LOANS AND ITS COMMITMENTS TO ONE OR MORE ASSIGNEES
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, PROVIDED THAT: (A) ALL
OBLIGATIONS OF THE BORROWER (OTHER THAN PRINCIPAL AND INTEREST ON THE LOANS)
OWING TO SUCH NON-CONSENTING LENDER BEING REPLACED, INCLUDING ALL PREMIUMS (IF
ANY) AND OTHER AMOUNTS ACCRUED FOR THE ACCOUNT OF SUCH NON-CONSENTING LENDER
HEREUNDER, SHALL BE PAID IN FULL BY THE BORROWER TO SUCH NON-CONSENTING LENDER
CONCURRENTLY WITH SUCH ASSIGNMENT AND (B) THE REPLACEMENT LENDER SHALL PURCHASE
THE FOREGOING BY PAYING TO SUCH NON-CONSENTING LENDER A PRICE EQUAL TO THE SUM
OF THE PRINCIPAL OF AND INTEREST ACCRUED TO THE DATE OF SUCH PAYMENT ON THE
OUTSTANDING LOANS OF SUCH NON-CONSENTING LENDER.  ANY SUCH PAYMENT MADE TO A
NON-CONSENTING LENDER SHALL BE DEEMED TO BE A PREPAYMENT BY THE BORROWER FOR THE
PURPOSES OF SECTION 2.4 HERETO.  IN CONNECTION WITH ANY SUCH ASSIGNMENT THE
BORROWER, THE ADMINISTRATIVE AGENT, SUCH NON-CONSENTING LENDER AND THE
REPLACEMENT LENDER SHALL OTHERWISE COMPLY WITH THE OTHER PROVISIONS OF THIS
SECTION 11.8.  IN CONNECTION WITH ANY SUCH REPLACEMENT, IF THE REPLACED LENDER
DOES NOT EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A DULY COMPLETED
ASSIGNMENT AND ACCEPTANCE REFLECTING SUCH REPLACEMENT WITHIN FIVE BUSINESS DAYS
OF THE DATE ON WHICH THE REPLACEMENT LENDER EXECUTES AND DELIVERS SUCH
ASSIGNMENT AND ACCEPTANCE TO THE REPLACED LENDER, THEN SUCH REPLACED LENDER
SHALL BE DEEMED TO HAVE EXECUTED AND DELIVERED SUCH ASSIGNMENT AND ACCEPTANCE.

11.9                           Interest.  It is the intention of the parties
hereto to comply with applicable usury laws, if any; accordingly,
notwithstanding any provision to the contrary in this Agreement, the Notes or in
any of the other Loan Documents securing the payment hereof or otherwise
relating hereto, in no event shall this Agreement, the Notes or such other Loan
Documents require or permit the payment, taking, reserving, receiving,
collection, or charging of any sums constituting interest under applicable laws
which exceed the Highest Lawful Rate.  If any such excess interest is called
for, contracted for, charged, taken, reserved, or received in connection with
the Loans evidenced by the Notes or in any of the Loan Documents securing the
payment thereof or otherwise relating thereto, or in any communication by the
Administrative Agent or the Lenders or any other Person to the Borrower or any
other Person, or in the event all or part of the principal or interest thereof
shall be prepaid or accelerated, so that under any of such circumstances or
under any other circumstance whatsoever the amount of interest contracted for,
charged, taken, reserved, or received on the amount of principal actually
outstanding from time

102


--------------------------------------------------------------------------------


to time under the Notes or any other Loan Document shall exceed the Highest
Lawful Rate, then in any such event it is agreed as follows:  (i) the provisions
of this Section 11.9 shall govern and control, (ii) neither any Company nor any
other Person now or hereafter liable for the payment of the Notes shall be
obligated to pay the amount of such interest to the extent such interest is in
excess of the Highest Lawful Rate, (iii) any such excess which is or has been
received notwithstanding this Section 11.9 shall be credited against the then
unpaid principal balance of the Notes or, if the Notes have been or would be
paid in full, refunded to the Borrower, and (iv) the provisions of this
Agreement, the Notes and the other Loan Documents securing the payment thereof
and otherwise relating thereto, and any communication to the Borrower, shall
immediately be deemed reformed and such excess interest reduced, without the
necessity of executing any other document, to the Highest Lawful Rate as now or
hereafter construed by courts having jurisdiction hereof or thereof.  Without
limiting the foregoing, all calculations of the rate of the interest contracted
for, charged, collected, taken, reserved, or received in connection with the
Notes, this Agreement or any other Loan Document which are made for the purpose
of determining whether such rate exceeds the Highest Lawful Rate shall be made
to the extent permitted by applicable laws by amortizing, prorating, allocating
and spreading during the period of the full term of the Loans, including all
prior and subsequent renewals and extensions, all interest at any time
contracted for, charged, taken, collected, reserved, or received.  The terms of
this Section 11.9 shall be deemed to be incorporated in every document and
communication relating to the Notes, the Loans or any other Loan Document.

11.10                     Indemnity and Subrogation.  In addition to all such
rights of indemnity and subrogation as any Guarantor may have under applicable
law, the Borrower agrees that in the event a payment shall be made by a
Guarantor under a Guaranty in respect of a Credit Extension to the Borrower, the
Borrower shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment subject to the
provisions of the Guaranty executed by such Guarantor.  Notwithstanding any
provision of this Agreement to the contrary, all rights of the Guarantors under
this Section 11.10 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full of the Obligations, and no payments may be made in
respect of such rights of indemnity, contribution or subrogation until all the
Obligations have been paid in full and the Commitment shall have expired.  No
failure on the part of the Borrower to make the payments required by this
Section 11.10 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of the Guarantors
with respect to any Guaranty, and each Guarantor shall remain liable for the
full amount of the obligation of the Guarantors under each such Guaranty in
accordance therewith.

11.11                     Automatic Debits of Fees.  With respect to any fee or
any other cost or expense (including Attorney Costs) due and payable to the
Administrative Agent under the Loan Documents, the Borrower hereby irrevocably
authorizes the Administrative Agent, after giving reasonable prior notice to the
Borrower, to debit any deposit account of the Borrower with the Administrative
Agent in an amount such that the aggregate amount debited from all such deposit
accounts does not exceed such fee or other cost or expense.  If there are
insufficient funds in such deposit accounts to cover the amount of the fee or
other cost or expense then due, such debits will be reversed (in whole or in
part, in the Administrative Agent’s sole discretion) and such

103


--------------------------------------------------------------------------------


amount not debited shall be deemed to be unpaid.  No such debit under this
Section 11.11 shall be deemed a set-off.

11.12                     Notification of Addresses, Lending Offices, Etc.  Each
Lender shall notify the Administrative Agent in writing of any changes in the
address to which notices to the Lender should be directed, of addresses of any
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

11.13                     Counterparts.  This Agreement may be executed in any
number of separate counterparts, no one of which need be signed by all parties;
each of which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A fully executed counterpart of this Agreement by facsimile
signatures or delivery of signatures by other electronic imaging means shall be
binding upon the parties hereto.

11.14                     Severability.  The invalidity, illegality or
unenforceability of any provision of this Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.  The parties shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

11.15                     No Third Parties Benefited.  This Agreement is made
and entered into for the sole protection and legal benefit of the Borrower, the
Guarantors, the Lenders, the Administrative Agent, the Administrative
Agent-Related Persons and the Indemnified Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

11.16                     Governing Law, Jurisdiction.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

11.17                     Submission To Jurisdiction; Waivers.  Each of the
Borrower and each Guarantor hereby irrevocably and unconditionally, and shall
cause each of their respective Subsidiaries to irrevocably and unconditionally:


(A)                                  SUBMIT, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT

104


--------------------------------------------------------------------------------



PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST THE BORROWER AND EACH GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(B)                                 WAIVE, TO THE FULLEST EXTENT IT MAY LEGALLY
AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.


(C)                                  CONSENT TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES HEREIN. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

11.18                     Entire Agreement.  This Agreement, together with the
other Loan Documents, embodies the entire agreement and understanding among the
Borrower, the Guarantors, the Lenders and the Administrative Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, oral or written, relating to the subject matter hereof and thereof.

11.19                     NO ORAL AGREEMENTS.  THIS WRITTEN TERM LOAN AGREEMENT,
TOGETHER WITH THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH,
REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.20                     Accounting Changes.  In the event that any Accounting
Change (as defined below) shall occur and such change results in a change in the
method of calculation of financial covenants, standards or terms in this
Agreement, then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Accounting Principles
Board or the American Institute of Certified Public Accountants or the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the U.S. accounting profession) or, if applicable,
the SEC.

105


--------------------------------------------------------------------------------


11.21                     WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.  EACH OF
THE BORROWER, EACH GUARANTOR AND EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR
ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY; (B) WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
SUCH LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW, (C) CERTIFIES THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(D) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 11.21.  AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL,
CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT
DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY
PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.

11.22                     Intercreditor Agreement; Collateral Trust Agreement. 
Each Lender (a) acknowledges that it has received a copy of the Intercreditor
Agreement, (b) acknowledges and agrees to Credit Suisse acting as the
Administrative Agent and the First Lien Credit Agent, (c) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (d) hereby
agrees that it will be bound by and take no actions contrary to the
Intercreditor Agreement or the Collateral Trust Agreement and (e) hereby
irrevocably authorizes and instructs the Administrative Agent to enter into and
perform the Intercreditor Agreement and to be party to and perform the
Collateral Trust Agreement on its behalf.

11.23                     USA PATRIOT Act.  Each Lender and the Administrative
Agent and the other Security Documents hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with said Act.

11.24                     Acknowledgments.  Each of the Borrower and each
Guarantor hereby acknowledges that:


(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;

106


--------------------------------------------------------------------------------



(B)                                 NEITHER THE ADMINISTRATIVE AGENT NOR THE
OTHER AGENTS NOR ANY LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO THE
BORROWER OR ANY GUARANTOR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE
AGENT, THE OTHER AGENTS AND THE LENDERS, ON ONE HAND, AND THE BORROWER AND THE
GUARANTORS, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY
THAT OF DEBTOR AND CREDITOR; AND


(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE ADMINISTRATIVE AGENT, THE OTHER AGENTS AND THE
LENDERS OR AMONG THE BORROWER AND THE GUARANTORS AND THE LENDERS.

11.25                     Survival of Representations and Warranties.  All
covenants, agreements, representations and warranties made by the Borrower and
each Guarantor herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall be considered to have been relied upon by the Lenders and shall survive
the execution and delivery of this Agreement, the consummation of the Specified
Acquisitions and the making of the Loans and other extensions of credit
hereunder by the Lenders, regardless of any investigation made by the Lenders or
on their behalf and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not been terminated.  The provisions
of Sections 11.5 and 11.10 and, until the first anniversary of the final
Maturity Date of all Loans, 11.8(g) shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or enforceability
of any term or provision of this Agreement or any other Loan Document or any
investigation made by or on behalf of the Administrative Agent or any Lender.

11.26                     Release of Collateral and Guarantee Obligations.


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT (OTHER THAN THE INTERCREDITOR
AGREEMENT AND THE COLLATERAL TRUST AGREEMENT), UPON REQUEST OF THE BORROWER IN
CONNECTION WITH ANY DISPOSITION OF PROPERTY THAT IS PERMITTED BY SECTION 8.2
(OTHER THAN A DISPOSITION TO THE BORROWER OR A RESTRICTED SUBSIDIARY) AND
OTHERWISE MADE IN COMPLIANCE WITH THE LOAN DOCUMENTS (BUT SUBJECT TO THE
PROVISIONS TO THE INTERCREDITOR AGREEMENT AND THE COLLATERAL TRUST AGREEMENT),
UNLESS A TRIGGERING EVENT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH
DISPOSITION, THE ADMINISTRATIVE AGENT SHALL (WITHOUT NOTICE TO, OR VOTE OR
CONSENT OF, ANY LENDER OR ANY QUALIFYING COUNTERPARTY):

(I)                                     ISSUE WRITTEN DIRECTIONS TO THE
COLLATERAL TRUSTEE IN ACCORDANCE WITH SECTION 7.02 OF THE COLLATERAL TRUST
AGREEMENT AUTHORIZING THE COLLATERAL TRUSTEE TO RELEASE ITS SECURITY INTEREST IN
ANY COLLATERAL BEING DISPOSED OF IN SUCH DISPOSITION; AND

107


--------------------------------------------------------------------------------


(II)                                  TAKE SUCH ACTIONS AS SHALL BE REQUIRED TO
RELEASE ANY GUARANTEE OBLIGATIONS UNDER ANY LOAN DOCUMENT OF ANY PERSON THAT IS
NO LONGER A RESTRICTED SUBSIDIARY FOLLOWING IN SUCH DISPOSITION, TO THE EXTENT
NECESSARY TO PERMIT CONSUMMATION OF SUCH DISPOSITION IN ACCORDANCE WITH THE LOAN
DOCUMENTS;

provided, that the Borrower shall have delivered to the Administrative Agent and
the Collateral Trustee, at least ten Business Days prior to the date of the
proposed release (or such shorter period agreed to by the Administrative Agent
and the Collateral Trustee), a written request for release identifying the
relevant Collateral being Disposed of in such Disposition and the terms of such
Disposition in reasonable detail, including the date thereof, the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Loan Documents and that the proceeds of such Disposition will be
applied in accordance with this Agreement and the other Loan Documents.


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR ANY OTHER LOAN DOCUMENT, WHEN ALL OBLIGATIONS (OTHER THAN
OBLIGATIONS IN RESPECT OF ANY QUALIFYING DERIVATIVE CONTRACT) HAVE BEEN PAID IN
FULL AND ALL COMMITMENTS HAVE TERMINATED OR EXPIRED, UPON REQUEST OF THE
BORROWER, THE ADMINISTRATIVE AGENT SHALL (WITHOUT NOTICE TO, OR VOTE OR CONSENT
OF, ANY LENDER, OR ANY QUALIFYING COUNTERPARTY) (I) ISSUE WRITTEN DIRECTIONS TO
THE COLLATERAL TRUSTEE IN ACCORDANCE WITH SECTION 7.02 OF THE COLLATERAL TRUST
AGREEMENT AUTHORIZING THE COLLATERAL TRUSTEE TO RELEASE ITS SECURITY INTEREST IN
ALL COLLATERAL, AND (II) TAKE SUCH ACTIONS AS SHALL BE REQUIRED TO RELEASE ALL
GUARANTEE OBLIGATIONS PROVIDED FOR IN ANY LOAN DOCUMENT, WHETHER OR NOT ON THE
DATE OF SUCH RELEASE THERE MAY BE OUTSTANDING OBLIGATIONS IN RESPECT OF THE
QUALIFYING DERIVATIVE CONTRACTS.  ANY SUCH RELEASE OF GUARANTEE OBLIGATIONS
SHALL BE DEEMED SUBJECT TO THE PROVISION THAT SUCH GUARANTEE OBLIGATIONS SHALL
BE REINSTATED IF AFTER SUCH RELEASE ANY PORTION OF ANY PAYMENT IN RESPECT OF THE
OBLIGATIONS GUARANTEED THEREBY SHALL BE RESCINDED OR MUST OTHERWISE BE RESTORED
OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR
REORGANIZATION OF THE BORROWER OR ANY GUARANTOR, OR UPON OR AS A RESULT OF THE
APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR
OFFICER FOR, THE BORROWER OR ANY GUARANTOR OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT (OTHER THAN THE INTERCREDITOR
AGREEMENT AND THE COLLATERAL TRUST AGREEMENT), UPON REQUEST OF THE BORROWER IN
CONNECTION WITH ANY RESTRICTED SUBSIDIARY BECOMING A PARTIALLY OWNED OPERATING
COMPANY OR THE DESIGNATION BY THE COMPANY OF ANY RESTRICTED SUBSIDIARY AS AN
UNRESTRICTED SUBSIDIARY, PERMITTED MLP OR PERMITTED GP IN ACCORDANCE WITH
SECTION 8.4 AND THE DEFINITION OF “UNRESTRICTED SUBSIDIARY”, “PERMITTED MLP” OR
“PERMITTED GP”, AS APPLICABLE, IN EACH CASE AS PERMITTED BY AND IN COMPLIANCE
WITH THE LOAN DOCUMENTS, BUT SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THE COLLATERAL TRUST AGREEMENT, UNLESS A TRIGGERING EVENT HAS
OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL (WITHOUT NOTICE TO,
OR VOTE OR CONSENT OF, ANY LENDER OR ANY QUALIFYING COUNTERPARTY) IF SUCH
RESTRICTED SUBSIDIARY IS A GUARANTOR:

108


--------------------------------------------------------------------------------


(I)                                     ISSUE WRITTEN DIRECTIONS TO THE
COLLATERAL TRUSTEE IN ACCORDANCE WITH SECTION 7.02 OF THE COLLATERAL TRUST
AGREEMENT AUTHORIZING THE COLLATERAL TRUSTEE TO RELEASE ITS SECURITY INTEREST IN
ANY COLLATERAL OWNED BY SUCH RESTRICTED SUBSIDIARY; AND

(II)                                  TAKE SUCH ACTIONS AS SHALL BE REQUIRED TO
RELEASE ANY GUARANTEE OBLIGATIONS OF SUCH RESTRICTED SUBSIDIARY UNDER ANY LOAN
DOCUMENT;


PROVIDED, THAT THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND
THE COLLATERAL TRUSTEE, AT LEAST TEN BUSINESS DAYS PRIOR TO THE DATE OF THE
PROPOSED RELEASE (OR SUCH SHORTER PERIOD AGREED TO BY THE ADMINISTRATIVE AGENT
AND THE COLLATERAL TRUSTEE), A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE
RESTRICTED SUBSIDIARY CEASING TO BE A RESTRICTED SUBSIDIARY AND THE TERMS OF THE
RELEVANT TRANSACTION IN REASONABLE DETAIL, INCLUDING THE DATE THEREOF AND ANY
EXPENSES IN CONNECTION THEREWITH, TOGETHER WITH A CERTIFICATION BY THE BORROWER
STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

11.27                     Replacement/Refinancing; Reaffirmation.


(A)                                  FROM AND AFTER THE CLOSING DATE, THIS
AGREEMENT REPLACES AND REFINANCES IN ITS ENTIRETY THE EXISTING TERM LOAN
AGREEMENT; AND THE EXISTING TERM LOAN AGREEMENT SHALL THEREAFTER BE OF NO
FURTHER FORCE AND EFFECT EXCEPT THE PROVISIONS OF SECTIONS 11.4 AND 11.5 AND
11.10 AND, UNTIL THE FIRST ANNIVERSARY OF THE MATURITY DATE OF ALL LOANS,
SECTION 11.8(G) SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT. 
NOTWITHSTANDING THE PAYMENT OF ALL “LOANS” UNDER THE EXISTING TERM LOAN
AGREEMENT AND ANY PROVISION OF SECTION 11.26(B) OF THE EXISTING TERM LOAN
AGREEMENT TO THE CONTRARY, THE EXISTING TERM LOAN AGENT SHALL HAVE NO OBLIGATION
TO, AND SHALL NOT, TAKE ANY ACTIONS TO RELEASE ANY SECURITY INTEREST OR
GUARANTEE (INCLUDING ISSUING ANY DIRECTIONS TO THE COLLATERAL TRUSTEE TO RELEASE
ANY LIEN) UNDER ANY “LOAN DOCUMENT” (AS DEFINED IN THE EXISTING TERM LOAN
AGREEMENT).


(B)                                 NEITHER THIS AGREEMENT NOR THE REPAYMENT OF
ANY “LOANS” UNDER THE EXISTING TERM LOAN AGREEMENT WITH THE PROCEEDS OF LOANS
HEREUNDER SHALL DISCHARGE OR RELEASE, OR CHANGE THE PRIORITY OF, ANY SECURITY
DOCUMENT OR ANY SECURITY INTEREST GRANTED PURSUANT HERETO, IT BEING THE
INTENTION OF THE PARTIES HERETO THAT THE LIENS GRANTED TO THE COLLATERAL TRUSTEE
UNDER THE SECURITY DOCUMENTS CONTINUE IN FULL FORCE AND EFFECT WITHOUT
IMPAIRMENT OF THE VALIDITY, ENFORCEABILITY, PRIORITY OR PERFECTION OR OTHERWISE
IN ANY MANNER, TO SECURE THE SHARING OBLIGATIONS (INCLUDING FROM AND AFTER THE
CLOSING DATE, THE OBLIGATIONS) FROM TIME TO TIME OUTSTANDING.


(C)                                  EACH OF THE BORROWER AND EACH GUARANTOR
REAFFIRMS THE LIENS GRANTED PURSUANT TO THE SECURITY DOCUMENTS TO THE COLLATERAL
TRUSTEE FOR THE BENEFIT OF THE SECURED PARTIES, WHICH LIENS SHALL CONTINUE IN
FULL FORCE AND EFFECT DURING THE TERM OF THIS AGREEMENT AND ANY RENEWALS OR
EXTENSIONS THEREOF AND SHALL CONTINUE TO SECURE THE SHARING OBLIGATIONS.


(D)                                 EACH OF THE GUARANTORS REAFFIRMS THE
GUARANTIES MADE PURSUANT TO THE GUARANTY (OR A JOINDER THERETO) IN FAVOR OF THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE

109


--------------------------------------------------------------------------------



LENDER PARTIES, WHICH GUARANTIES SHALL CONTINUE IN FULL FORCE AND EFFECT DURING
THE TERM OF THIS AGREEMENT AND ANY RENEWALS OR EXTENSIONS THEREOF AS GUARANTIES
OF THE OBLIGATIONS.


(E)                                  FROM AND AFTER THE CLOSING DATE, EXCEPT AS
THE CONTEXT OTHERWISE PROVIDES, (I) ALL REFERENCES TO THE EXISTING TERM LOAN
AGREEMENT (OR TO ANY AMENDMENT, SUPPLEMENT, MODIFICATION, AMENDMENT AND
RESTATEMENT, REPLACEMENT OR REFINANCING THEREOF) IN THE LOAN DOCUMENTS (OTHER
THAN THIS AGREEMENT) SHALL BE DEEMED TO REFER TO THIS AGREEMENT AS THE SAME MAY
BE FURTHER AMENDED, RESTATED, SUPPLEMENTED, MODIFIED, REPLACED OR REFINANCED
FROM TIME TO TIME PURSUANT TO THE TERMS OF THIS AGREEMENT AND OF THE
INTERCREDITOR AGREEMENT, (II) ALL REFERENCES TO ANY SECTION (OR SUBSECTION) OF
THE EXISTING TERM LOAN AGREEMENT IN ANY LOAN DOCUMENT (BUT NOT HEREIN) SHALL BE
AMENDED TO BECOME MUTATIS MUTANDIS, REFERENCES TO THE CORRESPONDING PROVISIONS
OF THIS AGREEMENT AND AS THE SAME MAY BE FURTHER AMENDED, RESTATED,
SUPPLEMENTED, MODIFIED, REPLACED OR REFINANCED FROM TIME TO TIME PURSUANT TO THE
TERMS OF THIS AGREEMENT AND OF THE INTERCREDITOR AGREEMENT, AND (III) ALL
REFERENCES TO THIS AGREEMENT HEREIN (INCLUDING FOR PURPOSES OF INDEMNIFICATION
AND REIMBURSEMENT OF FEES) SHALL BE DEEMED TO BE REFERENCES TO THIS AGREEMENT AS
THE SAME MAY BE FURTHER AMENDED, RESTATED, SUPPLEMENTED, MODIFIED, REPLACED OR
REFINANCED FROM TIME TO TIME PURSUANT TO THE TERMS OF THIS AGREEMENT AND OF THE
INTERCREDITOR AGREEMENT.


(F)                                    THIS AGREEMENT IS LIMITED AS WRITTEN AND
IS NOT A CONSENT TO ANY OTHER AMENDMENT, RESTATEMENT, WAIVER OR OTHER
MODIFICATION, WHETHER OR NOT SIMILAR, AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN
OR IN ANY OTHER LOAN DOCUMENT, ALL TERMS AND CONDITIONS OF THE LOAN DOCUMENTS
REMAIN IN FULL FORCE AND EFFECT UNLESS OTHERWISE SPECIFICALLY AMENDED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


(G)                                 EACH LOAN PARTY HEREBY CONSENTS TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND CONFIRMS ITS RESPECTIVE
GUARANTEES, PLEDGES AND GRANTS OF SECURITY INTERESTS, AS APPLICABLE, UNDER AND
SUBJECT TO THE TERMS OF EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND
AGREES THAT, NOTWITHSTANDING THE EFFECTIVENESS OF THIS AGREEMENT, SUCH
GUARANTEES, PLEDGES AND GRANTS OF SECURITY INTERESTS, AND THE TERMS OF EACH OF
THE SECURITY DOCUMENTS TO WHICH IT IS A PARTY, SHALL CONTINUE TO BE IN FULL
FORCE AND EFFECT.


(H)                                 EACH LOAN PARTY, THE ADMINISTRATIVE AGENT,
THE EXISTING TERM LOAN AGENT AND THE COLLATERAL TRUSTEE ACKNOWLEDGES AND AGREED
TO EACH OF THE MATTERS SET FORTH IN SECTION 6.30(C).

[THE REMAINDER OF THIS PAGE IS LEFT BLANK]

110


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

COMPANY:

 

 

 

VENOCO, INC.

 

 



By:

/s/ Timothy M. Marquez

 

 Timothy M. Marquez

 

 Chief Executive Officer

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 



By:

/s/ Timothy M. Marquez

 

 Timothy M. Marquez

 

 President

 

BMC, LTD., A CALIFORNIA LIMITED

PARTNERSHIP

 

 

 

By:  Venoco, Inc., General Partner

 



By:

/s/ Timothy M. Marquez

 

 Timothy M. Marquez

 

 Chief Executive Officer

 

TEXCAL ENERGY (LP) LLC

 

 



By:

/s/ Timothy M. Marquez

 

 Timothy M. Marquez

 

 Chief Executive Officer

 

TEXCAL ENERGY (GP) LLC

 

 



By:

/s/ Timothy M. Marquez

 

 Timothy M. Marquez

 

 Chief Executive Officer

 

[Term Loan Agreement Signature Page]


--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

TEXCAL ENERGY NORTH CAL L.P.

 

 

 

By:  TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 



By:

/s/ Timothy M. Marquez

 

 Timothy M. Marquez

 

 Chief Executive Officer

 

TEXCAL ENERGY SOUTH CAL L.P.

 

 

 

By:  TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 



By:

/s/ Timothy M. Marquez

 

 Timothy M. Marquez

 

 Chief Executive Officer

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

By:  TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 



By:

/s/ Timothy M. Marquez

 

 Timothy M. Marquez

 

 Chief Executive Officer

 

 

Address for Notice to the Borrower and the
Guarantors:

Principal Place of Business

and Chief Executive Office:

 

370 17th Street, Suite 2950

Denver, Colorado 80202-1370

Attention:  Chief Financial Officer

Facsimile No.:  (303) 626-8315

 

[Term Loan Agreement Signature Page]


--------------------------------------------------------------------------------


 

CREDIT SUISSE, CAYMAN ISLANDS

 

BRANCH, as Administrative Agent and as a
Lender (and, solely for purposes of Section 11.27,
as Existing Term Loan Agent and as Collateral
Trustee)

 

 

 

By:

/s/ Vanessa Gomez

 

 

 

Name: Vanessa Gomez

 

 

Title:   Vice President

 

 

 

 

By:

/s/ Nupur Kumar

 

 

 

Name: Nupur Kumar

 

 

Title:   Associate

 

Address:

Eleven Madison Avenue

 

 

New York, NY  10010

 

Facsimile No.1:

(212) 448-3755

 

Facsimile No.2:

(212) 322-0419

 

Attention:

Vanessa Gomez

 

 

 

 

with copy to:

 

 

 

 

 

Address:

Credit Suisse

 

 

Transaction Management Group

 

 

Eleven Madison Avenue

 

 

New York, NY  10010

 

Facsimile No.:

(212) 743-2375

 

Attention:

Lillian Cortes

 

 

 

 

Applicable Lending Office

 

for Base Rate Loans and

 

LIBO Rate Loans:

 

 

 

 

 

Address:

One Madison Avenue

 

 

New York, NY  10010

 

Facsimile No.1:

(212) 538-6851

 

Facsimile No.2:

(212) 325-8317

 

Attention:

Ed Markowski

 

[Term Loan Agreement Signature Page]


--------------------------------------------------------------------------------


 

UBS SECURITIES LLC, as Syndication Agent

 

 

 

By:

/s/ Mary E. Evans

 

 

 

Name: Mary E. Evans

 

 

Title:   Associate Director

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

 

Name: Irja R. Otsa

 

 

Title:  Associate Director

 

Address:

677 Washington Blvd.

 

 

Stamford, CT 06901

 

Facsimile No.:

203-719-3888

 

Attention:

Robert Arscott

 

 

 

 

with a copy to:

 

 

 

 

 

Address:

677 Washington Blvd.

 

 

Stamford, CT 06901

 

Facsimile No.:

203-719-3888

 

Attention:

Marie Haddad

 

BANK OF MONTREAL, acting through its U.S.
branches and agencies, including its Chicago,
Illinois branch, as Co-Documentation Agent

 

 

 

By:

/s/ Joseph A. Bliss

 

 

Joseph A. Bliss

 

 

Managing Director

 

 

 

 

 

Address:

Bank of Montreal

 

 

Houston Agency

 

 

700 Louisiana Street

 

 

4400 Bank of America Center

 

 

Houston, Texas  77002

 

 

 

 

Facsimile No.:

(713) 223-4007

 

 

 

 

Attention:

Joseph A. Bliss

 

[Term Loan Agreement Signature Page]


--------------------------------------------------------------------------------


 

LEHMAN COMMERCIAL PAPER INC., as Co-
Documentation Agent

 

 

 

By:

/s/ Frank Turner

 

Name: Frank Turner

 

Title: Sr. Vice President

 

 

 

 

 

Address:

745 7th Avenue, 5th Floor

 

 

New York, NY 10019

 

Facsimile No.:

646-758-1986

 

Attention:

Frank Turner

 

 

 

 

with a copy to:

 

 

 

 

 

Address:

745 7th Avenue, 5th Floor

 

 

New York, NY 10019

 

Facsimile No.:

212-520-0450

 

Attention:

Cindy Eng

 

[Term Loan Agreement Signature Page]


--------------------------------------------------------------------------------